ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_08_FR.txt.                                                                                 239




Opinion dissidente de M. le juge Cançado Trindade
[Traduction]
                             table des matières
                                                                         Paragraphes
   I. Introduction                                                             1-5
  II. Cour permanente de Justice internationale et Cour inter­
      nationale de Justice : la compétence obligatoire revisitée              6-36
     1. Les travaux du comité consultatif de juristes sur le Statut de
        la Cour permanente (1920)                                             6-13
     2. Les débats de l’Assemblée de la Société des Nations et de ses
        organes subsidiaires (1920)                                          14-26
     3. Les débats sur le Statut de la Cour de la Conférence des
        ­Nations Unies sur l’Organisation internationale et ses or­
         ganes subsidiaires (1945)                                           27-36
 III. La clause facultative d’acceptation de la juridiction obli­
      gatoire : d’un idéal professé à une pratique dénaturée                 37-44
 IV. Le vieil idéal de l’automaticité de la juridiction obliga-
     toire de la Cour de La Haye                                             45-63
	V. Le rapport entre la clause facultative/les clauses
    compromissoires et la nature et la teneur des traités
    ­
    ­correspondants                                                          64-78
	VI. Le principe ut res magis valeat quam pereat79-87
	VII. La clause compromissoire (art. 22) de la convention des
      ­Na­tions Unies sur l’élimination de toutes les formes de
       ­discrimination raciale (CIEDR) : éléments en permettant
        l’interprétation et l’application en bonne et due forme             88-118
     1. Sens ordinaire de l’article 22 de la CIEDR              92-96
     2. Travaux préparatoires de l’article 22 de la CIEDR97-109
     3. La décision antérieure de la Cour sur l’article 22 de la
        CIEDR : venire contra factum/dictum proprium non valet110-118

	VIII.	Vers le règlement pacifique et la réalisation de la justice :
       vérification des tentatives ou efforts préalables de négo-
      ciation119-135
       1. La Cour permanente de Justice internationale              119-124
       2. La Cour internationale de Justice                         125-135
 IX.	Vers le règlement pacifique des différends et la réalisation
     de la justice sur la base de traités relatifs aux droits de
     l’homme136-144

                                                                                173

 convention sur la discrimination raciale (op. diss. cançado trindade) 240

	X. Le droit et les souffrances et besoins de protection
    de la population : summum jus, summa injuria145-166
	XI. Les traités relatifs aux droits de l’homme en tant
     qu’instruments vivants                                          167-185
	XII. Observations finales, en guise de récapitulatif                186-196
	XIII. Épilogue : un vieux dilemme revisité, dans le cadre du jus
       gentium des temps modernes                                    197-214

                                      *
                             I. Introduction

   1. Je regrette de ne pas être en mesure de suivre la majorité des membres
de la Cour au sujet de la décision que celle‑ci vient d’adopter dans le pré-
sent arrêt sur les exceptions préliminaires en l’affaire relative à l’Applica-
tion de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Géorgie c. Fédération de Russie). Mon désaccord
porte sur le raisonnement de la Cour dans son ensemble et sur ses conclu-
sions concernant la deuxième exception préliminaire et la compétence,
ainsi que sur la manière dont elle a traité les questions de fond et de pro-
cédure soulevées devant elle. Dans ces conditions, je tiens à ce que les
motifs de mon opinion dissidente soient consignés, étant donné l’impor-
tance considérable que j’attache aux questions soulevées tant par la Géor-
gie que par la Fédération de Russie dans le cas d’espèce, sachant que le
règlement du différend en question est inéluctablement lié à l’impératif de
la réalisation de la justice en vertu d’un instrument des Nations Unies
relatif aux droits de l’homme aussi important, historiquement, que la
convention internationale sur l’élimination de toutes les formes de discri-
mination raciale (ci‑après dénommée la « CIEDR »).
   2. C’est donc avec le plus grand soin que j’expose les fondements de
mon opinion radicalement dissidente sur l’ensemble de la question exami-
née par la Cour dans l’arrêt qu’elle vient de rendre, par respect et dévoue-
ment envers l’exercice de la fonction judiciaire internationale, guidé avant
tout par l’objectif ultime, précisément, de la réalisation de la justice. A
cette fin, je m’arrêterai sur tous les aspects du différend porté devant la
Cour qui forme l’objet de l’arrêt que celle‑ci vient d’adopter, dans l’espoir
de contribuer ainsi à la clarification des questions soulevées et au dévelop-
pement progressif du droit international, tout particulièrement en ce qui
concerne les décisions de la Cour dans les affaires relevant d’instruments
universels relatifs aux droits de l’homme.
   3. Je m’arrêterai pour commencer sur la genèse de la compétence obli-
gatoire de la Cour de La Haye (c’est‑à‑dire de la Cour actuelle et de sa
devancière), qui ne saurait à mon sens être passée sous silence lorsqu’on
examine des clauses compromissoires comme celle qui figure à l’article 22
de la CIEDR. J’aborderai ensuite l’histoire et le développement législatifs

                                                                          174

 convention sur la discrimination raciale (op. diss. cançado trindade) 241

de la clause facultative de compétence obligatoire de la Cour de La Haye.
J’en viendrai alors à l’examen des rapports entre clause facultative/clauses
compromissoires et la nature et le fond des instruments dans lesquels elles
sont énoncées.
   4. Après avoir appelé l’attention sur le principe ut res magis valeat
quam pereat, je m’intéresserai aux éléments permettant d’interpréter et
d’appliquer correctement la clause compromissoire (art. 22) de la CIEDR
(à savoir son sens ordinaire, ses travaux préparatoires et la décision pré-
cédente de la Cour elle‑même à son sujet). En m’arrêtant ensuite sur les
liens qui existent inévitablement entre règlement pacifique et réalisation
de la justice, singulièrement en vertu d’instruments relatifs aux droits de
l’homme, j’insisterai en particulier sur la question de la vérification des
tentatives ou efforts de négociation antérieurs, à la lumière de la jurispru-
dence pertinente de la Cour de La Haye (CPJI et CIJ).
   5. Je montrerai ensuite que les souffrances de la population et la pro-
tection dont elle a besoin sont les enjeux du jus gentium contemporain,
question qui, à mon sens, est au cœur de l’examen de la présente affaire
relative à l’Application de la convention internationale sur l’élimination de
toutes les formes de discrimination raciale. Cela me conduira à une analyse
de la manière dont a évolué l’interprétation des instruments relatifs aux
droits de l’homme, comme la CIEDR — toujours considérés dans la
jurisprudence internationale et la doctrine internationale comme des ins-
truments vivants propres à répondre à de nouveaux besoins de protection
de l’être humain, même dans les circonstances les plus adverses. J’arrive-
rai ainsi, et ce n’est pas là le moins important, à la présentation de mes
observations et de ma réflexion finales sur un ancien dilemme qui conti-
nue de se poser à nous, à la lumière du jus gentium contemporain.


              II. Cour permanente de Justice internationale
                    et Cour internationale de Justice :
                    la compétence obligatoire revisitée

                 1. Les travaux du comité consultatif de juristes
                   sur le Statut de la Cour permanente (1920)
  6. En juin‑juillet 1920, le comité consultatif de juristes chargé par le
Conseil de la Société des Nations d’élaborer le Statut de la Cour perma-
nente de Justice internationale (« la Cour permanente ») débattit longue-
ment de la possibilité de doter celle‑ci d’une compétence obligatoire 1 de
manière à faire évoluer le système judiciaire international. Le comité exa-
mina un texte précis pour la clause compromissoire et parvint rapidement
    1 En ce qui concerne la base de discussion proposée, voir Cour permanente de

Justice internationale/comité consultatif de juristes, Procès‑verbaux des séances du comité
(16 juin‑24 juillet 1920), La Haye, Van Langenhuysen Frères, 1920, p. 218. Sur une propo-
sition ultérieure (de lord Phillimore) et un amendement (de M. Hagerup), voir annexes 2‑3,
p. 252‑253.

                                                                                      175

 convention sur la discrimination raciale (op. diss. cançado trindade) 242

à un consensus sur l’introduction d’une règle selon laquelle la Cour per-
manente serait compétente pour connaître de certains différends, indépen-
damment de l’existence d’un accord antérieur (ad hoc ou conventionnel)
entre les parties adverses.
   7. Le projet de statut prévoyait que cette compétence obligatoire s’éten-
drait à la totalité des différends de nature « juridique », alors que pour
d’autres types de questions la Cour permanente ne pourrait être saisie sans
l’assentiment des parties. L’intention des membres du comité semblait être
que l’introduction d’un tel système de compétence obligatoire pour les dif-
férends de « nature juridique » s’étende aussi à d’autres affaires dans la
mesure où elles relevaient d’accords généraux ou spécifiques entre les par-
ties (adverses). Depuis la dixième séance du comité, la discussion sur la
question d’une clause juridictionnelle se référait en particulier à l’article 14
du Pacte de la Société des Nations, qui faisait état expressément de diffé-
rends « soumis » par les parties à la Cour permanente 2.
   8. Il fut proposé que le Statut (de la Cour permanente) lui‑même soit
l’instrument général par lequel les Etats donneraient leur assentiment à la
compétence ; dans un texte de travail proposé par le baron Descamps, un
dernier paragraphe fut ajouté, qui précisait ce qui suit : « Tout Etat signa-
taire du présent acte est considéré comme acceptant de résoudre juridic-
tionnellement tout différend [de nature juridique]. » 3 Dès la quatorzième
séance du comité (tenue le 2 juillet 1920), la compétence obligatoire avait
été généralement acceptée 4. Passant au droit applicable, le comité se pen-
cha alors sur la question des principes généraux à inclure dans la liste des
sources juridiques applicables par la Cour permanente.
   9. Conformément à l’article 34 du projet de Statut, la Cour perma-
nente devait avoir compétence (même sans convention spéciale la lui don-
nant) pour connaître et décider des affaires de « nature juridique » — entre
Etats Membres de la Société des Nations — qui avaient pour objet :
a) l’interprétation d’un traité ; b) tout point de droit international ; c) la
réalité de tout fait qui, s’il était établi, constituerait la violation d’un enga-
gement international ; d) la nature ou l’étendue de la réparation due pour
la rupture d’un engagement international ; e) l’interprétation d’une sen-
tence rendue par la Cour. Cette dernière devait aussi connaître de tous
différends, de quelque nature qu’ils fussent, qui lui étaient soumis en vertu

   2   L’article 14 du Pacte se lit comme suit :
          « Le Conseil est chargé de préparer un projet de Cour permanente de Justice inter-
       nationale et de le soumettre aux Membres de la Société. Cette Cour connaîtra de tous
       différends d’un caractère international que les parties lui soumettront. Elle donnera
       aussi des avis consultatifs sur tout différend ou tout point dont la saisira le Conseil
       ou l’Assemblée. »
    3 Cour permanente de Justice internationale/comité consultatif de juristes, Procès‑­

verbaux des séances du comité, op. cit. supra note 1, annexe 1, p. 272, et voir amendement,
ibid., annexe 5, p. 277‑278.
    4 En dépit de la préoccupation — quant au droit applicable — exprimée par quelques

membres ; voir ibid., p. 308‑309 et 311.

                                                                                         176

 convention sur la discrimination raciale (op. diss. cançado trindade) 243

d’une convention, soit générale, soit spéciale, entre les parties. En cas de
contestation sur le point de savoir si un différend rentrait, oui ou non,
dans les catégories ci‑dessus visées, la Cour décidait 5.
   10. Au cours des débats de fond tenus par le comité consultatif le
2 juillet 1920, l’un de ses membres (E. Root), tentant de modérer le senti-
ment général, fit observer que « le monde [était] préparé à accepter la juri-
diction obligatoire d’une cour qui appliquerait les règles universellement
reconnues du droit international », mais qu’il ne le croyait pas disposé à
accepter « la juridiction obligatoire d’une cour qui appliquerait des prin-
cipes … compris différemment selon les pays » 6. A son avis, il fallait
« commencer modestement », avec une « juridiction relativement res-
treinte » 7. Le président du comité consultatif (le baron Descamps) répon-
dit immédiatement que, lorsque M. Root disait que les « principes de
justice » variaient avec les pays,
      « cela [pouvait] être vrai, en partie, lorsqu’il s’agi[ssait] de certaines
      règles secondaires. Mais ce n’[était] plus vrai lorsqu’il s’agi[ssait] de la
      loi fondamentale du juste et de l’injuste, profondément gravée au
      cœur de tout être humain et qui rec[evait] son expression la plus haute
      et la plus autorisée dans la conscience juridique des peuples civilisés.
      C’[était] là une loi dont le juge ne [pouvait] faire abstraction, et dont
      en fait, qu’on le veuille ou non, il ne fera[it] jamais abstraction. » 8
   11. Le baron Descamps ajouta qu’il serait enjoint aux juges de la Cour
permanente « de rechercher si les données de leur conscience se trouvaient
en harmonie avec les diktats mêmes de la conscience juridique des peuples
civilisés » 9. Un autre membre du comité (B. C. J. Loder) répondit égale-
ment à M. Root, faisant valoir qu’il y avait « confusion » avec l’« arbitrage
obligatoire », qui n’était pas « de la compétence du comité », lequel se
­préoccupait des normes matérielles à appliquer par la Cour » (la Cour
 permanente s’entend) ; B. C. J. Loder répéta qu’il fallait éviter « toute
 confusion entre la question de l’arbitrage obligatoire et celle des normes à
 appliquer par la Cour » 10.
   12. Le comité consultatif se prononça finalement pour la juridiction
 obligatoire de la Cour de La Haye (Cour permanente). Voici ce qu’il
 disait dans son rapport final :
      « il ne saurait entrer dans la pensée du comité de donner à une partie
      le droit d’éluder la juridiction de [la] Cour en alléguant que toute espé-
      rance de règlement par la voie diplomatique n’est pas encore perdue.
      �����������������������������������������������������������������������������������������������������������������
   5 Voir op. cit. supra note 1, p. 729, le rapport final par lequel le comité a mis la dernière

main au projet d’articles et y a joint un commentaire ; et la version préliminaire, ibid.,
p. 566.
   6 Ibid., p. 308.
   7 Ibid., p. 309.
   8 Ibid., p. 310‑311.
   9 Ibid., p. 311.
   10 Ibid., p. 311.



                                                                                                                  177

 convention sur la discrimination raciale (op. diss. cançado trindade) 244

           Après s’être assurée que le litige a été l’objet d’une tentative de
        règlement par la voie diplomatique, la Cour, cette vérification faite
        in limine litis, statue, sous un certain nombre de conditions. L’ar-
        ticle 34 déclare en conséquence que, entre Etats Membres de la
        Société des Nations, la Cour statue sans convention spéciale sur les
        différends d’ordre juridique… » 11
   13. Commentant cette disposition du projet de texte, le comité consul-
tatif lui‑même constatait ce qui suit :
        « de l’avis de la majorité du comité, une telle attribution de compé-
        tence, bien qu’elle ne soit peut-être pas rigoureusement conforme aux
        termes du Pacte, est dans un tel accord avec son esprit qu’on ne com-
        prendrait pas qu’au moment d’organiser définitivement la Cour on
        n’achevât pas, par ce dernier trait, le progrès qu’elle apporte.
        �����������������������������������������������������������������������������������������������������������������
            La majorité [du comité] a reconnu que les Etats qui forment la
        Société des Nations doivent, en constituant la Cour, lui donner com-
        pétence dans le cas de litiges d’ordre juridique, sans autre convention
        que le Statut qui organise la Cour. » 12
Telle était la position du comité consultatif de juristes auquel le Conseil
de la Société des Nations avait confié la tâche historique d’élaborer le
Statut de la Cour de La Haye en 1920. Cependant, le Conseil lui‑même
allait adopter une position différente et s’opposer à l’attribution d’une
compétence obligatoire à la Cour. La question fut alors renvoyée devant
l’Assemblée de la Société des Nations.

                2. Les débats de l’Assemblée de la Société des Nations
                        et de ses organes subsidiaires (1920)
   14. A la première Assemblée, en 1920, la question de la compétence obli-
gatoire de la Cour permanente fit l’objet d’un débat approfondi ; certains
des membres du comité consultatif de juristes étaient présents en leur qua-
lité de délégués de leur pays. Dans les débats de l’Assemblée qui suivirent 13,
le projet de clause de compétence obligatoire ne suscita généralement pas

   11 Op. cit. supra note 1, p. 726‑727.
   12 Voir ibid., p. 727‑728. Voir aussi le commentaire sur cette disposition de J. Brown Scott
dans The Project of a Permanent Court of International Justice and Resolutions of the
­Advisory Committee of Jurists — Report and Commentary, Washington, 1920, p. 98 :
       « Il semblerait en découler que l’une des parties pourrait, en l’absence d’une conven-
    tion distincte et spéciale ou d’un assentiment spécial, porter l’affaire devant la Cour,
    qui a compétence pour en connaître, et que la Cour, ayant compétence, pourrait non
    seulement entendre l’affaire mais aussi, à la demande de l’Etat demandeur, la juger en
    l’absence de l’Etat défendeur invité à comparaître devant elle. »
   13 Repris en grande partie dans le document de la Société des Nations Documents au sujet

de mesures prises par le Conseil de la Société des Nations aux termes de l’article 14 du Pacte,
Genève, Société des Nations/Cour permanente de Justice internationale, 1921, p. 1 et suiv.

                                                                                                                    178

 convention sur la discrimination raciale (op. diss. cançado trindade) 245

beaucoup d’enthousiasme de la part d’une grande partie des Etats Membres
de la Société, même si certains le soutenaient (voir ci‑dessous).
    15. On se demandait en particulier s’il n’y avait pas contradiction entre
l’article 34 initialement proposé, devenu l’article 36 dans la numérotation
finale du projet de Statut de la Cour permanente, et le Pacte de la Société
des Nations ; une sous‑commission fut donc chargée d’examiner la ques-
tion et de déterminer si le Statut pouvait être un instrument par lequel les
Etats exprimeraient leur assentiment à la compétence de la Cour perma-
nente 14. La sous‑commission prit acte de la controverse sur l’interpréta-
tion du Pacte, mais elle décida de ne pas proposer d’amendement aux
articles pertinents du projet de Statut 15.
    16. Les négociations sortirent de l’impasse grâce à une proposition du
délégué du Brésil 16 (Raul Fernandes), qui élabora une autre version de la
clause juridictionnelle permettant aux parties au Statut d’adhérer à l’un
ou l’autre des deux textes 17 ; il présenta ensuite une proposition revisée
qui visait à laisser aux Etats désireux d’élargir le cadre de la compétence
obligatoire la faculté de le faire par une déclaration. Cette proposition qui
énonçait la clause facultative fut alors approuvée par l’Assemblée (hui-
tième séance), ainsi que le projet de Statut dans son ensemble 18.
    17. Le délégué de la Norvège (F. Hagerup), qui, comme R. Fernandes,
avait examiné la question au sein du comité consultatif, nota non sans
regret que l’élan donné par les travaux du comité avait été perdu au cours
des débats de l’Assemblée, tout en se félicitant de l’amendement du Bré-
sil ; il rappela toutefois à l’Assemblée qu’à son sens la compétence obliga-
toire restait établie, même sans le recours à la déclaration, du moins pour
« tous les cas spécialement prévus dans les traités et conventions en
vigueur », comme le montrait la clause juridictionnelle modifiée 19.
    18. Les principales questions examinées au cours des débats furent
consignées dans les procès‑verbaux de la Troisième Commission de l’As-
semblée, chargée du projet de Statut de la Cour permanente. Au cours de
la discussion tenue le 24 novembre 1920 sur la question de la compétence
obligatoire, le délégué de l’Argentine (H. Pueyrredon) déclara que, « si la
juridiction de la Cour de Justice n’était pas obligatoire, cette Cour ne
serait qu’un tribunal d’arbitrage » 20. Le délégué du Brésil (R. Fernandes)
critiqua vivement les modifications apportées par le Conseil aux conclu-
sions du comité consultatif de juristes, estimant que, « dans les questions
d’ordre juridique, la juridiction de la Cour s’imposait, puisque les déci-
sions de la Cour étaient l’application du droit et créaient le droit » 21.

  14 Op. cit. supra note 13, p. 91‑92.
  15 Voir ibid., p. 210‑211, et aussi p. 107, sur les débats de l’Assemblée à ce sujet.
  16 Voir ibid., annexe 49, p. 222.
  17 Voir ibid., p. 107, et annexe 11, p. 168.
  18 Ibid., p. 110.
  19 Ibid., p. 249‑250.
  20 Société des Nations, Actes de la première Assemblée — Séances de la Troisième

Commission (Cour permanente de Justice internationale), Genève, 1920, p. 285.
  21 Ibid., p. 285.



                                                                                  179

 convention sur la discrimination raciale (op. diss. cançado trindade) 246

   19. De même, pour le délégué du Panama (H. Arias), « on pourrait
bien maintenir la juridiction obligatoire », et « oblig[er] les parties à porter
leurs différends devant la Cour, si elles ne s’étaient pas mises d’accord
pour les soumettre à l’arbitrage ou à l’enquête du Conseil » 22. Dans le
même esprit, le délégué du Portugal (A. Costa) fit sien le soutien du
comité consultatif à la compétence obligatoire :

       « le Pacte établit l’obligation d’avoir recours à la Cour, en s’inspirant
       du principe contraire à celui de Bismarck : « le droit prime la force ».
       La Société des Nations s’est donné la tâche d’empêcher la guerre. Le
       seul moyen, c’est le recours obligatoire à la Justice. Si l’on ne peut
       constituer une cour avec compétence obligatoire, la Société est
       morte… La Société des Nations gagnerait en force si elle admettait
       que le Pacte doit s’adapter aux nécessités humaines. Du reste, une
       Cour permanente sans compétence obligatoire sera non seulement en
       contradiction avec les grands traités de paix qui lui confèrent cette
       compétence dans des cas spéciaux, mais fera double emploi avec la
       Cour d’arbitrage de La Haye. » 23

   20. Le délégué de l’Afrique du Sud (lord Robert Cecil) instilla toutefois
le doute dans le débat en faisant valoir que la volonté ou l’assentiment des
parties devait l’emporter (sur la compétence obligatoire), étant donné
que « les sanctions (de la Cour) ne seraient pas appliquées », si le dif­
férend « mettait en jeu des intérêts vitaux » 24. Le délégué de la Norvège
(F. Hagerup) marqua son vif désaccord avec lord Robert Cecil au sujet de
la « réserve pour les intérêts vitaux », et « regrett[a] que le Conseil n’ait pu
s’associer à la manière de voir du comité de juristes » 25. Le délégué des
Pays‑Bas (B. C. J. Loder) regretta lui aussi « le malentendu » entre le
comité de juristes et le Conseil, estimant que « l’établissement de la com-
pétence obligatoire était justement le pas en avant à faire, et le pas désiré
par le Pacte » 26 ; pourtant, aller plus loin risquerait à son avis « de faire
naître un désaccord entre diverses puissances et de n’aboutir à aucun
résultat » 27.
   21. Pendant la suite des débats, le 26 novembre 1920, ce fut au tour du
délégué de la Belgique (H. Lafontaine) de se livrer à une critique sévère.
Selon lui, à l’époque (en 1920), le principe de la juridiction obligatoire
était considéré
       « comme le seul moyen de sortir de la situation créée par la guerre.
       L’opposition à la réalisation de ce principe [était] due à un double

  22 Op. cit. supra note 20, p. 286.
  23 Ibid., p. 287‑288.
  24 Ibid., p. 287.
  25 Ibid., p. 289.
  26 Ibid., p. 288.
  27 Ibid., p. 288.



                                                                            180

 convention sur la discrimination raciale (op. diss. cançado trindade) 247

        fétichisme : celui de l’unanimité et celui de la souveraineté… La seule
        souveraineté admissible [était] celle de la justice… Le pacte [portait]
        l’empreinte du double fétichisme qui avait inspiré ses auteurs, celui
        des intérêts vitaux et celui de l’honneur. Ces deux expressions ne se
        [trouvaient] pas, il est vrai, dans le Pacte, ce qui [était] déjà un pro-
        grès ». 28
   22. Allant encore plus loin dans la critique, le délégué de la Belgique
(H. Lafontaine) voyait « une contradiction dans l’article 14 du Pacte »,
qui « constituait une cour de justice véritable, mais les parties n’y
[auraient] cependant recours que si elles [étaient] d’accord pour le faire » 29.
Cependant, le délégué de l’Empire britannique (sir Cecil Hurst) ne croyait
pas pour sa part que l’intention des rédacteurs du Pacte eût été de
créer une cour ayant compétence obligatoire ; à son sens, la « vraie
solution » si l’arbitrage échouait était « d’inciter les Etats à conclure
­
entre eux des traités mutuels » prévoyant le recours à une cour 30.
C’était à son avis le seul moyen de surmonter « les hésitations de quel­
ques Etats à accepter l’arbitrage obligatoire universel » 31. C’est pourquoi
H. Lafontaine exprima le scepticisme que lui inspirait la proposition de
sir Cecil Hurst 32.
   23. Au cours des derniers débats sur la question, les 1er et 13 décembre
1920, le délégué de la Grèce (N. Politis) releva que, puisqu’il semblait
« impossible d’accepter l’idée d’obligation » qui ne pourrait être « impo-
sé[e] à des esprits qui ne l’auraient pas spontanément acceptée », la solu-
tion semblait être « d’établir tout un système de conventions séparées qui
étendraient la juridiction de la Cour » 33. Pour sa part, le délégué de la
Suisse (Max Huber) proposa l’adoption d’une convention établissant l’ar-
bitrage obligatoire 34. Le délégué de la Colombie (F. J. Urrutia) déclara ce
qui suit :
           « Le principe de l’arbitrage obligatoire n’est pas seulement un prin-
        cipe de justice internationale, mais aussi un principe démocratique,
        étant donné qu’il découle de l’égalité juridique des Etats. Il a de pro-
        fondes racines dans l’histoire, dans les traditions et dans les institu-
        tions des peuples américains. » 35
  24. Dans le même esprit, le délégué du Pérou (M. H. Cornejo) déclara
que le Pérou [avait] toujours défendu l’arbitrage obligatoire », et releva

   28 Op. cit. supra note 20, p. 292.
   29 Ibid., p. 293.
   30 Ibid., p. 293‑294.
   31 Ibid., p. 294.
   32 Ibid., p. 294.
   33 Documents au sujet de mesures prises par le Conseil de la Société des Nations aux

termes de l’article 14 du Pacte et de l’adoption par l’Assemblée du Statut de la Cour perma-
nente, Genève, Société des Nations/Cour permanente de Justice internationale, 1920,
p. 142.
   34 Ibid., p. 142.
   35 Ibid., p. 241‑242.



                                                                                       181

 convention sur la discrimination raciale (op. diss. cançado trindade) 248

que « l’Amérique latine, à une très grande majorité, à l’unanimité
peut‑être, [voulait] la justice obligatoire et le règne de la paix » 36. De
même, le délégué de Cuba (M. de Aguero) indiqua ce qui suit :
        « bien que le principe de la compétence obligatoire ne soit pas inscrit
        dans la résolution de la Troisième Commission, nous voterons ses
        conclusions ; nous comprenons la phrase du philosophe latin natura
        non fecit saltus ; on ne saurait passer de ce qui n’existe pas encore
        à une œuvre parfaite. En toute chose, interviennent les lois de l’évo-
       lution. Il faut commencer par élever une petite chapelle et, avec le
       temps, la Société des Nations sera en mesure de construire une
       ­cathédrale. » 37
Toujours dans cet esprit, le délégué de la Suisse (M. Motta) ajouta que la
création d’un tribunal doté d’une compétence obligatoire « eût été l’idéal,
mais la situation actuelle de la société humaine s’oppos[ait] encore à sa
réalisation … L’article 36, si imparfait [fût]‑il, sera[it] le point de départ
du grand mouvement libérateur d’où sortira[it] la juridiction obligatoire
universelle. » 38
   25. Pour sa part, le délégué de la Bolivie (M. Tamayo) exprima son
appui aux « idées de justice, de bonté et de vérité que représent[ait] l’arbi-
trage obligatoire » ; toute compétence facultative, ajouta‑t‑il, reviendrait à
« une promesse de justice et non pas à la justice elle‑même » 39. Le délégué
du Portugal (A. Costa) souligna qu’à son avis les articles 12 à 15 du Pacte
« entraîn[aient] pour la Cour internationale de Justice le principe de la
compétence obligatoire », ajoutant, de façon prémonitoire :
          « Quand on constatera la nécessité d’être fidèle aux déclarations du
       préambule et de se prononcer sur la compétence obligatoire, on sera
       forcé de la reconnaître. Ainsi, le tribunal que nous allons fonder sera
       doté de la compétence obligatoire et elle sera admise par tous les
       membres de la Société des Nations. Tel est le vœu que j’exprime.
       J’accepte l’institution de la Cour permanente de Justice internatio-
       nale parce que j’ai confiance en l’avenir. Si nous ne devions pas
       aboutir comme je l’ai dit, nous nous duperions nous‑mêmes. Le tri-
       bunal disparaîtrait et, avec lui, la Société des Nations si, pour régler
       leurs différends, les Membres de la Société pouvaient encore recourir
       à la guerre. » 40
  26. La clause facultative proposée par le délégué du Brésil (Raul Fer-
nandes) représentait donc la solution de compromis, comme le releva le
rapporteur de la Troisième Commission (F. Hagerup) dans son rapport
sur les débats de celle‑ci au sujet de ce qui allait devenir l’article 36 du

  36 Op. cit. supra note 33, p. 244.
  37 Ibid., p. 246‑247.
  38 Ibid., p. 249.
  39 Ibid., p. 248.
  40 Ibid., p. 246.



                                                                           182

convention sur la discrimination raciale (op. diss. cançado trindade) 249

Statut de la Cour permanente 41. Concluant les débats le 13 décembre 1920,
le délégué de la Norvège (F. Hagerup) tint à ajouter ce qui suit :

          « Il existe déjà un grand nombre de conventions établissant la juri-
       diction obligatoire. Je suis heureux de reconnaître ici la grande part
       que les Etats d’Amérique du Sud ont prise à ce mouvement. C’est à
       eux que revient le grand mérite de l’extension de cette idée… [L]es
       Etats d’Europe ne sont pas restés en arrière non plus. Plusieurs
       d’entre eux, même de grandes puissances, ont conclu un certain
       nombre de traités établissant la juridiction obligatoire… Je tiens pré-
       cisément à souligner ici combien il sera hautement désirable que tous
       les Etats liés par des traités prévoyant la juridiction obligatoire en
       général les modifient dans un sens tel que cette juridiction soit désor-
       mais dévolue à la Cour que nous allons établir. Cette orientation
       étendra dans une large mesure la compétence de la Cour. J’ai déjà
       signalé dans mon premier discours l’importance de la proposition de
       la délégation brésilienne, … suivant laquelle il est laissé aux Etats
       désireux d’élargir le cadre de la juridiction obligatoire la faculté de le
       faire par une simple déclaration… [J]’ai été dès le début partisan du
       principe de la juridiction obligatoire. C’est ce qui me permet d’adop-
       ter de grand cœur le projet présenté actuellement. » 42

3. Les débats sur le Statut de la Cour de la Conférence des Nations Unies
   sur l’Organisation internationale et ses organes subsidiaires (1945)
   27. La fondation de l’Organisation des Nations Unies inaugura une
nouvelle ère. A l’occasion de la Conférence des Nations Unies sur l’Orga-
nisation internationale, un comité de juristes fut nommé en 1945 et chargé
d’analyser le Statut de la Cour permanente en vue de l’adoption du Statut
de la nouvelle Cour internationale de Justice (ci‑après « la Cour »). Ce
comité confia à un sous‑comité le soin d’élaborer, entre autres, le texte de
l’article 36 (sur la compétence obligatoire). Le 14 avril 1945, ce sous‑­
comité fit rapport comme suit :
          « Le sous‑comité, ayant examiné attentivement les diverses propo-
       sitions qui avaient été présentées ainsi que les vues précédemment
       exprimées par les différents délégués devant le comité de juristes, est
       convenu à l’unanimité de ce qui suit :
             « La Cour, en sa qualité d’organe judiciaire principal des Nations
           Unies, devrait être dotée d’une compétence bien définie, sinon dans
           tous les cas, du moins dans ceux qui se prêtent particulièrement à
           un règlement judiciaire, à savoir les différends de nature juridique.
             On se souviendra que dès 1920 le comité de juristes qui a éla-
           boré le Statut existant avait proposé le principe de la compétence
  41   Voir op. cit. supra note 33, p. 222.
  42   Ibid., p. 250.

                                                                             183

 convention sur la discrimination raciale (op. diss. cançado trindade) 250

         obligatoire. Les gouvernements n’étant pas prêts à l’époque à
         accepter cette proposition, la clause dite facultative a été adoptée.
         
            L’exercice de la compétence obligatoire par la Cour favorisera
         le respect du droit entre les nations. L’opinion publique dans le
         monde entier soutient sans réserve le principe de la compétence
         obligatoire de la Cour. » » 43
   28. De plus, le sous‑comité rappela que le consensus s’était fait entre
les juristes au moins depuis les négociations de 1920, et que quarante‑cinq
des cinquante et un Etats avaient déjà accepté la clause facultative. Peu
après, le 19 avril 1945, le sous‑comité fit de nouveau rapport sur la ques-
tion :
         « La question de la juridiction obligatoire a été débattue dès la pré-
     paration initiale du Statut de la Cour. Admise par le comité consul-
     tatif de juristes en 1920, la juridiction obligatoire a été écartée au
     cours de l’examen du projet de Statut par la Société des Nations
     pour faire place, sur l’initiative fructueuse d’un jurisconsulte brési-
     lien, à une clause facultative permettant aux Etats d’accepter par
     avance la juridiction obligatoire de la Cour dans un domaine déli-
     mité par l’article 36. Ce débat a été repris et de très nombreuses délé-
     gations ont fait connaître leur désir de voir consacrer la juridiction
     obligatoire de la Cour par une clause insérée dans le Statut revisé en
     sorte que, celui‑ci devant devenir partie intégrante de la Charte des
     Nations Unies, la juridiction obligatoire de la Cour serait un élément
     de l’organisation internationale qu’on se propose d’instituer à la
     conférence de San Francisco. A s’en tenir aux préférences ainsi
     ­marquées, il ne paraît pas douteux que la majorité de la Commis­
      sion était en faveur de la juridiction obligatoire. Mais il a été relevé
      que, malgré ce sentiment prédominant, il ne paraissait pas certain, ni
      même probable, que toutes les Nations dont la participation à l’orga-
      nisation internationale projetée apparaît comme nécessaire fussent
      dès maintenant en situation d’accepter la règle de la juridiction obli-
      gatoire et que le projet de Dumbarton Oaks ne paraissait pas la
      consacrer ; certains, tout en conservant leurs préférences à cet égard,
      ont estimé que la prudence conseillait de ne pas dépasser le procédé
      de la clause facultative insérée dans l’article 36 et qui a ouvert la voie
      à l’adoption progressive, en moins de dix ans, de la juridiction obli-
      gatoire par de nombreux Etats qui, en 1920, se refusaient à y sous-
      crire. Placé sur ce terrain, le problème s’est trouvé revêtir un caractère
      politique et la Commission a estimé qu’elle devait le déférer à la
      conférence de San Francisco.


   43 Nations Unies, Documents de la Conférence des Nations Unies sur l’Organisation

internationale (CNUOI), San Francisco, 1945, vol. XIV (comité de juristes), doc. Jurist‑43,
G/33, du 14 avril 1945, p. 286‑287.

                                                                                      184

convention sur la discrimination raciale (op. diss. cançado trindade) 251

          La suggestion a été faite par la délégation égyptienne de chercher
       une solution transactionnelle dans un système qui, posant la règle de
       la juridiction obligatoire, permettrait à chaque Etat de l’écarter par
       une réserve. Plutôt que d’entrer dans cette voie, la Commission a
       préféré faciliter l’examen de la question en présentant deux textes
       pour mémoires plutôt qu’à titre de propositions.
          L’un est présenté pour le cas où la Conférence n’entendrait pas consa-
       crer dans le Statut la compétence obligatoire de la Cour mais seulement
       ouvrir la voie à celle‑ci en offrant aux Etats d’accepter, s’ils le jugent à
       propos, une clause facultative à ce sujet. Ce texte reproduit l’article 36
       du Statut avec une addition pour le cas où la Charte des Nations Unies
       viendrait à faire quelque place à la juridiction obligatoire.
          Le second texte, s’inspirant aussi de l’article 36 du Statut, établit
       directement la juridiction obligatoire sans passer par la voie d’une
       option que chaque Etat serait libre de faire ou de ne pas faire. Aussi
       est‑il plus simple que le précédent. On a même relevé qu’il serait trop
       simple. La Commission a cependant pensé que le moment n’était pas
       encore venu de l’élaborer davantage et de rechercher si la juridiction
       obligatoire ainsi établie devrait s’accompagner de quelques réserves,
       telles que celle des différends appartenant au passé, celle des contes-
       tations nées au cours de la présente guerre, ou celles autorisées par
       l’Acte général d’arbitrage de 1928. Si le principe qu’énonce ce second
       texte était admis, celui‑ci pourrait servir de base pour élaborer telles
       dispositions mettant en application le principe qu’il énonce avec les
       aménagements qui pourraient être jugés opportuns.
          Certaines délégations avaient le désir de voir insérer dans l’ar-
       ticle 36, paragraphe 1, la précision que la compétence de la Cour
       s’étend aux affaires « justiciables », ou « d’ordre juridique », que les
       parties lui soumettront. Des objections ont été faites à l’insertion
       d’une telle précision dans une disposition visant le cas où la saisine
       de la Cour dépend de l’accord des parties. Certains se sont refusés à
       restreindre ainsi la compétence de la Cour. Des craintes se sont aussi
       élevées au sujet des difficultés d’interprétation que ferait naître une
       telle disposition alors que la pratique n’a pas révélé de sérieuses diffi-
       cultés pour l’application de l’article 36, paragraphe 1. Aussi n’a‑t‑il
       pas été modifié dans le sens indiqué. » 44
  29. A la lumière de ce qui précède, le sous‑comité proposa une revision
de l’article 36 susmentionné, pour qu’il se lise comme suit :

          « 1. La compétence de la Cour s’étend à toutes les affaires que les
       parties lui soumettront, ainsi qu’à tous les cas spécialement prévus dans
       la Charte des Nations Unies et dans les traités et conventions en
       vigueur.

  44   CNUOI, vol. XIV (comité de juristes), doc. Jurist-61 rev., du 19 avril 1945, p. 667‑668.


                                                                                          185

 convention sur la discrimination raciale (op. diss. cançado trindade) 252

           2. Les Membres des Nations Unies et Etats parties au Statut recon-
        naissent comme obligatoire entre eux, de plein droit et sans conven-
        tion spéciale, la compétence de la Cour sur toutes ou quelques‑unes
        des catégories de différends d’ordre juridique ayant pour objet :
        a) l’interprétation d’un traité ;
        b) tout point de droit international ;
        c) la réalité de tout fait qui, s’il était établi, constituerait la violation
            d’un engagement international ;
        d) la nature ou l’étendue de la réparation due pour la rupture d’un
            engagement international.
           3. En cas de contestation sur le point de savoir si la Cour est com-
        pétente, la Cour décide. » 45
   30. Après un nouvel examen, le comité de juristes reconnut que cette
solution risquait d’être mal accueillie par l’Assemblée et lui présenta donc
deux variantes pour l’article 36 du Statut : l’une énonçait la clause de
compétence obligatoire alors que l’autre conservait le mécanisme de la
clause facultative 46. Ces deux textes furent présentés à la commission IV,
qui conclut que le mécanisme de la clause facultative avait plus de chances
de rallier l’accord général des Etats parties ; elle écarta donc l’autre
variante tout en reconnaissant que le souhait de voir instaurer la compé-
tence obligatoire de la Cour l’emportait au sein du comité de juristes 47.

   31. L’appui exprimé, à diverses occasions — au moment de la création
de la Société des Nations (1920) comme de celle de l’Organisation des
Nations Unies (1945), ainsi qu’on vient de le voir —, pour la compétence
obligatoire de la Cour de La Haye ne devrait pas passer inaperçu ni être
oublié aujourd’hui, au début de la deuxième décennie du XXIe siècle. Les
débats du comité de juristes des Nations Unies tenus les 12 et 13 avril 1945
furent particulièrement révélateurs à ce propos. Voici comment le délégué
du Brésil (A. Camillo de Oliveira) ouvrit le débat sur le projet d’article 36 :
« le moment est bien choisi pour apporter un amendement à cet article
afin que la compétence de la Cour soit obligatoire pour toutes les caté­
gories de différends qui y sont énumérées » 48, avant d’ajouter que, depuis
que la clause facultative avait été insérée en 1920, « l’idée de doter la
Cour d’une compétence obligatoire avait considérablement progressé » 49.


   45   CNUOI, vol. XIV (comité de juristes), doc. Jurist‑43, G/33, du 14 avril 1945, p. 287.
   46 Voir CNUOI, « Rapport sur le projet de Statut de la Cour internationale de Justice
visée au chapitre VII des propositions de Dumbarton Oaks » (rapporteur, Jules Basde-
vant), vol. XIV, p. 821 et 839‑842.
   47 Voir CNUOI, « Compte rendu du sous-comité IV/1 sur l’article 36 du Statut de la

Cour internationale de Justice », vol. XIII, p. 562‑565.
   48 CNUOI, vol. XIV (comité de juristes), doc. Jurist‑34, G/25, du 12 avril 1945,

p. 146.
   49 Ibid., p. 147.



                                                                                        186

 convention sur la discrimination raciale (op. diss. cançado trindade) 253

  32. Dans le même esprit, le délégué de la Chine (Wang Chung‑hui)
jugea « l’exercice d’une compétence obligatoire par la Cour favorable au
respect du droit dans la société internationale » 50. Le délégué de la­
Turquie (C. Bilsel) se rallia ensuite à la thèse des délégués du Brésil et
de la Chine pour ce qui était de la revision de l’article 36, qu’il consi­-
dérait comme « l’un des articles les plus importants du Statut » 51. Et il
ajouta :
       « le moment est venu d’accepter l’idée d’une justice internationale
       obligatoire. L’idée de justice internationale … a manifestement pro-
       gressé… Le comité de juristes avait proposé l’attribution d’une com-
       pétence obligatoire à la Cour mais … le Conseil de la Société des
       Nations n’avait pas souscrit à ce principe et … l’Assemblée avait
       trouvé un compromis sous la forme de la clause facultative… L’éta-
       blissement de la compétence obligatoire de la Cour serait un progrès
       considérable dans la justice internationale. » 52
   33. Le principe de la compétence obligatoire de la Cour fut également
soutenu par le délégué de l’Uruguay (J. A. Mora Otero), qui, après avoir
« entendu avec satisfaction les différents points de vue favorables à ce
principe », déclara que « la Cour internationale de Justice devait pouvoir
connaître de tout différend international qui n’avait pas été résolu par
tout autre moyen pacifique » 53. Pourtant, en 1945 comme en 1920 (voir
ci‑dessus), le principe de la compétence obligatoire avait ses opposants.
Le délégué de [ce qui était alors] l’Union Soviétique (URSS, N. V. Novi-
kov) annonça qu’« une telle compétence obligatoire était absolument
inacceptable pour son gouvernement » 54.
   34. Pour sa part, le délégué des Etats‑Unis (G. H. Hackworth), s’expri-
mant en sa qualité de président, indiqua qu’il « regretterait une division
si profonde de ce groupe », mais avertit que, « si la signature du Statut
impliquait ipso facto l’acceptation de la compétence obligatoire de la
Cour, il serait difficile à certains Etats de devenir parties au Statut » 55. La
commission IV (organisation judiciaire) de la conférence de San Fran-
cisco de 1945 fut dûment informée de cette « profonde divergence de
vues » entre les Etats participants sur la question de la compétence obliga-
toire de la Cour, et la commission I décida alors de conserver la clause
facultative par trente et une voix contre quatorze 56.
   35. Malgré l’appui exprimé en faveur de la compétence obligatoire, « [l]a
crainte s’est toutefois manifestée qu’en poursuivant la réalisation de cet


  50  CNUOI, op. cit supra note 48, p. 147.
  51  Ibid., p. 148.
   52 Ibid., p. 149.
   53 CNUOI, vol. XIV (comité de juristes), doc. Jurist‑66 (34), G/53, du 19 avril 1945

(corrigendum), p. 161.
   54 Ibid., doc. Jurist‑40, G/30, du 13 avril 1945, p. 166.
   55 Ibid., p. 164.
   56 CNUOI, vol. XIII (commission IV, organisation judiciaire), 1945, p. 390‑392.



                                                                                  187

 convention sur la discrimination raciale (op. diss. cançado trindade) 254

idéal on compromettrait les possibilités de rallier l’accord général tant au
Statut de la Cour qu’à la Charte elle‑même » 57. En conséquence, comme
indiqué le 31 avril 1945, « le système de juridiction facultative semble actuel-
lement plus susceptible de réunir l’adhésion générale » 58. Il était devenu
clair que, collégialement, les Etats participants n’étaient pas encore prêts
en 1945, comme un quart de siècle plus tôt (1920), à accepter le principe de
la compétence obligatoire pour la Cour de La Haye. Une fois de plus, dans
ce cas, l’inertie l’emporta, au détriment de la pleine réalisation de la justice.
   36. Peu avant la conférence de San Francisco de 1945, M. O. Hudson
avait rappelé que l’article 36 du Statut de la Cour permanente était,
en 1920, « le résultat du plus grand combat mené lors de la création de la
Cour », étant donné que, du moins au sein du comité de juristes de 1920,
le désir dominait, dans les projets préliminaires successifs, d’attribuer
« une large compétence obligatoire » à la Cour permanente 59. Le compro-
mis trouvé par la suite fut la clause facultative proposée par Raul Fer-
nandes (Brésil), rédigée ultérieurement 60. Quinze ans après la conférence
de San Francisco de 1945, R. P. Anand fit observer qu’il était clairement
apparu que « la méthode la plus courante d’accepter la compétence obli-
gatoire de la Cour [était] d’accepter les clauses juridictionnelles des traités
multilatéraux ou bilatéraux » 61. Pourtant, « les commentateurs de la Cour
et les experts gouvernementaux » demeuraient « peu enclins à reconnaître »
la pertinence de telles clauses compromissoires comme « bases de la com-
pétence obligatoire de la Cour » 62. L’accent restait mis sur la clause facul-
tative du paragraphe 2 de l’article 36 du Statut (même dans les Annuaires
de la Cour), bien que « la plus grande partie de la compétence obligatoire
de la Cour » découlât des clauses compromissoires elles‑mêmes 63.


      III. La clause facultative d’acceptation de la juridiction
      obligatoire : d’un idéal professé à une pratique dénaturée

   37. Les longs débats qui eurent lieu en 1920 aboutirent à l’adoption de
l’ingénieux libellé du paragraphe 2 de l’article 36 du Statut — de la Cour
permanente, puis de la Cour —, qui permit de surmonter la divergence
entre partisans et détracteurs d’une reconnaissance rapide de la juridic-
tion obligatoire de la future Cour permanente, les seconds — à savoir les
représentants des Etats les plus puissants — objectant que cette instance

   57 CNUOI, vol. XIII (commission IV, organisation judiciaire), 1945, doc. 702‑IV/1/55,

du 31 mai 1945, p. 564.
   58 Ibid., p. 563.
   59 M. O. Hudson, The Permanent Court of International Justice, 1920‑1942 – A Treatise,

New York, MacMillan Co., 1943, p. 190.
   60 Ibid., p. 192‑193.
   61 R. P. Anand, Compulsory Jurisdiction of the International Court of Justice, New Delhi/

Bombay, Asia Publishing House, 1961, p. 134.
   62 Ibid., p. 139.
   63 Ibid., p. 139‑140.



                                                                                       188

 convention sur la discrimination raciale (op. diss. cançado trindade) 255

devait gagner progressivement la confiance des Etats avant de se voir
conférer une juridiction obligatoire tout court. Le Statut, approuvé le
13 décembre 1920, entra en vigueur le 1er septembre 1921 64.
   38. Cette décision marqua la première étape d’un processus qui, entre 1921
et 1940, allait conduire quarante‑cinq Etats à accepter la juridiction obliga-
toire de la Cour permanente par le biais de déclarations faites en vertu de la
clause facultative 65. La formule de Raul Fernandes 66, fermement soutenue
par les Etats latino‑américains 67, avait été incorporée dans le Statut de la Cour
permanente ; visant à ouvrir la voie à de nouveaux progrès vers la juridiction
obligatoire, elle remplit son office durant les vingt années qui suivirent.
   39. En 1945, à la conférence de San Francisco, il fut envisagé de franchir
une nouvelle étape par une acceptation automatique, à plus ou moins brève
échéance, de la juridiction obligatoire de la Cour internationale de Jus­
tice nouvellement créée. Les grandes puissances — et, en particulier,
l’Union soviétique et les Etats‑Unis d’Amérique —, opposées à pareille évo-
lution, défendaient cependant l’idée que soit conservée, dans le Statut de la
Cour, la « clause facultative de juridiction obligatoire » qui figurait dans
celui, adopté en 1920, de sa devancière. Ainsi que le précisa le rapporteur de
la commission de juristes de 1945, Jules Basdevant, quoique la majorité des
membres de la commission fussent partisans de l’acceptation automatique
de la juridiction obligatoire, il n’y eut pas, à la conférence (ni dans les pro-
positions de Dumbarton Oaks), de volonté politique pour franchir le pas 68.

    64 Pour un compte rendu de l’approbation du Statut, voir notamment J. C. Witenberg,

L’organisation judiciaire, la procédure et la sentence internationales. Traité pratique, Paris,
Pedone, 1937, p. 22‑23 ; L. Gross, « Compulsory Jurisdiction under the Optional Clause :
History and Practice », The International Court of Justice at a Crossroads (dir. publ.,
L. F. Damrosch), Dobbs Ferry/New York, ASIL/Transnational Publs., 1987, p. 20‑21.
    65 Voir le récit d’un juge de la Cour permanente, M. O. Hudson, International Tribunals —

Past and Future, Washington, Carnegie Endowment for International Peace/Brookings
Institution, 1944, p. 76‑78. Ces quarante-cinq Etats représentaient en réalité à l’époque une
grande majorité d’Etats, puisque, à la fin des années 1930, la Société des Nations (dont la
Cour permanente ne faisait pas partie, à la différence de la Cour, qui est l’organe judiciaire
principal de l’Organisation des Nations Unies et dont le Statut forme un tout organique avec
la Charte des Nations Unies elle‑même) comptait cinquante-deux membres.
    66 Dans ses mémoires publiés en 1967, Raul Fernandes révéla que le comité de juristes

de 1920 s’était trouvé confronté à l’épineux problème consistant à établir les bases de la
juridiction de la Cour permanente tout en garantissant et en réaffirmant le principe de
l’égalité juridique des Etats ; voir R. Fernandes, Nonagésimo Aniversário — Conferências e
Trabalhos Esparsos, vol. I, Rio de Janeiro, M.R.E., 1967, p. 174‑175.
    67 J.‑M. Yepes, « La contribution de l’Amérique latine au développement du droit

international public et privé », Recueil des cours de l´Académie de droit international de
La Haye, vol. 32 (1930), p. 712 ; F.‑J. Urrutia, « La codification du droit international
en Amérique », Recueil des cours de l´Académie de droit international de La Haye, vol. 22
(1928), p. 148‑149 ; et, plus récemment, S. A. Alexandrov, Reservations in Unilateral
Declarations Accepting the Compulsory Jurisdiction of the International Court of Justice,
Dordrecht, Nijhoff, 1995, p. 7‑8.
    68 Voir le récit de R. P. Anand, Compulsory Jurisdiction…, op. cit. supra note 61,

p. 38‑46 ; voir également, sur cette question, S. Rosenne, The Law and Practice of the Inter-
national Court, vol. I, Leyde, Sijthoff, 1965, p. 32‑36 ; Ian Brownlie, Principles of Public
International Law, 6e éd., Oxford University Press, 2003, p. 677‑678 ; O. J. Lissitzyn, The

                                                                                          189

 convention sur la discrimination raciale (op. diss. cançado trindade) 256

   40. C’est donc la formule de 1920, qui correspondait à une conception
du droit international remontant au début du XXe siècle, qui fut reprise
dans le Statut de la présente Cour. Une occasion unique de dépasser l’ab-
sence d’automaticité du recours à cette instance internationale par une
étape décisive vers la juridiction obligatoire avait ainsi été manquée, en
raison de la position intransigeante des Etats les plus puissants. Il convient
de préciser que tous ces débats se déroulèrent au niveau purement inter­
étatique. La formule actuelle de la clause facultative de juridiction obliga-
toire (de la Cour) n’est donc rien de plus qu’un mécanisme remontant aux
années 1920, figé dans le temps 69, et qui, en toute rigueur, ne correspond
plus aux besoins du contentieux international, y compris sur le plan stric-
tement interétatique 70.
   41. Et nombre d’Etats qui ont fait usage de cette clause l’ont fait de
manière abusive, la dénaturant en l’assortissant de restrictions qui vont à
l’encontre de sa propre logique et la privent de toute efficacité. De fait, près
des deux tiers des déclarations d’acceptation de la juridiction obligatoire de
la Cour ont été assorties de réserves et autres limites, qui les ont rendues
« pratiquement inopérantes » 71. Aussi est‑il permis de se demander si la
clause facultative continue de jouer le rôle qui lui avait été assigné à l’époque
de la Cour permanente. Chose curieuse à cet égard, ce n’est que très récem-
ment que les clauses compromissoires prévoyant la juridiction obligatoire
de la Cour ont commencé à susciter davantage d’intérêt dans la doctrine.
   42. La part des Etats ayant accepté la juridiction de la Cour internatio-
nale de Justice en application de la clause facultative est inférieure à ce
qu’elle était à l’époque de sa devancière, la Cour permanente de Justice
internationale. De surcroît, la possibilité d’accepter la juridiction obliga-
toire de la Cour offerte par cette clause a, au fil des ans, donné lieu à des
abus de la part de certains Etats, qui ne l’ont acceptée qu’à leurs propres
conditions, en l’assortissant de restrictions de toute nature 72. Il n’est donc

International Court of Justice, New York, Carnegie Endowment for International Peace,
1951, p. 61‑64.
    69 A la fin des années 1970, J. G. Merrills a exprimé des vues pessimistes concernant

la pratique des Etats en application de cette clause facultative dans « The Optional Clause
Today », British Yearbook of International Law, vol. 50 (1979), p. 90‑91, 108, 113 et 116.
    70 Voir R. Y. Jennings, « The International Court of Justice after Fifty Years », American

Journal of International Law, vol. 89 (1995), p. 504, qui, en tant qu’ancien président de la
Cour, déplore le fait que cette position dépassée a isolé celle-ci de l’important corpus du
droit international contemporain.
    71 G. Weissberg, « The Role of the International Court of Justice in the United Nations

System : The First Quarter Century », The Future of the International Court of Justice (dir.
publ., L. Gross), vol. I, Dobbs Ferry New York, Oceana Publs., 1976, p. 163 ; au sujet des
désillusions que ce phénomène a entraînées, voir en outre ibid., p. 186‑190. Voir également
Report on the Connally Amendment — Views of Law School Deans, Law School Profes-
sors, International Law Professors (rapport publié sous les auspices du comité pour une
utilisation effective de la Cour internationale par la suppression du système des réserves
discrétionnaires), New York, [1961], p. 1‑154.
    72 Certains d’entre eux ont ainsi donné l’impression qu’ils n’acceptaient cette clause

facultative que dans le but d’attraire d’autres Etats devant la Cour tout en s’efforçant de
ne pas l’être eux‑mêmes ; J. Soubeyrol, « Validité dans le temps de la déclaration d’accep-

                                                                                         190

 convention sur la discrimination raciale (op. diss. cançado trindade) 257

guère surprenant que, dès le milieu des années 1950, on ait commencé à
parler ouvertement d’un déclin de la clause facultative 73.
   43. Dans les études classiques qu’ils ont consacrées aux fondements de
la juridiction internationale, C. W. Jenks et C. H. M. Waldock ont, dès
les années 1950 et 1960, appelé l’attention sur le grave problème que
constitue l’insertion, par les Etats, de réserves et de limites de toute nature
dans leurs instruments d’acceptation de la juridiction obligatoire (de la
Cour) 74. Bien que le libellé de la clause facultative ne prévoie pas la pos-
sibilité de formuler pareilles limites, les Etats ont, face à ce vide juridique,
jugé qu’ils étaient « libres » de le faire. Contraire au système de la juridic-
tion obligatoire sur plan international, cette pratique abusive en a ébranlé
le fondement même.
   44. Si ces abus se sont produits, c’est précisément parce qu’il n’avait pas
été tenu compte, dans l’élaboration du Statut de la Cour nouvellement
créée, de l’évolution de la communauté internationale. Le fondement
même de la juridiction obligatoire de la Cour a ainsi été perdu de vue au
profit d’une conception volontariste dépassée du droit international qui
avait prévalu au début du siècle dernier et ce, alors même que plusieurs
générations de juristes avisés avaient mis en garde contre les conséquences
dommageables de cette conception pour la conduite des relations inter­
nationales. Il est vrai que, dans le même temps, d’autres juristes, fort nom-
breux, continuaient de mettre l’accent sur l’importance que revêt, en règle
générale, le consentement des Etats, plaçant celui-ci bien au‑dessus des
impératifs de réalisation de la justice au niveau international.


  IV. Le vieil idéal de l’automaticité de la juridiction obligatoire
                        de la Cour de La Haye

  45. Ainsi que cela a été fort bien exposé dans une étude classique sur le
sujet, les instruments d’acceptation de la compétence contentieuse d’une
juridiction internationale devraient satisfaire « à des conditions garantis-

tation de la juridiction obligatoire », Annuaire français de droit international, vol. 5 (1959),
p. 232‑257 et, en particulier, p. 233.
    73 C. H. M. Waldock, « Decline of the Optional Clause », British Yearbook of Interna-

tional Law, vol. 32 (1955-1956), p. 244‑287. En ce qui concerne les origines de ce déclin,
voir également l’opinion dissidente du juge Guerrero dans l’affaire relative à Certains
emprunts norvégiens (arrêt du 6 juillet 1957), C.I.J. Recueil 1957, p. 69‑70.
    74 Parmi ces abus, on peut citer les exceptions fondées sur la compétence nationale

exclusive des Etats et le fait de prévoir la possibilité de retirer à tout moment l’acceptation
faite en vertu de la clause facultative, la possibilité de modifier ultérieurement les termes de
cette acceptation ou encore la possibilité d’insérer de nouvelles réserves dans le futur ; voir
C. W. Jenks, The Prospects of International Adjudication, Londres, Stevens, 1964, p. 108,
et p. 113, 118 et 760‑761 ; C. H. M. Waldock, « Decline of the Optional Clause », op. cit.
supra note 73, p. 270 ; pour une critique de ces abus, voir A. A. Cançado Trindade, « The
Domestic Jurisdiction of States in the Practice of the United Nations and Regional Orga-
nisations », International and Comparative Law Quarterly, vol. 25 (1976), p. 744‑751.


                                                                                           191

 convention sur la discrimination raciale (op. diss. cançado trindade) 258

sant un degré de stabilité raisonnable dans la reconnaissance de [cette
compétence] » 75, c’est‑à‑dire aux conditions expressément énoncées par
les traités correspondants eux‑mêmes, en gardant nécessairement à l’es-
prit la nature et la teneur de ces instruments. Ainsi que C. W. Jenks l’a
précisé il y a près de cinquante ans, la juridiction obligatoire repose, en
dernière analyse, sur la confiance dans la primauté du droit à l’échelle
internationale 76. Tant que cette confiance ne sera pas totale, on ne saurait
s’attendre à ce que de réels progrès soient réalisés en la matière. Au cours
de ces quatre‑vingt‑dix dernières années, on aurait pu assister à des avan-
cées bien plus importantes si la pratique des Etats n’avait pas mis à mal le
but qui a présidé à la création des mécanismes d’acceptation de la juridic-
tion obligatoire de la Cour permanente puis de la Cour (clause facultative
et clauses compromissoires) et, partant, progresser dans la voie de la sou-
mission au droit des intérêts stratégiques des Etats qui sous‑tendent les
différends internationaux et de la réalisation de la justice sur le plan inter-
national.
   46. Après tant d’années de fonctionnement de la Cour de La Haye,
le moment est venu de dépasser définitivement la regrettable absence
d’automaticité de la juridiction internationale. Compte tenu des erre-
ments de la pratique des Etats en la matière, ceux‑ci se trouvent en effet
aujourd’hui face à un dilemme qui aurait dû être résolu depuis longtemps :
soit ils en reviennent à la conception volontariste du droit international,
renonçant une fois pour toutes à l’espoir de la primauté du droit sur ce
qu’ils considèrent comme leurs intérêts stratégiques 77, soit ils poursuivent
de n­ ouveau avec détermination l’idéal d’édification d’une communauté
internationale caractérisée par une cohésion et une institutionnalisation
plus importantes, reposant sur le droit et guidée par la quête de la
justice.
   47. Au cours de ces quatre‑vingt‑dix dernières années, c’est‑à‑dire
depuis l’adoption du Statut de la Cour permanente, certains auteurs n’ont
pas manqué d’appeler à l’instauration de la juridiction obligatoire. Ainsi,

    75 C. W. Jenks, The Prospects of International Adjudication, op. cit. supra note 74,

p. 760‑761.
    76 Ibid., p. 101, 117, 757, 762 et 770.
    77 Voir la mise en garde de Ch. De Visscher dans Aspects récents du droit procédural de

la Cour internationale de Justice, Paris, Pedone, 1966, p. 204 ; voir également L. Delbez, Les
principes généraux du contentieux international, Paris, LGDJ, 1962, p. 68, 74 et 76-77. Pour
des critiques ultérieures de l’utilisation insatisfaisante et abusive par les Etats du méca-
nisme de la clause facultative (de juridiction obligatoire de la Cour) énoncée dans le Statut
— critiques formulées par deux anciens présidents de la Cour —, voir R. Y. Jennings, « The
International Court of Justice… », op. cit. supra note 70, p. 495 ; et E. Jiménez de Aréchaga,
« International Law in the Past Third of Century », Recueil des cours de l’Académie de droit
international de La Haye, vol. 159 (1978), p. 154‑155. D’autres critiques ont été exprimées
par H. W. Briggs, « Reservations to the Acceptance of Compulsory Jurisdiction of the
International Court of Justice », Recueil des cours de l’Académie de droit international de
La Haye, vol. 93 (1958), p. 273. Voir également, d’une manière générale, J. Sicault, « Du
caractère obligatoire des engagements unilatéraux en droit international public », Revue
générale de droit international public, vol. 83 (1979), p. 633‑688.

                                                                                         192

 convention sur la discrimination raciale (op. diss. cançado trindade) 259

peu après l’achèvement, en 1920, des travaux du comité consultatif de
juristes de la Société des Nations, B. C. J. Loder publiait un article dans
lequel il indiquait ce qui suit :
         « Le monde aspirait à la réalisation de la justice, et c’est pourquoi
      cet organe [la Cour permanente] a été créé. Ses membres sont des
      juges, et non de simples conciliateurs. L’expression « juridiction obli-
      gatoire » signifie que le requérant peut attraire le défendeur en justice
      sans qu’il y ait entre eux d’accord préalable, et ce, même contre la
      volonté de ce dernier ; la Cour a donc compétence pour statuer — et
      elle est même tenue de le faire —, que la partie contrevenante com-
      paraisse ou non.
         La réponse à cette question réside dans le nom « Cour de Justice »
      lui‑même. En effet, ce qui caractérise une cour de justice, par opposi-
      tion à un tribunal d’arbitrage, c’est que la compétence des juges ne
      découle pas de l’accord volontaire des parties au différend, mais
      d’une autre source … [C]’est de la nature même de la Cour que
      découle la juridiction obligatoire. » 78
   48. B. C. J. Loder, qui allait bientôt — à la mi‑février 1922 — devenir
le premier président de la Cour permanente, poursuivait comme suit :

         « Même si, d’un côté, il apparaissait que l’opposition du Conseil à
      la proposition formulée par le comité de juristes devait être prise en
      compte, il était, d’un autre côté, exclu de méconnaître les souhaits de
      la grande majorité des Etats, qui considéraient la juridiction obliga-
      toire comme la seule garantie que la justice serait mise en œuvre.
      Aussi convenait‑il, pour parvenir à une solution satisfaisante, de
      trouver un compromis entre ces deux positions.
         C’est au délégué du Brésil, M. Fernandes — l’un des dix juristes —,
      homme aussi sage qu’énergique, que revient l’honneur d’être parvenu
      à trouver ce compromis ; c’est à la sous‑commission de la Troi-
      sième Commission qu’il incomba d’énoncer cette solution sous une
      forme acceptable aux yeux de tous.
         Le nouvel article 36 en est l’aboutissement. » 79
   49. Peu de temps après, dans une monographie publiée en 1924, Nico-
las Politis, rappelant la transformation historique de la justice privée en
justice publique, plaida en faveur du passage, sur le plan international, de
la justice facultative à la justice obligatoire 80. Vingt ans plus tard, dans
une nouvelle monographie, il soutint de nouveau que les « règles du droit
des gens p[ouvaient], moyennant certaines conditions, faire l’objet d’un

   78 B. C. J. Loder, « The Permanent Court of International Justice and Compulsory

Jurisdiction », British Yearbook of International Law, vol. 2 (1921-1922), p. 11‑12.
   79 Ibid., p. 24.
   80 Voir N. Politis, La justice internationale, Paris, Librairie Hachette, 1924, p. 7‑255 et,

plus particulièrement, p. 193‑194 et 249‑250.

                                                                                          193

 convention sur la discrimination raciale (op. diss. cançado trindade) 260

contrôle juridictionnel » 81. Au moment de l’adoption du Statut de la
Cour, en 1945 — comme lors de l’adoption de celui de sa devancière,
en 1920 —, la question de la juridiction obligatoire occupait une place
centrale. A cette fin, un large éventail de possibilités se présentait à ces
deux instances, qui choisirent de fonder la juridiction obligatoire sur la
clause facultative et les clauses compromissoires.
   50. Peu après l’adoption du Statut de la Cour, E. Hambro indiqua
que, selon lui, les clauses compromissoires énoncées dans des traités mul-
tilatéraux et bilatéraux constituaient « probablement » le « moyen le plus
courant » d’acceptation de la juridiction obligatoire de la Cour 82. Quelques
années plus tard, au début des années 1950, fut avancée l’idée que cette
juridiction obligatoire pouvait être considérée comme ayant été acceptée
« volontairement », dès lors que le Statut de la Cour lui‑même avait été
« volontairement accepté » ; c’est à ce moment‑là que les Etats avaient
exprimé leur consentement, la Cour conservant la faculté et le devoir
d’examiner motu proprio la question de sa compétence. Encore ce point
demandait‑il à être éclairci par la construction jurisprudentielle de la
Cour 83.
   51. Dans les années 1950, la question de la juridiction obligatoire
de la Cour fut examinée par l’Institut de droit international pendant
cinq ans (1954‑1959). Au cours des sessions d’Aix‑en‑Provence (1954)
et de Grenade (1956), les discussions (rapporteur, P. Guggenheim)
fur-ent ­
­        essentiellement consacrées à l’élaboration d’une clause modèle
de ­compétence obligatoire de la Cour 84. A la fin de cet exercice, en
1956, l’Institut adopta une résolution recommandant aux Etats et
aux organisations internationales d’insérer, lors de l’élaboration de
conventions internationales, multilatérales ou bilatérales, une clause
conférant compétence obligatoire (selon le modèle indiqué) à la Cour
dans tout différend relatif à l’interprétation ou à l’application de ces
conventions 85.
   52. Durant les sessions d’Amsterdam (1957) et de Neuchâtel (1959), les
débats de l’Institut (rapporteur, C. W. Jenks) furent consacrés au sujet
plus général de la compétence obligatoire des cours et tribunaux inter­
nationaux (ce qui englobait les instances judiciaires et arbitrales) 86. A la fin
    81 N. Politis, La morale internationale, New York, Brentano’s, 1944, p. 67. Et N. Politis

d’ajouter : « A la différence des profits de l´injustice et de l’illégalité, qui, s’ils peuvent être
rapides, ne sont pas assurés de durer, ceux de la justice et de la légalité, sans doute plus
lents, sont certainement plus durables » ; ibid., p. 161‑162.
    82 E. Hambro, « Some Observations on the Compulsory Jurisdiction of the Inter­

national Court of Justice », British Yearbook of International Law, vol. 25 (1948), p. 153.
    83 R. C. Lawson, « The Problem of the Compulsory Jurisdiction of the World Court »,

American Journal of International Law, vol. 46 (1952), p. 234 et 238 ; voir également p. 219,
224 et 227.
    84 Voir les rapports et les débats auxquels ceux‑ci ont donné lieu dans Annuaire de l’Ins-

titut de droit international, vol. 45 (1954)‑I, p. 310‑406 ; et ibid., vol. 46 (1956), p. 178‑264.
    85 Voir ibid., vol. 46 (1956), p. 360‑361.
    86 Voir les rapports et les observations et débats auxquels ceux‑ci ont donné lieu dans

ibid., vol. 47 (1957)‑I, p. 34‑322 ; et ibid., vol. 48 (1959)‑II, p. 55‑177.

                                                                                               194

 convention sur la discrimination raciale (op. diss. cançado trindade) 261

de ce nouvel exercice, en 1959, l’Institut adopta une résolution soutenant
la compétence obligatoire des cours et tribunaux internationaux. Dans le
préambule de ce texte, constatant avec inquiétude que le développement
de cette compétence était déjà gravement en retard sur les besoins de la
justice internationale, il précisait que le « respect du droit », par l’accepta-
tion de la compétence obligatoire, était « un complément essentiel à la
renonciation au recours à la force dans les relations internationales » 87.
   53. Afin de remédier à cette situation insatisfaisante, la résolution pré-
conisait notamment de développer la pratique consistant à insérer dans
les conventions générales une clause, obligatoire pour toutes les parties,
qui permette de soumettre les différends relatifs à l’interprétation ou à
l’application de ces conventions à des cours et tribunaux internationaux,
favorisant ainsi une acceptation plus large de la juridiction obligatoire et
notamment de celle de la Cour 88. Ainsi, dans son dispositif, la résolution
de 1959 prévoyait ce qui suit :
          « Afin d’assurer l’application effective et l’unité d’interprétation
       des conventions générales, il importe de maintenir et de développer
       la pratique consistant à insérer dans ces conventions une clause, obli-
       gatoire pour toutes les parties, qui permette de saisir la Cour interna-
       tionale de Justice par voie de requête unilatérale ou de soumettre à
       une autre instance judiciaire ou arbitrale les différends relatifs à l’in-
       terprétation ou à l’application de la convention … » 89
   54. Cette résolution de l’Institut de droit international était tournée
vers l’avenir, au regard — avant tout — des impératifs de la justice inter-
nationale. Dans les années qui suivirent, l’objectif ainsi énoncé demeura
au centre des préoccupations des auteurs qui se consacraient à ces ques-
tions. Ainsi, dans une monographie publiée l’année suivante (1960),
B. V. A. Röling indiqua que « [l]es juridictions internationales parache-
vaient l’incorporation du critère de civilisation dans le droit international
en considérant que l’inobservation de ce critère mettait en cause la res-
ponsabilité internationale des Etats » 90.
   55. Par la suite, à la fin des années 1960 — soit dix ans après l’adoption
(en 1959) par l’Institut de droit international de la résolution susmention-
née —, et en dépit du prétendu « déclin » de la clause facultative contenue
dans le Statut de la Cour (voir ci‑dessus), C. W. Jenks fit observer ce qui
suit :
         « La question de la juridiction obligatoire … reste l’un des pro-
       blèmes essentiels de l’organisation du monde … Une juridiction obli-

  87   Annuaire de l’Institut de droit international, vol. 48 (1959)‑II, p. 358.
  88   Voir ibid., p. 358‑359.
  89   Paragraphe 4 de la résolution susmentionnée ; cit. dans ibid., p. 360‑361.
   90 B. V. A. Röling, International Law in an Expanded World, Amsterdam, Djam-

batan N.V., 1960, p. 39.

                                                                                     195

 convention sur la discrimination raciale (op. diss. cançado trindade) 262

        gatoire plus étendue demeure l’un des facteurs essentiels du progrès
        de la primauté du droit sur le plan international … Le développe-
        ment de la juridiction obligatoire suppose un développement paral-
        lèle des règles de droit, qui doivent s’adapter aux nouvelles attentes
        d’une société en mutation. » 91
   56. Ainsi que Kéba Mbaye le précisa à juste titre à la fin des années 1980,
le droit international contemporain repose sur des conventions multilaté-
rales qui permettent de préserver les « intérêts vitaux » non des Etats, mais
de l’humanité ; dès lors, et compte tenu de l’importance de ces intérêts,
        « il est parfaitement justifié qu’il soit permis aux Etats membres d’une
        collectivité déterminée, et auxquels les prescriptions de ladite conven-
        tion sont applicables, d’agir dans le but d’une sorte de contrôle
        objectif ayant pour finalité de sauvegarder les intérêts en question » 92.
L’« intérêt pour agir » évoluerait alors au rythme des mutations de la
société internationale elle‑même, laquelle, en tant qu’ensemble organisé, a
des intérêts généraux propres qui créent pour les Etats des devoirs envers
elle 93. Cela conduirait — lorsque sont en jeu des droits de l’homme fon-
damentaux, qui intéressent la communauté internationale dans son
ensemble — à dépasser le consentement individuel des Etats.
   57. Les clauses compromissoires (qui existent depuis fort longtemps,
puisqu’elles remontent à l’ère de la Cour permanente) 94, insérées dans de
nombreux traités, ont, en conférant compétence à des juridictions inter-
nationales telles que la Cour de La Haye pour régler les différends relatifs
à l’interprétation et à l’application de ces instruments, contribué (lors-
qu’elles ont été convenablement interprétées et appliquées) à une accepta-
tion plus large de la juridiction obligatoire. Dès le départ, ces clauses
furent considérées comme un moyen d’atteindre cet objectif.
   58. Etant donné qu’elles furent notamment insérées, dès la période de
l’entre‑deux-guerres, dans les traités relatifs aux minorités et aux mandats
— aux fins de l’interprétation et de l’application de ces instruments —, la
Cour permanente, qui avait opté pour une approche téléologique, ne
tarda pas à être amenée à se prononcer sur ces clauses (voir ci-dessous).
La présente Cour n’en fit pas non plus une interprétation stricte pour
parvenir à un règlement pacifique des différends qui lui étaient soumis 95.

   91 C. W. Jenks, The World beyond the Charter, Londres, G. Allen and Unwin, 1969,

p. 166.
   92 Kéba Mbaye, « L’intérêt pour agir devant la Cour internationale de Justice », Recueil

des cours de l’Académie de droit international de La Haye, vol. 209 (1988), p. 271.
   93 Ibid., p. 340‑341.
   94 Au sujet de ces clauses compromissoires, voir notamment H. M. Cory, Compul-
sory Arbitration of International Disputes, New York, Columbia University Press, 1932
(rééd. 1972), chap. VI, p. 160‑191.
   95 L. B. Sohn, « Settlement of Disputes Relating to the Interpretation and Applica-

tion of Treaties », Recueil des cours de l’Académie de droit international de La Haye,
vol. 150 (1976), p. 245‑249 et 256. Parmi les plus de 4800 instruments enregistrés auprès de

                                                                                       196

 convention sur la discrimination raciale (op. diss. cançado trindade) 263

De fait, bien que le consentement pût être exprimé de diverses manières
(ante hoc, ad hoc ou post hoc), les Etats en vinrent à conclure des traités
contenant des clauses compromissoires dans l’espoir de pouvoir s’en
remettre à la juridiction obligatoire 96, faisant ainsi progresser la primauté
du droit également sur le plan international.
   59. En dépit de ces importantes attentes initiales, la pratique des Etats
allait toutefois aussi révéler certaines incongruités et, parfois, certaines hési-
tations à accepter une juridiction obligatoire inconditionnelle à l’égard des
différends interétatiques, et ce, alors même que les Etats paraissaient de plus
en plus conscients de la nécessité de recourir au règlement pacifique de ces
différends 97. L’inclusion plus systématique de pareilles clauses juridiction-
nelles dans les traités et leur invocation contribueraient pourtant très large-
ment à étendre le champ de la juridiction obligatoire à travers le monde 98, à
condition que lesdites clauses soient convenablement interprétées et appli-
quées. Une telle évolution se produira nécessairement si les Etats s’aper-
çoivent qu’il est, en définitive, dans leur propre intérêt — aussi bien que dans
l’intérêt commun ou général — que le règlement de leurs différends soit,
généralement, assuré par des moyens judiciaires. Il s’agit en effet — compte
tenu de tous les avantages qu’elle présente : règles préexistantes, rigueur et
sécurité judiciaire — de la forme la plus aboutie de règlement pacifique.
   60. En dernière analyse, la juridiction obligatoire est l’expression de la
primauté du droit au niveau international ; elle favorise l’émergence d’un
ordre juridique international plus cohérent, inspiré et guidé par l’impéra-
tif de réalisation de la justice. En dépit de toute l’attention que cette ques-
tion a retenue de la part de plusieurs générations de juristes, et malgré les
progrès, il semble toutefois que beaucoup reste à faire pour atteindre
l’idéal de l’automaticité de la juridiction obligatoire dans le contentieux
interétatique, au moins lorsque sont en cause des droits de l’homme fon-
damentaux. Les tenants d’une souveraineté étatique immuable seraient
cependant mal avisés de dédaigner ou de minimiser ce vieil idéal ; rien
n’est plus fort qu’un idéal qui n’a pas été réalisé, se transmet de généra-
tion en génération et reste toujours présent à l’esprit des juristes lucides
— même s’ils sont minoritaires —, jusqu’à ce que tous les éléments soient
réunis pour qu’il puisse l’être. La juridiction obligatoire n’est d’ailleurs
plus un rêve théorique ; elle est déjà devenue réalité dans certains régimes
juridiques.

la Société des Nations (entre 1920 et 1946) et les 12 500 traités enregistrés auprès de l’Orga-
nisation des Nations Unies au cours de ses trente premières années d’existence (entre 1946
et 1976), quelque 4000 contenaient des clauses compromissoires de sorte à ne pas devoir
parvenir à un accord spécial (compromis) après qu’un différend s’est fait jour ; ibid., p. 259
et 268.
    96 R. Szafarz, The Compulsory Jurisdiction of the International Court of Justice,

Dordrecht, Nijhoff, 1993, p. 4, 31‑32, 83 et 86 ; voir également p. 25 et 94.
    97 Voir R. P. Anand, « Enhancing the Acceptability of Compulsory Procedures of

International Dispute Settlement », Max Planck Yearbook of United Nations Law, vol. 5
(2001), p. 5‑7, 11, 15 et 19.
    98 C. W. Jenks, The Prospects…, op. cit. supra note 74, p. 761 ; voir également p. 109 et 111.



                                                                                             197

 convention sur la discrimination raciale (op. diss. cançado trindade) 264

    61. La juridiction internationale s’impose aujourd’hui comme un im-
pératif de l’ordre juridique international lui‑même ; quant à son caractère
obligatoire, il répond à un besoin de la communauté internationale.
Quoique cette juridiction obligatoire n’ait pas encore été complètement
réalisée, certaines avancées ont été accomplies au cours de ces dernières
décennies 99. A cet égard, la Cour de justice des Communautés euro-
péennes constitue un exemple de juridiction obligatoire supranationale,
bien que limitée au droit communautaire et au droit de l’intégration.
­Depuis l’entrée en vigueur, le 1er novembre 1998, du protocole no 11, la
convention européenne des droits de l’homme représente un autre exemple
notable de juridiction obligatoire automatique. La Cour pénale inter­
nationale en est l’exemple le plus récent ; même si d’autres moyens
ont été envisagés tout au long des travaux préparatoires du statut de
Rome de 1998 (tels que le système malcommode des formules d’« ac­
 ceptation expresse » et d’« exclusion expresse »), la juridiction obliga­
 toire a fini par l’emporter, sans qu’il soit nécessaire que les Etats
parties au traité de Rome expriment de nouveau leur consentement.
Il s’agit d’une décision importante, qui a fait progresser la juridiction
­internationale.
    62. Le système mis en place par la convention des Nations Unies sur le
 droit de la mer de 1982 va, à sa manière, au‑delà du régime classique de la
 clause facultative contenue dans le Statut de la Cour. Il permet aux Etats
 parties à la convention de choisir entre le recours au Tribunal internatio-
 nal du droit de la mer, à la Cour ou à l’arbitrage (art. 287). Bien que cer-
 taines questions soient exclues de ce système, la convention a permis de
 mettre en place une procédure obligatoire assortie d’éléments coercitifs ; le
 choix proposé entre ces différents recours assure au moins un règlement
 des différends dans le respect des règles énoncées par la convention des
 Nations Unies sur le droit de la mer 100. Outre les progrès ainsi réalisés, on
 pourrait aussi signaler d’autres initiatives allant dans le même sens 101.

    99 H. Steiger, « Plaidoyer pour une juridiction internationale obligatoire », dans

Theory of International Law at the Threshold of the 21st Century — Essays in Honour of
K. Skubiszewski (dir. publ., J. Makarczyk), La Haye, Kluwer, 1996, p. 818, 821‑822 et 832.
Voir également R. St. John MacDonald, « The New Canadian Declaration of Acceptance
of the Compulsory Jurisdiction of the International Court of Justice », Canadian Yearbook
of International Law, vol. 8 (1970), p. 21, 33 et 37. A l’appui de la nécessité d’« un système
de procédures générales obligatoires et contraignantes de règlement des différends », voir
également M. M. T. A. Brus, Third Party Dispute Settlement in an Interdependent World,
Dordrecht, Nijhoff, 1995, p. 182.
    100 L. Caflisch, « Cent ans de règlement pacifique des différends interétatiques »,

Recueil des cours de l´Académie de droit international de La Haye, vol. 288 (2001),
p. 365‑366 et 448‑449 ; J. Allain, « The Future of International Dispute Resolution —
The Continued Evolution of International Adjudication », dans Looking Ahead : Inter-
national Law in the 21st Century (Actes de la 29e conférence annuelle du Conseil cana-
dien de droit international, Ottawa, octobre 2000), La Haye, Kluwer, 2002, p. 61‑62.
   101 A titre d’exemple, on mentionnera les propositions en vue de l’élaboration d’un

projet de protocole à la convention américaine des droits de l’homme, que j’ai formulées en

                                                                                         198

 convention sur la discrimination raciale (op. diss. cançado trindade) 265

   63. Ces exemples suffisent à montrer que la juridiction obligatoire est
d’ores et déjà une réalité — du moins dans certains domaines particuliers
du droit international, qui ont été rappelés ci‑dessus. Du point de vue
juridique, la juridiction internationale obligatoire constitue donc, de
toute évidence, une possibilité. Si elle n’a pas encore été instaurée à
l’échelle mondiale dans le domaine du contentieux interétatique, ce n’est
donc nullement dû au fait qu’elle ne serait pas juridiquement viable,
mais à des erreurs d’interprétation quant à son rôle ou, tout simplement,
à une prise de conscience insuffisante de la nécessité d’étendre son
champ d’application. La juridiction obligatoire traduit la reconnais-
sance du caractère nécessaire, et non simplement volontaire, du droit
international.


         V. Le rapport entre la clause facultative/les clauses
                      compromissoires et la nature
                et la teneur des traités correspondants

   64. Ni la clause facultative ni les clauses compromissoires ne peuvent
être dûment examinées en dehors du cadre de la juridiction obligatoire.
Celle‑ci constitue en effet l’objectif à atteindre. C’est pourquoi j’y consacre
une aussi grande attention dans la présente opinion dissidente en l’affaire
relative à l’Application de la convention internationale sur l’élimination de
toutes les formes de discrimination raciale. De plus, les clauses compromis-
soires doivent être également examinées, selon leur sens ordinaire, en
fonction de leur rapport avec la nature et la teneur des traités correspon-
dants dans lesquels elles sont énoncées. La reconnaissance de la nature
particulière des traités relatifs aux droits de l’homme a grandement
contribué à cet exercice d’interprétation. A cet égard, certaines avancées
ont, pour le plus grand bénéfice des êtres humains, été réalisées grâce à
l’influence qu’exerce le droit international des droits de l’homme sur le
droit international public.
   65. En dépit des avancées incontestables qu’a connues — ou permis de
réaliser — l’idéal de la juridiction obligatoire dans le domaine du droit
international des droits de l’homme, il n’en va pas tout à fait de même
dans le champ des relations purement interétatiques, où force est en effet
de constater que la juridiction obligatoire n’a guère progressé au cours de
ces dernières décennies. Le droit international contemporain lui‑même a
suivi une évolution lente mais progressive, ce qui a au moins permis


qualité de rapporteur de la Cour interaméricaine des droits de l’homme et dans lesquelles il
est notamment préconisé de modifier l’article 62 dudit instrument afin de rendre la compé-
tence contentieuse de la Cour interaméricaine des droits de l’homme automatiquement
obligatoire dès ratification de la convention. Voir A. A. Cançado Trindade, Informe : Bases
para un Proyecto de Protocolo a la Convención Americana sobre Derechos Humanos, para
Fortalecer su Mecanismo de Protección, vol. II, 2e éd., San José, Costa Rica, Cour inter­
américaine des droits de l’homme, 2003, p. 1‑64.

                                                                                       199

 convention sur la discrimination raciale (op. diss. cançado trindade) 266

de fixer des limites aux manifestations du volontarisme des Etats, lequel
s’est révélé appartenir à une période révolue 102. Cela doit être relevé ici,
puisque la présente affaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination
­
raciale, qui oppose la Géorgie à la Fédération de Russie, a trait à la
clause compromissoire contenue dans un traité relatif aux droits de
l’homme.
    66. La méthode d’interprétation des traités relatifs aux droits de
l’homme 103, qui sera examinée dans les paragraphes ci‑après, a pour fil
 conducteur les règles en matière d’interprétation des traités énoncées aux
 articles 31 à 33 des deux conventions de Vienne sur le droit des traités
 (de 1969 et de 1986). La règle générale (le paragraphe 1 de l’article 31)
 comprend la bonne foi, le libellé, le contexte ainsi que l’objet et le but
 du traité en cause. Lorsque l’interprétation faite en vertu de l’article 31
 aboutit à un résultat manifestement déraisonnable, laissant le sens
 ambigu ou obscur, l’article 32 prévoit qu’il peut être fait appel à des
 moyens complémentaires d’interprétation, et notamment le recours aux
 travaux préparatoires 104.
    67. Dans le cadre de l’examen de la question de l’interprétation des
traités relatifs aux droits de l’homme auquel je me suis livré dans mon
opinion individuelle jointe à l’arrêt (du 31 janvier 2006) de la Cour
­inter­américaine des droits de l’homme en l’affaire du Massacre de Pue-
blo Bello, qui concernait la Colombie, j’ai jugé utile de préciser ce qui
suit :
         « Les organes de surveillance en matière de droits de l’homme ont,
      sans s’écarter des grands principes régissant l’interprétation des trai-
      tés (paragraphe 1 de l’article 31 des deux conventions de Vienne sur
      le droit des traités de 1969 et de 1986), élaboré une interprétation
      téléologique mettant l’accent sur la réalisation de l’objet et du but
      des traités relatifs aux droits de l’homme comme moyen le plus
      approprié de garantir la protection effective de ces droits. C’est qu’en
      effet, en dernière analyse, le principe, largement étayé par la jurispru-

    102 Dans un ouvrage de référence publié en 1934 dans lequel il critiquait cette doctrine

— à l’époque encore relativement dominante —, Georges Scelle estimait que le fait que
les détenteurs du pouvoir s’attribuaient à eux‑mêmes une compétence discrétionnaire et
qu’ils exerçaient leurs fonctions selon des critères établis par eux‑mêmes était caractéris-
tique d’une société internationale peu évoluée, imparfaite et encore quasiment anarchique ;
G. Scelle, Précis de droit des gens — Principes et systématique, partie II, Paris, Rec. Sirey,
1934 (rééd. 1984), p. 547‑548 ; voir également, dans le même sens, l’ouvrage plus ancien de
L. Duguit, L’Etat, le droit objectif et la loi positive, vol. I (dir. publ., A. Fontemoing), Paris,
1901, p. 122‑131 et 614.
    103 Telle que découlant de l’abondante jurisprudence internationale en la matière, qui

fait l’objet d’une analyse approfondie dans : A. A. Cançado Trindade, El Derecho Interna-
cional de los Derechos Humanos en el Siglo XXI, 2e éd. rév., Santiago/Mexico/Buenos Aires/
Barcelone, Editorial Jurídica de Chile, 2006, p. 17‑60.
    104 L’article 33 y ajoute les règles concernant l’interprétation des traités conclus en deux

ou plusieurs langues.

                                                                                              200

 convention sur la discrimination raciale (op. diss. cançado trindade) 267

     dence, selon lequel il convient de s’assurer que les dispositions
     conventionnelles produisent les effets appropriés (ce qu’on appelle
     l’effet utile) est sous-jacent à la règle générale d’interprétation sus-
     mentionnée, telle qu’énoncée dans les deux conventions de Vienne
     (au paragraphe 1 de l’article 31). Ce principe — ut res magis valeat
     quam pereat — selon lequel un traité doit être interprété de telle sorte
     qu’il produise les effets appropriés s’est vu conférer, dans le domaine
     des droits de l’homme, une importance particulière aux fins de déter-
     miner la portée étendue des obligations conventionnelles visant à la
     protection de ces droits 105.
        De fait, cette interprétation est celle qui reflète le plus fidèlement la
     nature spéciale des traités relatifs aux droits de l’homme, la dimen-
     sion objective des obligations qu’ils énoncent et le caractère auto-
     nome des notions qui y sont consacrées (à la différence des notions
     correspondantes dans le cadre des systèmes juridiques nationaux).
     Dès lors que les traités relatifs aux droits de l’homme contiennent des
     notions qui ont un caractère autonome, lequel découle de l’évolution
     jurisprudentielle, et que l’objet et le but de ces traités sont différents
     de ceux des traités classiques (puisqu’ils ont trait aux rapports entre
     l’Etat et les personnes qui relèvent de sa juridiction), les principes
     généraux classiques en matière d’interprétation des traités s’adaptent
     à cette réalité nouvelle. » 106 (Par. 50‑51.)
   68. En conséquence, dans le cadre de l’interprétation des traités relatifs
aux droits de l’homme — qui privilégient l’intérêt des victimes —, il est en
général accordé, selon moi à juste titre, une importance toute particulière
à la réalisation de l’objet et du but de ces instruments, afin d’assurer la
protection des êtres humains (voir ci‑dessous), c’est‑à‑dire, de toute évi-
dence, la partie la plus faible. Chose importante, et dans le même ordre
d’idées, la méthode d’interprétation des traités relatifs aux droits de
l’homme englobe, à mon sens, toutes les dispositions contenues dans ces
instruments, considérés comme un ensemble, et s’étend non seulement
aux dispositions de fond (relatives aux droits protégés) mais aussi aux dis-
positions d’ordre procédural, à savoir celles qui régissent les mécanismes de
protection internationale, y compris — dans une perspective historique —
les clauses compromissoires conférant compétence aux juridictions inter-
nationales relatives aux droits de l’homme.

   105 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

vol. II, Porto Alegre/Brésil, S.A. Fabris Ed., 1999, p. 32‑33 et 192.
   106 Ibid., p. 32‑34 ; voir également R. Bernhardt, « Thoughts on the Interpretation of

Human Rights Treaties », dans Protecting Human Rights : The European Dimension —
Studies in Honour of G. J. Wiarda (dir. publ., F. Matscher et H. Petzold), Cologne,
C. Heymanns, 1988, p. 66‑67 et 70‑71 ; Erik Suy, « Droit des traités et droits de l’homme »,
Völkerrecht als Rechtsordnung Internationale Gerichtsbarkeit Menschenrechte — Festschrift
für H. Mosler (dir. publ., R. Bernhardt et al.), Berlin, Springer‑Verlag, 1983, p. 935‑947 ;
J. Velu et R. Ergec, La convention européenne des droits de l’homme, Bruxelles, Bruylant,
1990, p. 51.

                                                                                       201

 convention sur la discrimination raciale (op. diss. cançado trindade) 268

    69. Ainsi, pour mentionner des exemples bien connus, les clauses facul-
 tatives initiales d’acceptation de la juridiction contentieuse de la Cour
 européenne des droits de l’homme (avant l’adoption du protocole no 11 à
 cette convention) 107 et de la Cour interaméricaine des droits de l’homme
 étaient inspirées de l’ancienne clause facultative de juridiction obligatoire
 contenue dans le Statut de la Cour de La Haye (paragraphe 2 de l’ar-
 ticle 36 du Statut de la Cour permanente et de la présente Cour). En dépit
 de cette origine commune, la logique qui sous‑tend l’application de la
 clause facultative a, aux fins de réaliser l’idéal de justice internationale,
 fait l’objet d’une interprétation différente en ce qui concerne le conten-
 tieux interétatique et en ce qui concerne le contentieux des droits de
 l’homme au niveau intra‑étatique.
    70. Dans le premier cas, certaines considérations relatives à l’équilibre
 contractuel entre les parties, à la réciprocité et à l’équilibre procédural
 découlant de l’égalité juridique des Etats souverains ont, jusqu’à présent,
 prévalu ; dans le second, ce sont des considérations ayant trait à l’ordre
 public, à la garantie collective exercée par l’ensemble des Etats parties et
 à la réalisation d’un objectif commun, supérieur aux intérêts particuliers
 des parties contractantes 108, qui l’ont emporté. Aussi est‑il difficile de
faire abstraction de la nature et de la teneur d’un traité lorsqu’on
­examine la clause facultative ou les clauses compromissoires qui y sont
 insérées.
    71. La présente espèce porte sur l’Application de la convention interna-
 tionale sur l’élimination de toutes les formes de discrimination raciale, l’un
 des instruments généraux relatifs aux droits de l’homme qui a ouvert la
 voie à l’action des Nations Unies en la matière, puisqu’il est même anté-
 rieur aux deux pactes de 1966. Adoptée le 21 décembre 1965 et ouverte à
 la signature le 7 mars 1966, la CIEDR est entrée en vigueur dès le 4 jan-
 vier 1969. A ce stade de la présente espèce, le punctum pruriens judicii est
de bien comprendre la clause compromissoire (énoncée à l’article 22) de
cette convention. A cet égard, je rappellerai que, dans l’exposé de mon
opinion individuelle joint à l’arrêt récemment rendu en l’affaire Ahmadou

   107 Le protocole no 11 à la convention européenne des droits de l’homme est entré en

vigueur le 1er novembre 1998. Au sujet de la clause facultative initiale (art. 46) de cette
convention, voir Conseil de l’Europe, Recueil des travaux préparatoires de la convention
européenne des droits de l’homme, vol. IV, La Haye, Nijhoff, 1977, p. 266‑267 ; et vol. V,
La Haye, Nijhoff, 1979, p. 58‑59.
    108 Les deux juridictions internationales relatives aux droits de l’homme susmention-

nées ont jugé qu’il leur incombait de préserver l’intégrité de leurs systèmes conventionnels
régionaux respectifs de protection des droits de l’homme dans leur ensemble. Selon elles,
il serait inadmissible d’assortir l’application des mécanismes conventionnels de protection
en question de restrictions qui ne seraient pas expressément autorisées par les conventions
européenne et américaine ou formulées par les Etats parties dans leurs instruments d’accep-
tation de la juridiction obligatoire des deux cours (article 62 de la convention américaine et
article 46 de la convention européenne avant l’adoption du protocole no 11). Non seulement
cela nuirait directement à l’efficacité de ces mécanismes conventionnels de protection, mais
cela entraverait immanquablement les progrès futurs dans l’application de ces mécanismes.

                                                                                         202

 convention sur la discrimination raciale (op. diss. cançado trindade) 269

Sadio Diallo (République de Guinée c. République démocratique du Congo)
(fond, arrêt, C.I.J. Recueil 2010 (II), p. 729), j’ai eu l’occasion d’examiner
en détail la question de l’interprétation des traités relatifs aux droits de
l’homme (par. 82‑92), étant donné que les parties à cette affaire avaient
invoqué deux autres instruments de cette nature, à savoir le pacte des
Nations Unies relatif aux droits civils et politiques de 1966 et la Charte
africaine des droits de l’homme et des peuples de 1981.
   72. Les réflexions que j’ai exposées dans cette opinion sont également
pertinentes aux fins de l’examen de cette question en la présente espèce.
En l’affaire Ahmadou Sadio Diallo, j’ai ainsi indiqué que, selon moi, le
respect des traités relatifs aux droits de l’homme
    « déborde le domaine des relations purement interétatiques. En
    matière d’interprétation des traités, on est enclin à recourir en premier
    lieu aux dispositions générales des articles 31 à 33 des deux conven-
    tions de Vienne sur le droit des traités (1969 et 1986 respectivement)
    et en particulier aux éléments de l’article 31 concernant le sens ordi-
    naire des termes, le contexte et l’objet et le but des traités visés.

       Ce faisant, l’on ne tarde pas à constater que dans la pratique, alors
    que le droit international traditionnel tend de façon marquée vers
    une interprétation assez restrictive qui vise à préciser le plus possible
    les obligations des Etats parties, le droit international des droits de
    l’homme, en revanche, met nettement l’accent sur l’objet et le but du
    traité pour garantir une protection effective (effet utile) des droits
    garantis, sans pour autant s’écarter de la règle générale énoncée à
    l’article 31 des deux conventions de Vienne sur le droit des traités. En
    réalité, bien qu’en droit international général les éléments d’interpré-
    tation des traités aient été principalement élaborés en vue de servir
    d’orientations pour l’interprétation des traités par les Etats parties,
    les dispositions des traités relatifs aux droits de l’homme exigent une
    interprétation essentiellement objective des obligations souscrites par
    les Etats parties : ces obligations ont pour but de protéger les droits
    de l’homme et non d’établir les droits subjectifs et réciproques des
    Etats parties.

    �����������������������������������������������������������������������������������������������������������������
        L’interprétation et l’application des traités relatifs aux droits de
    l’homme ont été effectivement guidées par des considérations liées à
    l’intérêt général supérieur au à l’ordre public, qui transcendent les
    intérêts individuels des Etats contractants… [C]es traités se dis-
    tinguent des traités du type classique qui intègrent des concessions et
    des compromis restrictifs réciproques ; les traités des droits de
    l’homme prescrivent au contraire des obligations d’un caractère
    essentiellement objectif, mises en œuvre collectivement, et sont dotés
    de mécanismes de suivi propres.
    �����������������������������������������������������������������������������������������������������������������

                                                                                                                203

convention sur la discrimination raciale (op. diss. cançado trindade) 270

       La jurisprudence convergente [de la Cour européenne des droits de
   l’homme et de la Cour interaméricaine des droits de l’homme] dans
   ce domaine a fait naître … l’idée commune que les traités relatifs aux
   droits de l’homme sont empreints d’un caractère spécial (par compa-
   raison avec les traités multilatéraux du type traditionnel) ; ces traités
   sont de caractère normatif et leurs termes doivent être interprétés de
   façon autonome ; leur application doit viser à ce que soient effective-
   ment protégés (effet utile) les droits garantis ; et les restrictions per-
   missibles (limitations et dérogations) de l’exercice des droits garantis
   doivent être interprétées de façon restrictive.
   �����������������������������������������������������������������������������������������������������������������
       De plus, [elle a] fait avancer l’interprétation autonome des disposi-
   tions des traités relatifs aux droits de l’homme par rapport aux sys-
   tèmes juridiques internes des Etats… En outre, les Cours européenne
   et interaméricaine ont adopté une interprétation dynamique ou évo-
   lutive de leurs conventions relatives aux droits de l’homme (la dimen-
   sion temporelle) pour faire face aux besoins changeants en matière
   de protection de la personne humaine.
   �����������������������������������������������������������������������������������������������������������������
      Il existe … une jurisprudence convergente des Cours interaméri-
   caine et européenne des droits de l’homme — et d’ailleurs d’autres
   organes internationaux de surveillance des droits de l’homme — sur
   la question fondamentale de la bonne interprétation des traités rela-
   tifs aux droits de l’homme, qui découle naturellement de l’identité
   déterminante de l’objet et du but de ces traités.
      Le droit international général lui‑même témoigne du principe (sub-
   sumé dans la règle générale d’interprétation de l’article 31 des deux
   conventions de Vienne sur le droit des traités) selon lequel l’interpréta-
   tion vise à donner à un traité les effets appropriés. Dans le domaine de
   protection qui nous occupe, le droit international a été utilisé pour
   améliorer et renforcer — et jamais pour affaiblir ou miner — les garan-
   ties des droits de l’homme reconnues (selon le principe pro persona
   humana, pro victima). La spécificité du droit international des droits de
   l’homme trouve son expression non seulement dans l’interprétation
   des traités relatifs aux droits de l’homme en général, mais également
   dans l’interprétation de dispositions spécifiques de ces traités.
      Tant la Cour européenne que la Cour interaméricaine des droits
   de l’homme ont, à juste titre, établi des limites au volontarisme des
   Etats, préservé l’intégrité des conventions relatives aux droits de
   l’homme relevant de leurs domaines respectifs et la primauté des
   considérations d’ordre public sur la « volonté » des Etats, fixé des
   normes supérieures de comportement des Etats, freiné dans une cer-
   taine mesure l’imposition de restrictions indues par les Etats et ren-
   forcé de façon rassurante la situation de l’individu en tant que sujet
   du droit international des droits de l’homme, doté de la pleine capa-
   cité procédurale. En ce qui concerne la base de leur juridiction en

                                                                                                               204

 convention sur la discrimination raciale (op. diss. cançado trindade) 271

        matière contentieuse, on peut trouver des illustrations éloquentes de
        leurs prises de position fermes en faveur de l’intégrité des méca­
        nismes de protection des deux conventions régionales. » (C.I.J.
        Recueil 2010 (II), p. 755-759, par. 82‑86 et 88‑90.)
   73. Le rapport entre la nature des traités relatifs aux droits de l’homme
tels que la CIEDR et l’interprétation et l’application des clauses compro-
missoires correspondantes (telles que celle qui est énoncée à l’article 22 de
la CIEDR) a été examiné en cours d’instance en la présente affaire rela-
tive à l’Application de la convention internationale sur l’élimination de
toutes les formes de discrimination raciale, opposant la Géorgie à la Rus-
sie. Ainsi, à la fin de l’audience publique tenue le 17 septembre 2010, j’ai
jugé utile de poser aux deux Parties la question suivante :

           « A votre avis, la nature des traités relatifs aux droits de l’homme
        tels que la CIEDR (régissant des relations au niveau intra‑étatique)
        a‑t‑elle des conséquences ou une incidence sur l’interprétation et l’ap-
        plication des clauses compromissoires qu’ils contiennent ?
           Pour préserver l’équilibre linguistique de la Cour, je pose ma ques-
        tion aux deux Parties aussi en anglais, l’autre langue officielle de la
        Cour :
           In your understanding, does the nature of human rights treaties
        such as the CERD Convention (regulating relations at intra‑State
        level) have a bearing or incidence on the interpretation and applica-
        tion of a compromissory clause contained therein ? » 109
  74. Dans un louable esprit de coopération procédurale, les Parties ont
rapidement répondu à ma question. Ainsi, le demandeur — la Géorgie —
a présenté à la Cour la réponse écrite suivante :

           « La Géorgie reconnaît que, comme de nombreux autres instru-
        ments internationaux relatifs aux droits de l’homme, la CIERD régit
        les relations entre l’Etat et le citoyen au niveau intra‑étatique,
        c’est‑à‑dire les relations entre l’Etat et ses propres nationaux, comme
        dans le cas de l’apartheid. (Elle régit aussi les mesures prises par un
        Etat vis‑à‑vis de ceux de ses nationaux qui se trouvent dans d’autres
        Etats.) A cet égard, depuis la Déclaration universelle des droits de
        l’homme, le mouvement international en faveur des droits de l’homme
        traduit une évolution réellement nouvelle en droit international, une
        évolution qui a depuis lors pris racine. Le but des traités multilatéraux
        de ce type était, sur la base des déclarations antérieures, de rendre
        l’examen de la situation des droits de l’homme et la mise en œuvre des
        prescriptions en la matière plus efficaces au niveau international, y
        compris au moyen de mécanismes de règlement des différends.
           Comme la Cour l’a reconnu, cette évolution nouvelle pouvait affec-
  109   CR 2010/11, du 17 septembre 2010, p. 35‑36.

                                                                             205

convention sur la discrimination raciale (op. diss. cançado trindade) 272

       ter l’interprétation d’une clause compromissoire. Dans son arrêt de
       1996 sur les exceptions préliminaires en l’affaire du Génocide en Bos-
       nie, la Cour a mentionné pas moins de trois fois le caractère particu-
       lier de la convention sur le génocide en tant qu’instrument universel
       relatif aux droits de l’homme pour fonder sa compétence ratione per-
       sonae, ratione materiae et ratione temporis au regard de l’article IX de
       la Convention. Plus récemment, en relation avec d’autres affaires, on
       a relevé que la Cour avait « regardé au‑delà de la dimension stricte-
       ment interétatique », pour indiquer — à juste titre selon la Géorgie —
       une conception large des questions juridictionnelles afin de préserver
       les valeurs sur lesquelles repose le traité en cause. Ainsi, parce que les
       traités relatifs aux droits de l’homme régissent les relations entre
       l’Etat et ses propres nationaux, une clause compromissoire ne doit
       pas être limitée aux questions envisagées par le droit international tra-
       ditionnel, par exemple dans le domaine de la protection diplomatique.
       Il serait de même incorrect de traiter l’interprétation et l’application
       d’un traité relatif aux droits de l’homme comme une question exclusi-
       vement limitée à la fonction consultative de l’organe de supervision en
       question — ainsi que la Cour l’a indiqué s’agissant du mandat et du
       rôle de la commission permanente des mandats dans l’affaire du
       Sud‑Ouest africain, deuxième phase. De manière similaire, des protec-
       tions du type droits de l’homme peuvent survivre à un changement de
       souveraineté ou un changement de régime de supervision qui peut
       être fatal à des relations interétatiques uniquement bilatérales.
          L’approche géorgienne de l’interprétation de l’article 22 est encore
       renforcée par la jurisprudence établie de la Cour en ce qui concerne
       les droits et obligations erga omnes dans l’affaire de la Barcelona
       Traction. Il est remarquable que la Cour ait cité comme exemple de
       normes erga omnes les droits fondamentaux de la personne humaine,
       y compris, expressément, la protection contre la discrimination
       raciale, de même que contre la pratique de l’esclavage et le génocide.
       Les conséquences juridiques des manquements à des obligations erga
       omnes ont depuis lors été encore explicitées par la Cour, et incorpo-
       rées par la Commission du droit international dans ses articles sur la
       responsabilité de l’Etat pour fait internationalement illicite, en parti-
       culier les articles 48 et 54, reconnaissant que tous les membres de la
       communauté internationale ont un intérêt à invoquer la responsabi-
       lité de l’Etat pour manquement à des normes erga omnes.
          En raison de la nature des traités relatifs aux droits de l’homme, en
       particulier leur caractère non synallagmatique, il convient d’interpré-
       ter les clauses compromissoires largement, et non de manière étroite
       ou restrictive. Dans la présente affaire, c’est là une raison supplémen-
       taire de rejeter l’opinion de la Fédération de Russie selon laquelle
       l’article 22 est subordonné à l’article 11. » 110


 110   Document GR 2010/19, du 24 septembre 2010, p. 3‑4.

                                                                             206

convention sur la discrimination raciale (op. diss. cançado trindade) 273

   75. Le défendeur — la Fédération de Russie — a, quant à lui, présenté
la réponse écrite suivante :
       « En tant qu’Etat multiethnique, la Fédération de Russie a
    conscience du caractère spécifique de la CIEDR au sens où il s’agit
    d’un traité qui impose aux Etats membres des obligations qui doivent
    avant tout être appliquées au niveau intra‑étatique, et elle y attache
    une grande importance.
       Cette spécificité trouve, à bien des égards, son expression dans le
    mécanisme de mise en œuvre et d’exécution tout à fait particulier auquel
    l’article 22 fait expressément référence. Dans le cadre de ce mécanisme,
    les Etats parties sont tenus de présenter des rapports, ce qui permet au
    Comité de superviser les pratiques internes des parties contractantes.
       Ce mécanisme instaure également, par la procédure interétatique
    de plainte et de conciliation sous les auspices du Comité prévue aux
    articles 11 à 13, une forme de garantie collective du respect de la
    Convention par les Etats parties. Cette procédure ne doit faire l’objet
    d’aucune acceptation spéciale ; la ratification de la Convention par
    un Etat la rend automatiquement applicable, et elle s’impose à tout
    Etat défendeur. Les parties contractantes deviennent ainsi, aux côtés
    du Comité, garants de l’exécution de la Convention.

       Quant à la procédure de plainte individuelle énoncée à l’article 14
    de la CIEDR (que la Fédération de Russie a acceptée le 1er oc-
    tobre 1991), on notera qu’elle souligne le caractère intra‑étatique
    de la Convention en ce qu’elle permet à des personnes d’agir elles‑
    mêmes contre des parties contractantes lorsqu’elles considèrent qu’il
    y a eu violation de certains droits protégés par la Convention.
       L’importance particulière que revêtent les droits individuels
    intra‑étatiques garantis par la CIEDR se reflète également dans la
    pratique du Comité pour l’élimination de la discrimination raciale,
    qui a mis en place une procédure d’urgence visant à assurer la pro-
    tection de ces droits lorsqu’ils sont particulièrement menacés.
       La Convention contient par ailleurs un mécanisme de mise en œuvre
    plus classique (au regard du droit international général) sous la forme
    d’un règlement des différends interétatiques devant la Cour internatio-
    nale de Justice en vertu de l’article 22, qu’il faut nécessairement inter-
    préter et appliquer en tenant compte des autres procédures de mise en
    œuvre qu’elle établit. Par conséquent, et ainsi que cela ressort égale-
    ment des termes exprès employés dans cette disposition, les droits visés
    à l’article 22 n’entrent en jeu que lorsqu’une question qui s’est fait jour
    en vertu de la CIEDR s’est cristallisée en un différend interétatique et
    lorsque, de surcroît, les parties à ce différend n’ont pas été en mesure
    de le régler par des négociations interétatiques et par les procédures
    énoncées aux articles 11 à 13 de la Convention.
       En outre, ainsi que cela résulte conjointement de l’objet de la
    CIEDR et de ses dimensions intra- et interétatique, les obligations

                                                                           207

convention sur la discrimination raciale (op. diss. cançado trindade) 274

        qu’elle établit ont un caractère erga omnes. Cela a également une
        incidence sur l’interprétation et l’application de l’article 22 et des
        procédures expressément prévues dans la Convention auxquelles cet
        article fait référence. Ainsi que la Fédération de Russie l’a indiqué
        dans ses exceptions préliminaires, « [l]e caractère erga omnes des obli-
        gations y énoncées [dans la CIEDR] ressort des procédures prévues
        dans la Convention pour régler les litiges entre Etats, qui impliquent
        les autres parties contractantes ».
           Cette interprétation de l’article 22 de la CIEDR tient pleinement
        compte du caractère intra‑étatique qui fait la spécificité de cette conven-
        tion en ce qu’elle vise à protéger les droits de l’homme individuels. » 111
  76. Ces réponses ont été suivies par un tour d’observations écrites des
deux Parties. Ainsi, dans ses observations sur la réponse écrite de la Fédé-
ration de Russie à ma question, la Géorgie a indiqué ce qui suit :
           « La Géorgie relève que dans sa réponse écrite la Russie ne répond pas
        directement à la question posée par M. le juge Cançado Trindade. Elle
        fait observer qu’il n’y a rien dans la réponse de la Russie qui contredise
        ou affaiblisse sa propre réponse à la question, à savoir que, « [e]n raison
        de la nature des traités relatifs aux droits de l’homme, en particulier leur
        caractère non synallagmatique, il convient d’interpréter les clauses com-
        promissoires largement, et non de manière étroite ou restrictive ».
           La Russie reconnaît au contraire dans sa réponse que les obliga-
        tions imposées par la Convention ne doivent pas être exécutées exclu-
        sivement au niveau intra‑étatique, que la Convention adopte « une
        forme de garantie collective du respect » de ses dispositions et que
        « les obligations qu’elle établit ont un caractère erga omnes ».
           Ce faisant, la Russie reconnaît que la Convention a été conçue
        comme un instrument efficace pour éliminer le fléau de la discrimina-
        tion raciale (y compris ethnique) sous toutes ses formes. A cet égard,
        elle étaye la position de la Géorgie en ce qui concerne l’interprétation
        de l’article 22. La saisine de la Cour en vertu de cet article est un des
        principaux moyens pour les Etats de donner effet aux dispositions de
        la Convention contre d’autres Etats, et de rendre ainsi la Convention
        plus efficace. Lire, dans les dispositions de l’article 22, des conditions
        préalables à la saisine de la Cour, à l’encontre du sens ordinaire du
        texte, comme le propose la Russie, serait contraire à l’objet et au but
        de la Convention : cela reviendrait à rendre l’accès à la Cour, à toutes
        fins utiles, impossible, et réduirait le rôle assigné à la Cour, à savoir
        celui d’un moyen de faire exécuter en temps voulu les obligations
        erga omnes énoncées dans la Convention. » 112
  77. La Fédération de Russie a, pour sa part, présenté les observations
suivantes sur la réponse écrite de la Géorgie à ma question :

  111   GR 2010/20, du 24 septembre 2010, p. 4‑5.
  112   GR 2010/21, du 1er octobre 2010, p. 2‑3.

                                                                                208

convention sur la discrimination raciale (op. diss. cançado trindade) 275

      « Ainsi qu’exposé plus avant dans sa propre réponse à la question
   posée par le juge Cançado Trindade, la Fédération de Russie recon-
   naît pleinement le caractère erga omnes des droits protégés par les
   traités relatifs aux droits de l’homme, dont la CIEDR fait partie.
      S’agissant de l’interprétation des clauses compromissoires contenues
   dans ces traités, la Fédération de Russie reconnaît de même que celles‑ci
   revêtent un caractère spécial, en ce sens que n’importe quel Etat partie
   peut traduire un autre Etat partie devant la Cour pour violation des
   obligations énoncées dans un tel instrument. Cela ne signifie pas pour
   autant que les conditions préalables à la compétence qui sont spécifique-
   ment établies dans la clause compromissoire concernée puissent être
   contournées ou que, pour interpréter cette clause, il faille l’isoler com-
   plètement du contexte pertinent, qui peut (comme ici) lui associer certains
   mécanismes de règlement des différends prévus au sein du traité lui‑même.
      Comme la Cour a déjà eu l’occasion de le souligner :
      « « l’opposabilité erga omnes d’une norme et la règle du consente-
      ment à la juridiction sont deux choses différentes » (Timor oriental
      (Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 102, par. 29),
      et … le seul fait que des droits et obligations erga omnes seraient
      en cause dans un différend ne saurait donner compétence à la
      Cour pour connaître de ce différend.
         Il en va de même quant aux rapports entre les normes impéra-
      tives du droit international général (jus cogens) et l’établissement
      de la compétence de la Cour : le fait qu’un différend porte sur le
      respect d’une norme possédant un tel caractère, ce qui est assuré-
      ment le cas de l’interdiction du génocide, ne saurait en lui‑même
      fonder la compétence de la Cour pour en connaître. En vertu du
      Statut de la Cour, cette compétence est toujours fondée sur le
      consentement des parties.
         Comme elle l’a rappelé dans son ordonnance du 10 juillet 2002, la
      Cour n’a de juridiction à l’égard des Etats que dans la mesure où
      ceux‑ci y ont consenti (Activités armées sur le territoire du Congo (nou-
      velle requête : 2002) (République démocratique du Congo c. Rwanda),
      mesures conservatoires, ordonnance du 10 juillet 2002, C.I.J. Recueil
      2002, p. 241, par. 57). Lorsque sa compétence est prévue dans une
      clause compromissoire contenue dans un traité, cette compétence
      n’existe qu’à l’égard des parties au traité qui sont liées par ladite
      clause, dans les limites stipulées par celle‑ci (ibid., p. 245, par. 71). »
     Cela vaut également dans le cas de la CIEDR. Violer ce principe
   fondamental ne servirait ni la sauvegarde des droits protégés par la
   CIEDR ni, plus généralement, les intérêts de la justice internationale.
   
     Dans la présente affaire, l’article 22 de la CIEDR assure le juste
   équilibre recherché entre la compétence (obligatoire) de la Cour
   d’une part et, de l’autre, le mécanisme (préliminaire) de conciliation
   obligatoire entre Etats, via le Comité pour l’élimination de la discri-

                                                                             209

 convention sur la discrimination raciale (op. diss. cançado trindade) 276

        mination raciale créé par la Convention. Cela reflète aussi l’équilibre
        à atteindre entre le grand nombre d’Etats susceptibles de saisir la
        Cour en vertu de l’article 22 (étant donné le caractère erga omnes des
        obligations prévues dans la Convention) et l’intérêt des Etats défen-
        deurs à n’ester devant elle qu’une fois que le différend s’est cristallisé
        et que les tentatives de règlement requises ont échoué.
           C’est au Comité pour l’élimination de la discrimination raciale
        qu’il incombe au premier chef de mettre en œuvre les dispositions de
        la CIEDR et d’en surveiller l’exécution, notamment en réglant les
        différends éventuels entre les Etats parties. Le fait que la Convention
        ménage une possibilité de saisir la Cour ne doit pas être interprété
        d’une manière portant atteinte aux fonctions essentielles du Comité.
           Réduire le rôle du Comité pour l’élimination de la discrimination
        raciale ne serait certainement pas conforme aux intentions des rédac-
        teurs de la CIEDR, et ne contribuerait pas davantage à préserver la
        spécificité des traités relatifs aux droits de l’homme en général et de
        la CIEDR en particulier. » 113
   78. Il ressort de ce qui précède que les Parties à la présente affaire relative
à l’Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale ont elles‑mêmes dûment pris en compte la
nature du traité relatif aux droits de l’homme en cause, à savoir la CIEDR,
tirant cependant des conséquences différentes de leurs argumentations res-
pectives. Il est en effet tout simplement impossible de faire abstraction de la
nature et de la teneur d’un traité relatif aux droits de l’homme lorsqu’on
examine la clause compromissoire qui y est énoncée. La règle générale d’in-
terprétation des traités (l’article 31 des deux conventions de Vienne sur le
droit des traités de 1969 et de 1986) contient les éléments que la Cour doit
prendre en compte (voir ci‑dessous), l’un d’entre eux — l’objet et le but du
traité — devant se voir accorder suffisamment de poids pour garantir que le
traité en question produira ses effets appropriés, c’est‑à‑dire rendre cet ins-
trument réellement effectif (voir ci‑dessous) en gardant à l’esprit que des
valeurs supérieures et les droits de l’homme fondamentaux sont en jeu.


             VI. Le principe ut res magis valeat quam pereat

   79. La règle générale d’interprétation susmentionnée (voir par. 66,
ci‑dessus), contenue dans le paragraphe 1 de l’article 31 des deux conven-
tions de Vienne sur le droit des traités (de 1969 et 1986), repose sur le
principe ut res magis valeat quam pereat, qui correspond au principe dit
de l’effet utile. En vertu de ce principe, largement étayé par la jurispru-
dence, les Etats parties à des instruments relatifs aux droits de l’homme
doivent veiller à ce que les dispositions conventionnelles aient les effets
voulus sur leurs ordres juridiques internes respectifs. Ce principe, comme

  113   Document GR 2010/22, du 1er octobre 2010, p. 3‑4.

                                                                              210

 convention sur la discrimination raciale (op. diss. cançado trindade) 277

je l’ai déjà relevé (par. 68, ci‑dessus), s’applique non seulement aux normes
de fond des instruments relatifs aux droits de l’homme (autrement dit à
celles qui concernent les droits protégés), mais aussi aux normes de procé-
dure, en particulier celles ayant trait au droit de recours individuel et à
l’acceptation de la compétence obligatoire des organes judiciaires inter­
nationaux de protection dans les affaires contentieuses. Ces normes
conventionnelles, qui sont essentielles pour assurer l’efficacité du système
de protection international, devraient être interprétées et appliquées de
sorte à donner une utilité pratique réelle aux garanties qu’elles énoncent,
compte tenu du caractère ou de la nature particulière des instruments
relatifs aux droits de l’homme et de leur application collective. Telle a été,
comme je l’ai déjà dit (par. 72, ci‑dessus), la démarche suivie par la Cour
européenne des droits de l’homme et la Cour interaméricaine des droits
de l’homme.
   80. Permettez‑moi à ce stade de rappeler quelques exemples d’affaires
concrètes dans lesquelles et la Cour européenne des droits de l’homme
(CEDH) et la Cour interaméricaine des droits de l’homme (CIDH) ont eu
l’occasion de se prononcer en ce sens. Dans son arrêt sur les exceptions pré-
liminaires (du 23 mars 1995) en l’affaire Loizidou c. Turquie, par exemple, la
Cour européenne des droits de l’homme fait observer que la lettre et l’esprit
de la convention européenne ne permettent pas de conclure à l’existence de
restrictions à la clause facultative relative à la reconnaissance de la juridic-
tion contentieuse de la Cour 114. Dans le domaine de la protection internatio-
nale des droits de l’homme, il n’existe pas de limitations « implicites » à
l’exercice des droits protégés ; et les limites énoncées dans les traités de pro-
tection devraient être interprétées de manière restrictive. La clause faculta-
tive de compétence obligatoire des cours internationales des droits de
l’homme n’admet pas de limitations autres que celles qui sont expressément
énoncées dans les instruments considérés. Et, comme l’a également relevé la
CIDH, elle ne saurait être à la merci de limites qui n’y sont pas prévues
et que les Etats parties invoquent en raison de problèmes d’ordre interne 115.
   81. La clause relative à la compétence obligatoire des cours internatio-
nales des droits de l’homme est, à mon avis, un élément fondamental (cláu-
sula pétrea) de la protection internationale de l’être humain, qui n’admet
d’autres restrictions que celles expressément prévues dans les instruments

   114 Article 46 de la convention européenne, avant l’entrée en vigueur, le 1er no-

vembre 1998, du protocole 11 y relatif. De plus, la Cour a relevé le contexte fonda­
mentalement différent dans lequel les cours internationales opèrent, la Cour internationale
de Justice étant « une cour internationale séparée, sans lien avec un instrument normatif
comme la convention » ; voir Cour européenne des droits de l’homme, affaire Loizidou
c. Turquie (exceptions préliminaires), Strasbourg, C.E., arrêt du 23 mars 1995, p. 25,
par. 82, et p. 22, par. 68. Sur le caractère généralisé des obligations conventionnelles des
Etats parties, voir aussi les obiter dicta de la Cour dans sa décision antérieure, en l’affaire
Belilos c. Suisse (1988).
   115 Voir CIDH, affaire Castillo Petruzzi et autres c. Pérou (exceptions préliminaires),

arrêt du 4 septembre 1998, série C no 41, opinion individuelle du juge A. A. Cançado Trin-
dade, par. 36 et 38.

                                                                                          211

 convention sur la discrimination raciale (op. diss. cançado trindade) 278

de protection des droits de l’homme considérés. La Cour interaméricaine
des droits de l’homme l’a établi dans ses arrêts (compétence) sur la Cour
constitutionnelle et Ivcher Bronstein c. Pérou (du 24 septembre 1999) 116.
Le laisser‑faire que représente l’insertion de limitations, qui ne sont pas
prévues dans les instruments relatifs aux droits de l’homme, dans un
­
instrument d’acceptation d’une clause facultative de compétence obliga-
­
toire 117 représente une distorsion historique regrettable de la concep­
tion ­originale de pareille clause, qui est à mon sens inacceptable dans le
domaine de la protection internationale des droits de l’être humain.
   82. Toute autre interprétation ne permettrait pas de garantir que l’ins-
trument de protection des droits de l’homme en question a l’effet utile
voulu dans le droit interne de chaque Etat partie. La décision de la CIDH
en l’affaire Hilaire c. Trinité‑et‑Tobago (exceptions préliminaires, arrêt du
1er septembre 2001) était claire : les modalités d’acceptation, par un Etat
partie à la convention américaine relative aux droits de l’homme, de la
juridiction contentieuse de la Cour sont expressément énoncées aux para-
graphes 1 et 2 de l’article 62 118 ; elles ne sont pas données à titre purement
indicatif, mais sont au contraire très précises 119, et elles n’autorisent les
Etats parties à ajouter aucune autre condition ou restriction (numerus
clausus).

   116 CIDH, affaire de la Cour constitutionnelle (compétence), arrêt du 24 septembre 1999,

série C no 55, p. 44, par. 35 ; CIDH, affaire Ivcher Bronstein (compétence), arrêt du
24 septembre 1999, série C no 54, p. 39, par. 36.
   117 Par exemple, la pratique des Etats en vertu du paragraphe 2 de l’article 36 du Statut

de la Cour internationale de Justice (ci‑dessus).
   118 Aux termes des paragraphes 1 et 2 de l’article 62 de la convention américaine rela-

tive aux droits de l’homme :
       « Tout Etat partie peut, au moment du dépôt de son instrument de ratification ou
    d’adhésion à la présente convention, ou à tout autre moment ultérieur, déclarer qu’il
    reconnaît comme obligatoire, de plein droit et sans convention spéciale, la compétence
    de la Cour pour connaître de toutes les espèces relatives à l’interprétation ou à l’appli-
    cation de la convention.
       La déclaration peut être faite inconditionnellement, ou sous condition de récipro-
    cité, ou pour une durée déterminée, ou à l’occasion d’espèces données. Elle devra être
    présentée au secrétaire général de l’Organisation, lequel en donnera copie aux autres
    Etats Membres de l’Organisation et au greffier de la Cour. »
    Ainsi, en vertu du paragraphe 2 de l’article 62 de la convention, un Etat partie peut
 accepter la juridiction contentieuse de la CIDH selon quatre modalités, à savoir : a) incon­
 ditionnellement ; b) sous condition de réciprocité ; c) pour une durée déterminée ; d) à
l’occasion d’espèces données. Telles sont les seules modalités d’acceptation de la juridic-
tion contentieuse de la Cour prévues et autorisées par le paragraphe 2 de l’article 62 de la
­convention.
     119 En vertu du paragraphe 2 de l’article 62 de la convention, un Etat partie peut

 accepter la juridiction contentieuse de la Cour selon quatre modalités, à savoir : a) incon-
 ditionnellement ; b) sous condition de réciprocité ; c) pour une durée déterminée ; d) à
 l’occasion d’espèces données. Telles sont les seules modalités d’acceptation de la juridic-
 tion contentieuse de la Cour prévues et autorisées par le paragraphe 2 de l’article 62 de la
 convention, qui ne permet pas aux Etats parties d’ajouter toute autre condition ou restric-
 tion (numerus clausus).

                                                                                         212

 convention sur la discrimination raciale (op. diss. cançado trindade) 279

   83. Dans mon opinion individuelle en l’affaire susmentionnée Hilaire
c. Trinité‑et‑Tobago, j’ai jugé bon de relever ce qui suit :
         « A ce sujet, on ne peut faire valoir que ce qui n’est pas prohibé est
      autorisé. Ce serait le laisser‑faire, laisser‑passer, attitude tradition-
      nelle et dépassée caractéristique d’un ordre juridique international
      fragmenté par le subjectivisme volontariste des Etats qui, dans l’his-
      toire du droit, a inévitablement favorisé les plus puissants. Ubi socie-
      tas, ibi jus… En ce début du XXIe siècle, dans un ordre juridique
      international où l’on s’efforce d’affirmer des valeurs communes supé-
      rieures, au milieu de considérations d’ordre public international,
      comme dans le domaine du droit international des droits de l’homme,
      c’est précisément la logique opposée qui devrait s’appliquer : ce qui
      n’est pas autorisé est prohibé.
         Si nous voulons véritablement tirer les leçons du droit internatio-
      nal pendant cette période turbulente que fut le XXe siècle … nous ne
      pouvons accepter une pratique internationale soumise au volonta-
      risme des Etats, qui a trahi l’esprit et le but de la clause facultative
      de compétence obligatoire, au point de la dénaturer entièrement
      — et qui a perpétué la fragmentation du monde en unités étatiques
      qui se considèrent comme les arbitres finals de la portée des obliga-
      tions internationales contractées tout en ne semblant pas croire
      ­véritablement en ce qu’elles ont accepté : la justice internationale. »
      (Par. 24‑25.)
    84. Pour tenir compte des trois éléments composant la règle générale
d’interprétation de bonne foi des traités — texte pris dans son sens ordi-
naire, dans son contexte et à la lumière de son objet et de son but — énon-
cés au paragraphe 1 de l’article 31 des deux conventions de Vienne sur
le droit des traités (de 1969 et 1986), il faut aussi tenir compte de la nature
du traité dans lequel figure cette clause (facultative ou compromissoire) de
compétence obligatoire. Cela correspond au « contexte », à savoir au
­deuxième élément de la règle générale d’interprétation des traités énoncé
 à l’article 31 des deux conventions de Vienne sur le droit des traités 120.
   120 En l’affaire Hilaire c. Trinité-et-Tobago (ci‑dessus), la CIDH en avait dûment

tenu compte, en soulignant le caractère particulier des instruments relatifs aux droits de
l’homme (par. 94‑97). De même, elle a toujours gardé à l’esprit le troisième élément de
cette règle générale d’interprétation, à savoir « l’objet et le but » du traité en question, la
convention américaine relative aux droits de l’homme (par. 82‑83 et 88). Comme j’ai jugé
bon de le relever à ce propos dans mon opinion individuelle en l’affaire Blake c. Guatemala
(réparations, 1999) portée devant la CIDH :
       « Dans la mesure où des instruments relatifs aux droits de l’homme sont concernés,
    il faut toujours avoir présent à l’esprit le caractère objectif des obligations qui y sont
    énoncées, le sens autonome (par rapport au droit interne des Etats) des termes de
    ces instruments, la garantie collective qui les sous‑tend, la large portée des obliga-
    tions de protection et l’interprétation restrictive des limitations possibles. Ensemble,
    ces éléments maintiennent l’intégrité des instruments relatifs aux droits de l’homme,
    en visant la réalisation de leur objet et de leur but et, en conséquence, en mettant des
    limites au volontarisme des Etats. » (Par. 32‑33.)

                                                                                          213

 convention sur la discrimination raciale (op. diss. cançado trindade) 280

   85. La CIDH, par ses arrêts sur les exceptions préliminaires dans les
affaires Hilaire, Benjamin et Constantine, ainsi que ses arrêts antérieurs
sur la compétence dans les affaires de la Cour constitutionnelle et Ivcher
Bronstein, a sauvegardé l’intégrité de la convention américaine relative
aux droits de l’homme, est restée maîtresse de sa propre juridiction et a
agi conformément aux hautes responsabilités que lui confère cette conven-
tion 121. La CEDH a fait de même par son arrêt susmentionné sur les
objections préliminaires en l’affaire Loizidou c. Turquie, dans la mesure
où la convention européenne des droits de l’homme est concernée. Dans
leurs jurisprudences convergentes sur la question à l’examen, ces deux
cours ont donc apporté une précieuse contribution au renforcement de la
juridiction internationale et à la réalisation du vieil idéal de justice inter-
nationale 122. Elles ont en outre contribué à la création d’un ordre public
international fondé sur le respect des droits de l’homme en toutes circons-
tances.
   86. En résolvant avec discernement des questions juridictionnelles fon-
damentales soulevées dans les affaires susmentionnées, la CEDH et la
CIDH ont fait bon usage des techniques du droit international public
pour renforcer leurs compétences respectives en matière de protection des
droits de la personne humaine. Elles ont sauvegardé de manière décisive
l’intégrité des mécanismes de protection des conventions américaine et
européenne des droits de l’homme. Elles ont contribué à développer et à
établir l’aptitude du droit international à réglementer efficacement des

   121 Dans son arrêt en l’affaire Hilaire c. Trinité‑et‑Tobago, la CIDH a fait observer à

juste titre que, si les restrictions apportées à l’instrument d’acceptation de sa juridiction
contentieuse étaient acceptées, dans les termes proposés par l’Etat défendeur dans le cas
d’espèce, restrictions qui ne sont pas expressément prévues à l’article 62 de la convention
américaine, il en résulterait une situation dans laquelle « le premier paramètre de référence
serait la Constitution de l’Etat et, subsidiairement seulement, la convention américaine »,
ce qui conduirait à « une fragmentation de l’ordre juridique international dans le domaine
de la protection des droits de l’homme et rendrait illusoires l’objet et le but de la conven-
tion » (par. 93).
   Comme je l’ai conclu dans ma propre opinion individuelle en l’affaire Hilaire c. Trinité‑
et‑Tobago,
       « Le moment est venu d’envisager, en particulier dans un futur protocole portant
    modification des dispositions procédurales de la convention américaine relative aux
    droits de l’homme en vue d’en renforcer le mécanisme de protection, la possibilité d’un
    amendement à l’article 62 visant à rendre cette clause également obligatoire, confor-
    mément à son caractère de clause fondamentale (cláusula pétrea), établissant ainsi
    l’automatisme de la juridiction de la Cour interaméricaine des droits de l’homme. Il est
    urgent que le vieil idéal de compétence internationale obligatoire permanente devienne
    réalité sur le continent américain aussi, dans ce domaine de protection, avec les ajus-
    tements nécessaires pour tenir compte de la réalité des droits de l’homme dans cette
    région et répondre à la nécessité croissante d’assurer une protection efficace à l’être
    humain. » (Par. 39.)
   122 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

vol. III, Porto Alegre/Brésil, S.A. Fabris Ed., 2003, chap. XV‑XVI, p. 60‑83 et 147‑168.


                                                                                        214

 convention sur la discrimination raciale (op. diss. cançado trindade) 281

relations qui ont leur propre spécificité — au niveau intra‑étatique plutôt
qu’interétatique. L’unité et l’efficacité du droit public international peuvent
se mesurer précisément à son aptitude à réglementer les relations juri-
diques avec la même justesse dans des contextes différents.
   87. Lorsqu’il s’agit des instruments relatifs aux droits de l’homme, la
nécessité de porter attention au respect du principe ut res magis valeat
quam pereat semble particulièrement impérieuse pour assurer la protec-
tion efficace des droits garantis dans l’instrument considéré. Cela vaut
pour la CIEDR, comme dans le cas d’espèce dont la Cour est saisie, de
même que pour tous les autres traités relatifs aux droits de l’homme.
Sinon, leur objet et leur but ne seraient pas réalisés, ce qui aurait des
conséquences néfastes pour la protection de la personne humaine,
domaine dans lequel des considérations d’ordre supérieur (ordre public
international) priment le volontarisme des Etats. Lorsque nous abordons
la terra nova du règlement des différends relatifs aux droits de l’homme
dans le cadre des contentieux classiques entre Etats, nous ne pouvons
perdre de vue que, ce faisant, nous passons résolument du jus dispositivum
au jus cogens 123.

      VII. La clause compromissoire (art. 22) de la convention
       des Nations Unies sur l’élimination de toutes les formes
     de discrimination raciale (CIEDR) : éléments en permettant
       l’interprétation et l’application en bonne et due forme

   88. A la lumière de ce qui précède, je m’intéresserai maintenant à la
clause compromissoire de la CIEDR. Aux termes de l’article 22 de la
Convention :
         « Tout différend entre deux ou plusieurs Etats parties touchant
      l’interprétation ou l’application de la présente Convention qui n’aura
      pas été réglé par voie de négociation ou au moyen des procédures
      expressément prévues par ladite Convention sera porté, à la requête
      de toute partie au différend, devant la Cour internationale de Justice
      pour qu’elle statue à son sujet, à moins que les parties au différend ne
      conviennent d’un autre mode de règlement. »
   89. Dans le présent arrêt (par. 140), la majorité des membres de la
Cour donne une interprétation particulièrement stricte et rigide de la
clause compromissoire : l’article 22 de la Convention subordonnerait la
compétence de la Cour aux procédures énoncées dans la Convention
elle‑même (partie II, art. 11‑12), ainsi qu’à la tenue de négociations préa-

   123 Voir à ce propos mon intervention, le 12 mars 1986, dans le débat de la confé-

rence de Vienne sur le droit des traités entre Etats et organisations internationales ou entre
organisations internationales : Nations Unies, Conférence des Nations Unies sur le droit
des traités entre Etats et organisations internationales ou entre organisations internationales
(Vienne, 1986), documents officiels, vol. I, New York, Nations Unies, 1995, p. 187‑188 du
texte anglais (intervention de A. A. Cançado Trindade).

                                                                                          215

 convention sur la discrimination raciale (op. diss. cançado trindade) 282

lables, comme « conditions préalables » devant être remplies par un Etat
partie avant toute saisine. Cette interprétation vise à établir des « condi-
tions préalables » rigides rendant l’accès à la Cour particulièrement diffi-
cile. Contrairement à ce que la majorité des membres de la Cour tente de
faire valoir, elle n’est à mon avis aucunement étayée, ni par la jurispru-
dence constante de la Cour elle‑même, ni par la genèse de la CIEDR, et
elle est contradictoire avec la décision récente de la Cour elle‑même dans
son ordonnance du 15 octobre 2008 en la présente affaire, concernant
l’Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (voir ci‑dessous).
   90. Il y a soixante ans, dans son avis consultatif sur la Compétence de
l’Assemblée générale pour l’admission d’un Etat aux Nations Unies (du
3 mars 1950), la présente Cour a jugé nécessaire de rappeler que :
        « le premier devoir d’un tribunal, appelé à interpréter et à appliquer
        les dispositions d’un traité, est de s’efforcer de donner effet, selon
        leurs sens naturel et ordinaire, à ces dispositions prises dans leur
        contexte » 124.
   Si les mots, lorsqu’on leur attribuait leur signification naturelle et ordi-
naire, étaient équivoques ou conduisaient à des résultats déraisonnables
— ajoutait la Cour —, c’était alors, et alors seulement, que la Cour devait
rechercher « par d’autres méthodes d’interprétation ce que les parties
avaient en réalité dans l’esprit quand elles se sont servies des mots dont il
s’agissait » 125.
   91. A mon avis, les circonstances de la présente affaire n’exigent pas
pareille procédure, mais, étant donné l’importance du principe ut res
magis valeat quam pereat (section VI, ci‑dessus) et les rapports de la clause
compromissoire énoncée à l’article 22 avec la nature et le fond de la
CIEDR (section V, ci‑dessus), j’en userai quand même afin d’asseoir plus
solidement mon opinion dissidente, car, à mon avis, ni le sens ordinaire
de l’article 22 ni ses travaux préparatoires n’étayent les vues de la majo-
rité des membres de la Cour dans le présent arrêt.


                   1. Sens ordinaire de l’article 22 de la CIEDR
   92. La position majoritaire quant au sens ordinaire de l’article 22 de la
CIEDR, exprimée dans l’ordonnance du 15 novembre 2008 en la présente
affaire, et qui reposait sur la règle générale d’interprétation énoncée au
paragraphe 1 de l’article 31 de la convention de Vienne de 1969 sur le
droit des traités, était très claire. Voici ce que disait la Cour :
        « la formule « [t]out différend … qui n’aura pas été réglé par voie de
        négociation ou au moyen des procédures expressément prévues » par

  124   C.I.J. Recueil 1950, p. 8 (les italiques sont de moi).
  125   Ibid., p. 8.

                                                                           216

 convention sur la discrimination raciale (op. diss. cançado trindade) 283

    la Convention, prise dans son sens naturel, ne donne pas à penser
    que la tenue de négociations formelles au titre de la Convention ou
    le recours aux procédures visées à l’article 22 constituent des condi-
    tions préalables auxquelles il doit être satisfait avant toute saisine de
    la Cour » (C.I.J. Recueil 2008, p. 388, par. 114).
Le sens naturel du texte de l’article 22 de la Convention, comme la Cour
le reconnaît elle‑même, est encore confirmé par le contexte, ainsi que par
l’objet et le but de la CIEDR. Il est en outre en harmonie avec la jurispru-
dence constante de la Cour sur la question. Pour des raisons qui échappent
à mon entendement, la majorité de la Cour est revenue sur sa position
dans le présent arrêt et en a adopté une autre qui lui est diamétralement
opposée (voir point 3 ci‑dessous, par. 110‑118).
   93. En effet, l’article 22 se trouve dans la partie III de la Convention,
qui traite du règlement des différends touchant l’interprétation et l’appli-
cation de la Convention dans son ensemble. L’article 11, qui se trouve
dans la partie II, établit une procédure de plainte spéciale qui n’est pas
obligatoire. Si l’article 22 figure dans une partie de la Convention dis-
tincte de celle qui régit le fonctionnement du Comité (partie II), ce n’est
donc pas le fait du hasard et ne devrait pas passer inaperçu. Une brève
analyse de la procédure de plainte spéciale énoncée à l’article 11 de la
CIEDR montre que l’article 22 ne doit pas être interprété comme exi-
geant l’« épuisement » préalable des procédures prévues aux articles 11
et 12 de la Convention, en tant que « condition préalable » à la compé-
tence de la Cour.
   94. On se souvient peut-être que le paragraphe 1 de l’article 11 de la
CIEDR établit une procédure distincte permettant à un Etat partie d’ap-
peler l’attention du Comité pour l’élimination de la discrimination raciale
sur les actes ou omissions d’un autre Etat partie. Il est dit dans cet article
qu’un Etat partie « peut » appeler l’attention du Comité (et non qu’il
appelle l’attention du Comité) s’il le souhaite ; cela montre bien que l’Etat
partie n’est pas dans l’obligation d’avoir recours à cette procédure à des
fins ultérieures. Le texte n’a rien d’impératif, et ce n’est pas là la seule
indication dans ce sens.
   95. De plus, il est intéressant de noter que, en son paragraphe 2, l’ar-
ticle 11 de la Convention, qui traite du droit de soumettre à nouveau la
question au Comité « si [elle] n’est pas réglée », énonce deux conditions de
procédure, à savoir : a) ce droit doit être exercé dans un délai de six mois
à compter de la date de réception de la communication originale du
Comité par l’Etat destinataire ; et b) le Comité doit avoir déterminé que
la question n’est pas réglée à la satisfaction des deux Etats, par voie de
négociations bilatérales ou par toute autre procédure qui serait à leur dis-
position. Si ces deux conditions n’ont pas été réunies, l’Etat concerné ne
peut saisir à nouveau le Comité de la question.
   96. Cela confirme que, lorsque les rédacteurs de la CIEDR ont jugé
nécessaire d’élaborer une condition de procédure, ils l’ont manifestement
fait sans laisser la moindre place à une autre interprétation ou au doute.

                                                                          217

 convention sur la discrimination raciale (op. diss. cançado trindade) 284

Puisqu’une condition de cette nature n’a pas été clairement énoncée, elle
ne saurait résulter d’une déduction, étant donné qu’elle ne serait pas
conforme à la nature et au fond de la Convention, instrument des droits
de l’homme orienté vers les victimes, et qu’elle empêcherait manifeste-
ment la réalisation de son objet et de son but. Cela montre bien le sens
ordinaire de l’article 22 de la CIEDR.

             2. Travaux préparatoires de l’article 22 de la CIEDR
   97. La CIEDR a été rédigée en relativement peu de temps (1964‑1965),
grâce à la collaboration de l’ex‑sous‑commission de la lutte contre les
mesures discriminatoires et de la protection des minorités, l’ex‑Commis-
sion des droits de l’homme et la Troisième Commission de l’Assemblée
générale. Dès le début des débats à la sous‑commission, la principale
mesure envisagée par les rédacteurs dans le domaine essentiel de la mise
en œuvre fut une disposition prévoyant l’établissement de rapports.
Le projet de convention offrait un choix supplémentaire aux Etats parties,
à savoir la création d’un comité d’enquête et de conciliation chargé d’aider
les Etats parties intéressés à régler à l’amiable les différends tou­
chant l’interprétation ou l’application de la Convention 126. Ces moyens
de règlement à l’amiable mis à la disposition des Etats parties étaient
d’autres mesures d’application qui « renforceraient l’efficacité du projet de
convention » 127.

  98. La Commission des droits de l’homme n’a pas débattu des mesures
d’application 128. Des débats ont alors eu lieu à la Troisième Commission
de l’Assemblée générale, qui portaient essentiellement sur des mesures
d’application novatrices, et plus particulièrement sur le droit de recours
individuel, l’une des questions les plus discutées dans tout l’examen


    126 Cette proposition venait du représentant des Philippines (M. Inglés), à la 427e séance

de la sous‑commission. Considérant que le règlement des différends relatifs aux droits de
l’homme ne se prêtait pas toujours à une procédure strictement judiciaire (mécanisme de
rapports), et pour faciliter l’application de la Convention, celui‑ci a proposé la possibi-
lité d’un règlement à l’amiable des différends (comité de conciliation) comme autre moyen
d’application ; voir Nations Unies, doc. E/CN.4/Sub.2/SR.427, p. 12‑14 ; Nations Unies,
Conseil économique et social, Projet de convention internationale sur l’élimination de toutes
les formes de discrimination raciale — Mesures proposées de mise en œuvre (M. Inglés),
Nations Unies, doc. E/CN.4/Sub.2/L.321 du 17 janvier 1964, p. 1.
    127 Nations Unies, Commission des droits de l’homme, Rapport sur les travaux de

la vingtième session (17 février‑18 mars 1964), Conseil économique et social, Docu-
ments officiels — trente‑septième session, supplément no 8, doc. E/3873, p. 10 (du texte
anglais), par. 18 ; Nations Unies, sous‑commission de la lutte contre les mesures discri-
minatoires et de la protection des minorités, Rapport sur les travaux de la seizième session
(13‑31 janvier 1964), Nations Unies, doc. E/CN.4/873, p. 51‑57 (du texte anglais).
    128 Voir Nations Unies, Commission des droits de l’homme, Rapport sur les travaux

de la vingtième session (17 février‑18 mars 1964), Conseil économique et social, Docu­
ments officiels — trente-septième session, supplément no 8, doc. E/3873, p. 66‑67 (du texte
anglais).

                                                                                         218

 convention sur la discrimination raciale (op. diss. cançado trindade) 285

de la Convention. Les comptes rendus de la Troisième Commission ne
contiennent aucune référence aux conditions dans lesquelles la Cour
devrait exercer sa compétence ou à leurs rapports avec les procédures spé-
ciales énoncées dans la CIEDR. La seule question examinée a été celle de
savoir si les Etats pouvaient adhérer unilatéralement à la Cour (proposi-
tion des Philippines 129 et interventions des représentants du Canada 130,
de l’Italie 131 et de la Belgique 132), ou si le consentement commun des
Etats concernés était nécessaire pour saisir la Cour de différends touchant
à la Convention (proposition du Ghana 133 et amendement de la Pologne 134
appuyé par l’Ukraine 135, l’URSS 136 et la Tanzanie 137).
   99. Le bureau de la Troisième Commission présenta un projet de
clause VIII sur le règlement des différends (parmi les clauses finales du
projet de convention) le 15 octobre 1965 138 et, finalement, la Troisième
Commission examina aussi un « amendement des trois puissances » pré-
senté par le Ghana, la Mauritanie et les Philippines, concernant les procé-
dures énoncées dans le projet de convention 139 (tel que présenté par le
Ghana) 140. Les délégués et les rédacteurs du texte semblaient se préoccu-
per surtout des mesures d’application déjà prévues dans le projet de
convention, et non du rôle de la Cour et des conditions de sa saisine. Ces
dernières propositions furent adoptées sans qu’il y ait eu de discussion
approfondie à leur sujet.
   100. Les Etats n’ont pas consacré toute l’attention voulue à ces der-
nières propositions (pour ce qui concerne la question de la saisine de la
Cour), avant qu’elles deviennent l’article 22 de la CIEDR sous sa forme
actuelle. La majorité de la Cour elle‑même concède dans le présent arrêt
(par. 142), relatif à l’Application de la convention internationale sur l’élimi-
nation de toutes les formes de discrimination raciale, que la discussion

    129 Assemblée générale des Nations Unies, Proposition des Philippines : projet d’ar-

ticles concernant les mesures de mise en œuvre, Nations Unies, doc. A/C.3/L.1221 du
11 octobre 1965, p. 1 et suiv.
    130 Assemblée générale des Nations Unies, Troisième Commission, Compte rendu

analytique de la 1367e séance, Nations Unies, doc. A/C.3/SR.1367, p. 485, par. 25.
    131 Ibid., p. 486, par. 39.
    132 Ibid., p. 487, par. 40.
    133 Assemblée générale des Nations Unies, Proposition du Ghana : amendements révisés

au document A/C.3/L.1221, du 12 novembre 1965, p. 1 et suiv.
    134 Assemblée générale des Nations Unies, Pologne : amendements aux suggestions rela-

tives aux clauses finales présentées par le bureau de la Troisième Commission, Nations Unies,
doc. A/C.3/L.1237 du 15 octobre 1965, p. 1 et suiv.
    135 Op. cit. supra note 130, p. 485, par. 27.
    136 Ibid., p. 486, par. 33.
    137 Ibid., p. 486, par. 36.
    138 Assemblée générale des Nations Unies, Suggestions relatives aux clauses finales

présentées par les membres du bureau de la Troisième Commission, Nations Unies,
doc. A/C.3/L.1237 du 15 octobre 1965, p. 1 et suiv.
    139 Nations Unies, doc. A/C.3/L.1313, dans Assemblée générale des Nations Unies,

Documents officiels — vingtième session, annexes : Rapport de la Troisième Commission,
Nations Unies, doc. A/6181 du 18 décembre 1965, p. 1 et suiv.
    140 Op. cit. supra note 130, p. 485, par. 29.



                                                                                        219

 convention sur la discrimination raciale (op. diss. cançado trindade) 286

sur ce qui devait devenir l’article 22 de la Convention fut brève et peu
satisfaisante. L’histoire législative de la CIEDR ne contient aucune
­indication de mens legis tendant à subordonner la compétence de la Cour
internationale à la satisfaction de « conditions préalables » à caractère
obligatoire.
     101. Il me paraît surprenant, pour ne pas dire extraordinaire, que la
majorité de la Cour, en connaissance de cause, parvienne ensuite à la
« conclusion » (par. 142) — relevant du prêt‑à‑porter — que l’article 22 de
la CIEDR « impose des conditions préalables » qui doivent être satisfaites
(par. 148) avant qu’un Etat puisse saisir la Cour d’un différend. Le fait
est qu’il n’y a ni indication probante à cet effet dans les travaux prépara-
 toires de la Convention, ni la moindre déclaration quant à l’existence
 d’une obligation catégorique incombant à tous les Etats parties de faire
 tout ce qui est en leur pouvoir pour régler leurs différends par voie de
 négociation, avant même de saisir la Cour. Le recours à la négociation
 n’était généralement évoqué que d’une manière factuelle, comme
 un effort ou une tentative par exemple, et non comme une obligation
 ­catégorique.
     102. Le fait même que la Cour a été saisie milite fortement contre l’hy-
  pothèse ou la conclusion selon laquelle le différend aurait pu être réglé
  par voie de négociations préalables entre les Parties. Dans les débats sus-
  mentionnés de la Troisième Commission sur les dernières propositions
  relatives au projet de clause finale VIII du projet de Convention (qui a
  conduit à l’article 22 de la CIEDR), le représentant du Canada (R. St. John
  Macdonald), par exemple, déclara ce qui suit :
            « Toute partie à un différend touchant l’interprétation ou l’applica-
        tion de la Convention devrait pouvoir porter l’affaire devant la Cour,
        car la Convention a été préparée sous les auspices des Nations Unies
        et la Cour est l’organe judiciaire principal des Nations Unies. D’ail-
        leurs, la clause VIII laisse une grande latitude aux parties à un
        ­différend. » 141
Appelant l’attention sur « la flexibilité des termes de l’article », le représen-
tant du Canada ajouta que sa délégation « espérait » qu’« il serait possible
de conférer à l’avance à la Cour une certaine juridiction en ce qui concerne
les questions relatives à la Convention » 142.
   103. A son tour, le représentant de l’Italie (F. Capotorti) commença
par relever qu’en vertu du droit international un différend pouvait être
soumis à la Cour avec le consentement soit « de l’une des parties, soit de
toutes », et soit « au moment de la ratification de la Convention », soit
« lorsque le différend survient ». Il fit observer qu’« il sera[it] beaucoup
plus difficile d’obtenir le consentement des Etats lorsqu’un différend
exist[erait] qu’au moment où la Convention [serait] ouverte à la signa-
ture ». A son avis :

  141   Op. cit. supra note 130, p. 485, par. 25.
  142   Ibid., p. 485, par. 25 et 28.

                                                                             220

 convention sur la discrimination raciale (op. diss. cançado trindade) 287

          « [L]a Commission devrait adopter une attitude pratique et décider
        quelle méthode [serait] la plus conforme à l’esprit de la Convention
        et assurera[it] le mieux le règlement des différends auxquels [la
        Convention] pourrait donner lieu. » 143
   104. En bref, le représentant de l’Italie était d’avis que la question du
consentement des Etats pouvait être soulevée au moment approprié, à
savoir au moment de la ratification de la Convention et non pas ultérieure-
ment, lorsqu’un différend particulier surgissait. Au cours du même débat, le
représentant de la Trinité‑et‑Tobago (M. Ince) fit observer au sujet du pro-
jet de clause finale VIII « qu’un esprit de bonne volonté » présidait à l’éla-
boration du projet de CIEDR et qu’il fallait donc « faciliter le renvoi à la
Cour » 144. De même, pour le délégué de la Belgique (M. Cochaux) :
          « La Cour [était] un organe international important dont le rôle
        dans le règlement des différends se rapportant au présent projet de
        Convention — un instrument créé par l’Organisation des Nations
        Unies — ne [devait] pas être amoindri. » 145
   105. Le projet (modifié) de clause finale VIII, qui devait devenir l’ar-
ticle 22 de la Convention, fut ensuite adopté dans son ensemble par la
Troisième Commission, par soixante‑dix voix contre neuf, avec huit abs-
tentions 146. Les déclarations de certains représentants au cours du débat
qui précéda le vote n’impliquent en rien ni ne donnent à penser que la
saisine de la Cour était considérée comme dépendant des autres procé-
dures de règlement prévues dans la Convention ou de toute « condition
préalable ». Peu après le vote, le représentant du Ghana (M. Lamptey),
qui avait déjà fait une déclaration (que la majorité de la Cour a jugé bon
de mettre en évidence dans le présent arrêt, par. 142), ajouta une déclara-
tion interprétative selon laquelle sa délégation « accept[ait] la juridiction
obligatoire de la Cour dans le cas de certaines conventions » et attachait
une « grande importance » à la CIEDR 147.
   106. Dans le présent arrêt en l’affaire de l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination
raciale, je ne vois donc pas sur quelle base la majorité de la Cour est arri-
vée à sa décision au sujet du sens ordinaire et de la portée de l’article 22
de la Convention. Son avis selon lequel les travaux préparatoires de la
Convention « ne suggèrent … pas une conclusion différente de celle à
laquelle [la Cour] est parvenue par la méthode principale de l’interpréta-
tion selon le sens ordinaire » (fin du paragraphe 147) élude tout simple-
ment la question et ne résiste pas à un examen plus poussé.
   107. De plus, comme nous venons de le voir, certains rédacteurs de la
Convention souhaitaient manifestement que le texte tienne compte des

  143 Op. cit. supra note 130, p. 486, par. 39.
  144 Ibid., p. 487, par. 41.
  145 Ibid., p. 487, par. 40.
  146 Ibid., p. 487, par. 41.
  147 Ibid., p. 487, par. 42.



                                                                          221

 convention sur la discrimination raciale (op. diss. cançado trindade) 288

relations sociales et étaient favorables à la possibilité de saisir la Cour 148
sans « condition préalable ». Je suis d’avis que, dans le présent arrêt sur les
exceptions préliminaires, l’interprétation que la majorité des membres de
la Cour donne de l’article 22 de la CIEDR ne tient pas.

    108. La « conclusion » à laquelle est parvenue la majorité de la Cour
n’est pas, à mon sens, appuyée ou « confirmée » par une analyse attentive
des travaux préparatoires de la Convention. Les « conditions préalables »
énoncées à l’article 22 et qui devraient être remplies avant la saisine de
la Cour ne sont à mon avis que des obstacles nouvellement proposés
— voire imposés — à la réalisation de l’objet et du but de la Convention
qui, de plus, ne tiennent pas compte de la nature et du fond de la
CIEDR, instrument fondamental de défense des droits de l’homme qui
revêt une importance considérable dans l’histoire des Nations Unies
elles‑mêmes. En bref, ce sont à mon avis des obstacles injustifiés à l’accès
à la justice au niveau international.
    109. Rien dans la structure du présent arrêt de la Cour relatif à la
­deuxième exception préliminaire ne semble reposer sur un raisonnement
 solide et ne paraît fondé. L’article 22 ne contient pas de conditionnel
 (« si »). Il se borne à indiquer que tout différend qui n’aura pas été réglé
 par voie de négociation ou au moyen des procédures expressément pré-
 vues par la Convention sera porté devant la Cour pour qu’elle statue à
 son sujet. Ces termes expriment simplement des faits et il n’est question
 nulle part, pas même implicitement, d’une « condition préalable » dans la
 lettre et à plus forte raison dans l’esprit de la Convention.

     3. La décision antérieure de la Cour sur l’article 22 de la CIEDR :
             venire contra factum/dictum proprium non valet
  110. Nous avons vu que l’article 22 de la CIEDR dispose qu’un Etat
partie peut unilatéralement porter devant la Cour un différend qui « n’aura
pas été réglé par voie de négociation », ce qui n’établit pas une obligation
expresse, sous la forme d’une « condition préalable » d’engager de telles
négociations. Comme l’a déjà noté la Cour elle‑même, dans sa récente
ordonnance en indication de mesures conservatoires (du 15 octobre 2008),
ces mots traduisent un état de fait, de sorte que le rôle de la Cour se limite
à déterminer si le différend est ou non réglé. Dans le paragraphe où cette

    148 Il suffit de rappeler ici la position de deux juristes éminents, Ronald St. John Mac­­

donald et Francesco Capotorti (voir ci‑dessus). Des années plus tard, le premier a appelé
l’attention sur l’évolution de l’interprétation téléologique de la Charte des Nations Unies
elle‑même, tandis que le second voyait dans le règlement judiciaire (y compris la saisine de
la Cour) le meilleur moyen de régler les différends touchant à la protection des droits de
l’homme. Voir, respectivement : R. St. John Macdonald, « A Short Note on the Interpre-
tation of the Charter of the United Nations by the International Court of Justice », dans
Liber Amicorum Judge S. Oda (dir. publ., N. Ando et al.), La Haye, Kluwer, 2002, p. 182 ;
F. Capotorti, « Cours général de droit international public », Recueil des cours de l’Aca-
démie de droit international de La Haye, vol. 248 (1994), p. 107.

                                                                                         222

 convention sur la discrimination raciale (op. diss. cançado trindade) 289

dernière indique qu’il n’y a pas de condition préalable à satisfaire, elle
ajoute « l’article 22 donne en revanche à penser que la Partie demanderesse
doit avoir tenté d’engager, avec la Partie défenderesse, des discussions sur
des questions pouvant relever de la CIEDR » (C.I.J. Recueil 2008, p. 388,
par. 114).
   111. Toutefois, ces négociations ne constituent pas une obligation for-
melle avant toute saisine de la Cour. C’est aussi ce qui ressort de la pratique
traditionnelle de la Cour, et rien ne justifie qu’elle s’en écarte car il en résul-
terait une incertitude juridique dans l’esprit des Etats quant aux circons-
tances dans lesquelles la Cour exerce sa compétence. L’arrêt de la Cour en
l’affaire Activités militaires et paramilitaires au Nicaragua et contre celui‑ci
(Nicaragua c. Etats‑Unis d’Amérique) (compétence et recevabilité, arrêt,
C.I.J. Recueil 1984) revêt une importance particulière : la Cour y a conclu
que, aucun règlement de différend n’étant effectivement intervenu entre les
parties, les conditions posées dans la clause compromissoire (article XXIV,
paragraphe 2, du traité d’amitié, de commerce et de navigation de 1956)
étaient remplies puisqu’il était clair que ce différend ne pourrait être réglé
d’une manière satisfaisante par la voie diplomatique (voir ci‑dessous).
   112. En bref, et comme la Cour l’a décidé dans son ordonnance en
indication de mesures conservatoires du 15 octobre 2008 en la présente
affaire relative à l’Application de la convention internationale sur l’élimina-
tion de toutes les formes de discrimination raciale, l’article 22 de la CIEDR,
pris dans son sens naturel, ne donne pas à penser que la tenue de négocia-
tions formelles au titre de la CIEDR ou le recours aux procédures visées
à l’article 22 constituent « des conditions préalables » auxquelles il doit
être satisfait avant toute saisine de la Cour (C.I.J. Recueil 2008, p. 388,
par. 114). Telle était la clarification que la Cour a faite fort à propos dans
son ordonnance du 15 octobre 2008 et qu’elle rend aujourd’hui lettre
morte dans le présent arrêt, ce qui est incompréhensible, va à l’encontre
de sa propre res interpretata et la réduit à néant (arrêt, par. 129).
   113. Chacun sait que, dans la procédure internationale, lorsque l’une
des parties en présence a fait connaître sa position sur une question don-
née devant une cour internationale, elle ne peut plus tenter d’en faire
valoir une autre qui va dans le sens opposé (comme l’indique la jurispru-
dence internationale elle‑même 149) : allegans contraria non audiendus est.
Ce principe fondamental du droit procédural vaut pour les pays de tradi-
tion civiliste (en vertu de la théorie qui remonte au droit romain classique,
venire contra factum proprium non valet, élaborée sur la base de considé-
rations d’équité, aequitas) comme pour les pays de common law (en vertu
de l’institution de l’estoppel 150, propre à la tradition juridique anglo‑
   149 Voir, par exemple, Ch. de Visscher, De l’équité dans le règlement arbitral ou judi-

ciaire des litiges de droit international public, Paris, Pedone, 1972, p. 49‑52.
   150 Voir entre autres, par exemple, Ian Sinclair, « Estoppel and Acquiescence », dans

Fifty Years of the International Court of Justice — Essays in Honour of R. T. Jennings
(dir. publ., V. Lowe et M. Fitzmaurice), Cambridge University Press, 1996, p. 104‑120 ;
Ch. Vallée, « Quelques observations sur l’estoppel en droit des gens », Revue générale de
droit international public, vol. 77 (1973), p. 949‑999.

                                                                                     223

 convention sur la discrimination raciale (op. diss. cançado trindade) 290

saxonne). Quoi qu’il en soit, il ne pourrait en être autrement si l’on veut
préserver la confiance et le principe de bona fides qui devrait toujours
l’emporter dans la procédure internationale.
   114. Le même raisonnement s’appliquerait à fortiori aux décisions déjà
adoptées par une cour internationale quant au droit — question très diffé-
rente de celle de ses conclusions prima facie quant aux faits. La Cour ne peut
tout simplement pas modifier à son gré des décisions qu’elle a prises quant
au droit et adopter peu de temps après une position diamétralement oppo-
sée ! Il en résulterait un sentiment d’insécurité juridique qui ne pourrait que
nuire à la crédibilité du travail d’une cour internationale, encore plus lorsque
sa compétence s’exerce sur la base d’un instrument relatif aux droits de
l’homme. Venire contra factum proprium non valet et, peut-être encore
davantage, venire contra dictum proprium non valet. A mon sens, les considé-
rations de la Cour énoncées au paragraphe 129 du présent arrêt ne tiennent
absolument pas : elles sont contraires à un principe fondamental du droit
procédural international, profondément enraciné dans la pensée juridique.
   115. Rien n’impose que les négociations entre la Géorgie et la Fédéra-
tion de Russie incluent une référence expresse à la CIEDR. Il suffit que la
question du différend ait été débattue entre les Parties, portée à leur atten-
tion. A la lumière des éléments de preuve présentés à la Cour, la Géorgie
a cherché à discuter avec la Russie de questions relevant de la Convention
dans le cadre des conflits qui causaient un préjudice aux Géorgiens de
souche en Ossétie du Sud et en Abkhazie.
   116. Enfin, s’agissant de la question de savoir si l’ouverture préalable
de négociations et le recours aux procédures expressément prévues par la
Convention (évoquées à l’article 22) sont cumulatives ou alternatives, la
conjonction « ou » indique que les rédacteurs de la CIEDR considéraient
manifestement « la négociation » ou « les procédures expressément pré-
vues par la Convention » comme alternatives. La Cour pouvait — et
aurait dû — dissiper tout doute pouvant subsister sur ce point ; au lieu de
quoi elle a délibérément choisi de s’abstenir de se prononcer (par. 183) sur
cet aspect de la controverse. Elle n’a pas jugé nécessaire d’éclaircir ce
point, de dire ce qu’est le droit (juris dictio).
   117. Les instruments multilatéraux de défense des droits de l’homme
comme la CIEDR ont pour objectif de rendre la surveillance des droits de
l’homme et leur application efficaces au niveau international, y compris
par le règlement des différends. Dans sa jurisprudence constante, par
exemple, la Cour européenne des droits de l’homme a souligné que l’objet
et le but des instruments relatifs aux droits de l’homme (comme la conven-
tion européenne) exigent que leurs dispositions soient interprétées et
appliquées de manière à rendre les garanties qui y sont énoncées « pra-
tiques et efficaces » 151. Il en est de même de la CIEDR, instrument essen-
tiel de défense des droits de l’homme des Nations Unies.

   151 Voir à ce propos, par exemple, CEDH, affaire Artico c. Italie, arrêt du 13 mai 1980,

par. 33 ; CEDH, affaire Soering c. Royaume-Uni, arrêt du 7 juillet 1989, par. 87 ; CEDH,
affaire Rantsev c. Chypre et Russie, arrêt du 7 janvier 2010, par. 275.

                                                                                      224

 convention sur la discrimination raciale (op. diss. cançado trindade) 291

  118. Dans la présente affaire, il aurait fallu accorder l’importance vou-
lue au préambule de la Convention (par. 1), qui dispose que tous les Etats
Membres se sont engagés à agir, en coopération avec l’Organisation, en
vue d’atteindre l’un des buts des Nations Unies, à savoir « développer et
encourager le respect universel et effectif des droits de l’homme » pour
tous, sans distinction d’aucune sorte, en ayant à l’esprit que, en son
article premier, la Déclaration universelle des droits de l’homme de 1948
proclame que tous les êtres humains naissent libres et égaux en dignité et
en droits.

 VIII. Vers le règlement pacifique et la réalisation de la justice :
                    vérification des tentatives
               ou efforts préalables de négociation

                 1. La Cour permanente de Justice internationale
   119. La Cour permanente de Justice internationale (ci‑après la « Cour
permanente »), dans sa jurisprudence constante, a appréhendé les tenta-
tives ou les efforts préalables de négociation comme une donnée factuelle
à prendre en considération dans le cadre du processus de règlement judi-
ciaire des différends portés devant elle. Elle n’en a jamais fait une « condi-
tion préalable » devant être pleinement remplie pour qu’elle puisse exercer
sa compétence. Ainsi, dans un célèbre passage de son arrêt (du
30 août 1924) en l’affaire des Concessions Mavrommatis en Palestine (arrêt
no 2), la Cour permanente a déclaré :
           « Une négociation ne suppose pas toujours et nécessairement une
        série plus ou moins longue de notes et de dépêches ; ce peut être assez
        qu’une conversation ait été entamée ; cette conversation a pu être très
        courte : tel est le cas si elle a rencontré un point mort, si elle s’est
        heurtée finalement à un non possumus ou à un non volumus péremp-
        toire de l’une des parties et qu’ainsi il est apparu avec évidence que le
        différend n’est pas susceptible d’être réglé par une négociation diploma-
        tique. » 152
   120. La Cour permanente a ajouté, toujours dans l’affaire des Conces-
sions Mavrommatis en Palestine (1924), qu’« il serait peu compatible avec
la souplesse qui doit caractériser les relations internationales d’obliger ces
gouvernements à renouveler une discussion qui a déjà eu lieu en fait »
(C.P.J.I. série A no 2, p. 15). En cas d’exception d’incompétence présentée
in limine litis, indiqua‑t‑elle aussi, elle « [était] libre d’adopter la règle
qu’elle consid[érait] comme la plus appropriée à la bonne administration
de la justice, à la procédure devant un tribunal international, et la plus
conforme aux principes fondamentaux du droit international » (ibid.,
p. 16).
   121. Peu après, dans son arrêt (du 25 août 1925) en l’affaire relative à

  152   C.P.J.I. série A no 2, p. 13 ; les italiques sont de moi.

                                                                             225

 convention sur la discrimination raciale (op. diss. cançado trindade) 292

Certains intérêts allemands en Haute‑Silésie polonaise (arrêt no 6), la Cour
permanente a une nouvelle fois rejeté toute approche formaliste, en
faisant observer qu’« [elle] ne pourrait s’arrêter à un défaut de forme
­
qu’il dépendrait de la seule Partie intéressée de faire disparaître » (C.P.J.I.
série A no 6, p. 14).
   Et d’ajouter, dans la même affaire, que « [s]a compétence … ne saurait
dé­pendre seulement de la manière dont la requête est formulée » (ibid., p. 15).
   122. Dans le même ordre d’idées, la Cour permanente, dans son arrêt
(du 26 juillet 1927) en l’affaire relative à l’Usine de Chorzów (compétence,
arrêt no 8), a une fois encore refusé de s’enferrer dans une vision restric-
tive de la clause compromissoire, ce qui en aurait indûment réduit la por-
tée. Elle a formulé la mise en garde suivante :
        « Dire que la clause compromissoire … doit maintenant recevoir
     une interprétation restrictive … serait se mettre en contradiction avec
     les conceptions fondamentales qui ont caractérisé le mouvement en
     faveur de l’arbitrage général. » (C.P.J.I. série A no 8, p. 22.)
   La Cour permanente a refusé d’inférer une « intention contraire » des
parties qui aurait eu pour effet de limiter sa compétence ; faire ainsi fond
sur « une divergence » entre les parties quant à « l’interprétation ou l’ap-
plication de la convention » — conclut‑elle —, « au lieu de vider définiti-
vement un différend, laisserait la porte ouverte à de nouveaux litiges »
(ibid., p. 25).
   123. Cette position adoptée par la Cour permanente, à savoir que le
recours à des négociations n’avait jamais constitué une « condition préa-
lable » à sa saisine, fit rapidement des émules dans les cercles juridiques de
l’époque. Peu après les décisions susmentionnées, même ceux qui demeu-
raient partisans des négociations préalables et qui voyaient le règlement
judiciaire comme un ultime recours en vinrent à admettre que, par le
terme « négociations », il convenait plus précisément d’entendre des « ten-
tatives » de règlement amiable au moyen de négociations diplomatiques 153,
pour des raisons de courtoisie internationale 154. Il ne devait en aucun cas
s’agir d’une « condition préalable » ; il suffisait qu’une partie ait tenté
— en vain — de négocier. Les intéressés finirent par concéder que la Cour
permanente était maîtresse de sa propre compétence, et qu’elle était fon-
dée à statuer en ce sens (au‑delà des thèses avancées par les parties en
litige), en « annula[n]t » cette « condition préalable », en dépit du fait que
la compétence internationale revêtait un caractère « subsidiaire » 155.
   124. Aux nostalgiques, qui continuaient de privilégier les négociations

   153 « [U]ne tentative de solution amiable par la voie diplomatique » ; ou « les moyens de

règlement amiables ont été tentés » ; ou encore « un moyen préalable qui doit être tenté » ;
N. Kaasik, op. cit. infra note 154, p. 67 et 69 (les italiques sont de moi).
   154 N. Kaasik, « La clause de négociations diplomatiques dans le droit international

positif et dans la jurisprudence de la Cour permanente de Justice internationale », Revue de
droit international et de législation comparée, vol. 14 (1933), p. 94.
   155 Voir op. cit. supra note 154, p. 90‑92 et 94‑95.



                                                                                       226

 convention sur la discrimination raciale (op. diss. cançado trindade) 293

diplomatiques et résistaient à l’essor du règlement judiciaire, Maurice
Bourquin rétorqua avec perspicacité que l’article 36 du Statut de la Cour
de La Haye n’avait jamais subordonné l’institution d’une action en justice
à une tentative préalable de règlement diplomatique. Comment prouver
que les négociations avaient été « suffisamment utilisées » ? Il s’agissait
là d’une notion imprécise et relative, et toute formule rigide serait « inac-
ceptable », chaque affaire ayant ses circonstances propres. Si les négocia-
tions diplomatiques pouvaient se révéler utiles, selon M. Bourquin, il était
toutefois plus sage d’adopter une approche « nuancée » à leur égard ;
l’« attitude négative » de l’une des parties suffirait à permettre à l’autre
de porter une affaire devant la Cour de La Haye, même si l’échange de
vues n’avait que très peu duré. Il arrivait d’ailleurs, ajouta M. Bourquin,
que « des controverses diplomatiques se situent en dehors du droit ; … les
prétentions qui s’y font jour s’inspirent uniquement de considérations
d’opportunité » 156.

                        2. La Cour internationale de Justice
   125. Pour sa part, dans son arrêt (du 21 décembre 1962) sur les excep-
tions préliminaires dans les affaires du Sud‑Ouest africain (Ethiopie et
Libéria c. Afrique du Sud), la Cour internationale de Justice (« la Cour »),
en rejetant la troisième exception préliminaire, a appelé l’attention
sur l’importance du « bien‑être et [du] développement des habitants du
territoire sous mandat » (C.I.J. Recueil 1962, p. 344), et rejeté l’argument
selon lequel « toute interprétation large de la juridiction obligatoire en
question serait incompatible avec l’article 22 du Pacte » (ibid., p. 343).
La Cour a ajouté :
         « Il est sans pertinence et inutile de rechercher quelles thèses diffé-
      rentes et opposées ont conduit les négociations des Nations Unies
      dans une impasse, étant donné qu’au stade actuel il ne s’agit que de
      trancher la question de compétence. Le fait que dans le passé les
      négociations collectives aient abouti à une impasse et le fait que les
      écritures et les plaidoiries des Parties dans la présente procédure aient
      clairement confirmé que cette impasse demeure obligent à conclure
      qu’il n’est pas raisonnablement permis d’espérer que de nouvelles
      négociations puissent aboutir à un règlement. » (Ibid., p. 345.)
  126. Ayant invoqué l’obiter dictum de sa devancière dans l’affaire des
Concessions Mavrommatis en Palestine (ci-dessus), la Cour a elle aussi
conclu, sur cette question particulière, qu’il « n’y a aucune raison » que
chacune des parties « se conforme au formalisme et aux faux‑semblants
d’une négociation directe avec l’Etat auquel [elle] s’oppos[e] s[i elle a] déjà

   156 M. Bourquin, « Dans quelle mesure le recours à des négociations diplomatiques

est-il nécessaire avant qu´un différend puisse être soumis à la juridiction internationale ? »,
Hommage d´une génération de juristes au président Basdevant, Paris, Pedone, 1960, p. 52, et
voir p. 45, 47‑48, 52 et 54‑55.

                                                                                          227

 convention sur la discrimination raciale (op. diss. cançado trindade) 294

pleinement participé aux négociations collectives avec cet Etat adverse »
(C.I.J. Recueil 1962, p. 346). De l’avis de la Cour :
    « ce qui importe en la matière ce n’est pas tant la forme des négocia-
    tions que l’attitude et les thèses des Parties sur les aspects fondamen-
    taux de la question en litige. Tant que l’on demeure inébranlable de
    part et d’autre … il n’y a aucune raison qui permette de penser que
    le différend soit susceptible d’être réglé par de nouvelles négociations
    entre les Parties. » (Ibid.)
  127. Dix ans plus tard, dans l’affaire de l’Appel concernant la compé-
tence du Conseil de l’OACI (Inde c. Pakistan), la Cour, face à la question
d’une action licite mais « préjudiciable », qui causait « une injustice ou un
préjudice » à la partie adverse dans le cadre des traités en cause (arrêt,
C.I.J. Recueil 1972, p. 58, par. 20), a conclu que les différentes exceptions
opposées à sa propre compétence ne pouvaient être accueillies (ibid.,
p. 60-61, par. 25‑26). Par la suite, dans l’affaire de la Compétence en
matière de pêcheries (République fédérale d’Allemagne c. Islande) (compé-
tence de la Cour, arrêt, C.I.J. Recueil 1973), la Cour a estimé que :
    « en l’espèce l’objet et le but de l’échange de notes de 1961, et par suite
    les circonstances qui constituaient une base essentielle du consentement
    des parties à être liées par l’accord qu’il contenait, avaient une portée
    beaucoup plus large. Il s’agissait non seulement de trancher la préten-
    tion du Gouvernement islandais d’étendre sa compétence en matière de
    pêcheries à une distance de 12 milles mais encore de fournir un moyen
    permettant aux parties de régler entre elles la question de la validité de
    toute prétention ultérieure. » (C.I.J. Recueil 1973, p. 61-62, par. 32.)
  128. La Cour a ensuite conclu que l’obligation juridictionnelle imposée
dans l’échange de notes de 1961 demeurait applicable, et que :
       « La clause compromissoire autorisait l’une ou l’autre partie à por-
    ter devant [elle] tout différend qui surviendrait entre elles au sujet
    d’un élargissement de la juridiction de l’Islande sur les pêcheries dans
    les eaux recouvrant le plateau continental au‑delà de la limite de
    12 milles. Le différend actuel est exactement du genre de ceux que la
    clause compromissoire de l’échange de notes envisageait. Non seule-
    ment l’obligation juridictionnelle ne s’est pas radicalement transfor-
    mée dans sa portée mais encore elle est restée précisément ce qu’elle
    était en 1961. » (Ibid., p. 65, par. 43.)
   129. Plus de dix ans après, dans l’affaire relative au Personnel diplo­
matique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique
c. Iran) (arrêt, C.I.J. Recueil 1980), la Cour a indiqué que :
    « lorsque les Etats‑Unis [avaient] déposé leur requête du 29 novembre
    1979, leurs tentatives de négociations avec l’Iran au sujet de l’inva-
    sion de leur ambassade et de la détention de leurs ressortissants
    en otages avaient abouti à une impasse, le Gouvernement de l’Iran

                                                                           228

 convention sur la discrimination raciale (op. diss. cançado trindade) 295

     ayant refusé toute discussion. Il existait donc à cette date non seule-
     ment un différend mais, sans aucun doute, « un différend … qui ne
     [pouvait] pas être réglé d’une manière satisfaisante par la voie diplo-
     matique » au sens de l’article XXI, paragraphe 2, du traité de 1955 ;
     et ce différend portait notamment sur les matières faisant l’objet des
     demandes présentées par les Etats‑Unis en vertu de ce traité. » (C.I.J.
     Recueil 1980, p. 27, par. 51.)
   130. Peu après, dans son arrêt sur la compétence et la recevabilité en
l’affaire des Activités militaires et paramilitaires au Nicaragua et contre celui‑­ci
(Nicaragua c. Etats‑Unis d’Amérique), la Cour a confirmé que, « parce
qu’un Etat ne s’est pas expressément référé, dans des négociations avec un
autre Etat, à un traité particulier qui aurait été violé par la conduite de
celui‑ci, il n’en découle pas nécessairement que le premier ne serait pas
admis à invoquer la clause compromissoire dudit traité », à savoir le traité
d’amitié, de commerce et de navigation conclu en 1956 par le Nicaragua
et les Etats‑Unis (C.I.J. Recueil 1984, p. 428, par. 83). Après avoir invo-
qué l’obiter dictum de la Cour permanente en l’affaire de Certains intérêts
allemands en Haute‑Silésie polonaise, la Cour a exposé la conclusion
ci‑après sur cette question particulière :
       « En conséquence la Cour conclut que, dans la mesure où les
     demandes formulées dans la requête du Nicaragua révèlent l’exis-
     tence d’un différend sur l’interprétation ou l’application des articles
     du traité de 1956 …, [elle] a compétence pour en connaître en vertu
     de ce traité. » (Ibid., p. 429, par. 83.)
   131. Dans le même arrêt de 1984 en l’affaire Nicaragua c. Etats‑Unis
d’Amérique, la Cour, en affirmant sa propre compétence, a écarté toute pré-
tention d’ériger une « règle » exigeant « l’épuisement préalable des voies de
recours disponibles sur le plan international » (sous la forme de négocia-
tions régionales), par le jeu d’une analogie inappropriée et infondée avec la
règle de l’épuisement des voies de recours locales ou internes 157. Je cite :
     « la Cour n’est en mesure d’admettre, ni qu’il existe une obligation
     quelconque d’épuisement des procédures régionales de négociation
     préalable à sa saisine, ni que l’existence du processus de Contadora
     empêche la Cour en l’espèce d’examiner la requête nicaraguayenne et
     de se prononcer le moment venu sur les conclusions présentées par
     les Parties en l’espèce. La Cour ne peut donc déclarer la requête irre-
     cevable, comme le demandent les Etats‑Unis, pour l’un quelconque
     des motifs avancés par eux comme imposant une telle décision. »
     (Ibid., p. 440-441, par. 108.)
   157 Pour une analyse critique de cette prétendue analogie, qui n’est en fait pas justifiée,

voir, à l’appui de la décision de la Cour sur la compétence et la recevabilité en l’affaire,
A. A. Cançado Trindade, « Nicarágua v. Estados Unidos (1984) : Os Limites da Jurisdição
« Obrigatória » da Corte Internacional de Justiça e as Perspectivas de Solução Judicial de
Controvérsias Internacionais », Boletim da Sociedade Brasileira de Direito Internacional,
vol. 37‑38 (1983‑1986), p. 71‑96.

                                                                                         229

 convention sur la discrimination raciale (op. diss. cançado trindade) 296

   132. Constatant ainsi qu’un différend existait entre le Nicaragua et les
Etats‑Unis quant à l’interprétation et l’application de certains articles du
traité de 1956, et qu’elle avait compétence pour connaître du différend en
question sur la base du paragraphe 2 de l’article XXIV du traité, la Cour a
tenu compte du fait que les clauses compromissoires étaient monnaie cou-
rante dans les traités bilatéraux de cette nature, et que ces clauses visaient à
permettre aux parties de la saisir unilatéralement si elles ne parvenaient pas
à s’accorder sur un autre mode de règlement pacifique. Deux ans plus tard,
dans l’arrêt qu’elle rendit (le 27 juin 1986) dans la même affaire Nicaragua
c. Etats‑Unis d’Amérique, mais sur le fond, la Cour, réaffirmant sa position,
ajouta qu’« il serait donc excessivement formaliste d’exiger du Nicaragua
qu’il épuise la procédure prévue à l’article XXIV, paragraphe 1, avant de la
saisir de la question » (C.I.J. Recueil 1986, p. 137, par. 274).
   133. Plus de dix ans après, dans son arrêt (du 11 juin 1998) sur les
exceptions préliminaires en l’affaire de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria), la Cour a déclaré
de manière catégorique :
       « Il n’existe ni dans la Charte [des Nations Unies], ni ailleurs en
     droit international, de règle générale selon laquelle l’épuisement des
     négociations diplomatiques serait un préalable à la saisine de la
     Cour. Un tel préalable n’avait pas été incorporé dans le Statut de la
     Cour permanente de Justice internationale … Il ne figure pas davan-
     tage à l’article 36 du Statut de la présente Cour. » (C.I.J. Recueil
     1998, p. 303, par. 56.)
   134. Plus récemment, la question est à nouveau passée au premier plan
dans l’affaire des Plates‑formes pétrolières (République islamique d’Iran
c. Etats‑Unis d’Amérique) (arrêt, C.I.J. Recueil 2003). La Cour a conclu
qu’elle devait
     « prendre acte que le différend n’a pas été réglé d’une manière satis-
     faisante par la voie diplomatique. Peu importe aux fins de la présente
     question que l’absence de négociations diplomatiques soit attribuable
     au comportement de l’une ou de l’autre Partie, ou que ce soit le
     demandeur ou le défendeur qui a pour ce motif opposé une fin de
     non‑recevoir. Comme dans de précédentes affaires qui mettaient en
     cause des dispositions conventionnelles pratiquement identiques
     (voir Personnel diplomatique et consulaire des Etats‑Unis à Téhéran,
     C.I.J. Recueil 1980, p. 26‑28 ; Activités militaires et paramilitaires au
     Nicaragua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique),
     C.I.J. Recueil 1984, p. 427‑429), il suffit à la Cour de constater que le
     différend n’a pas été réglé d’une manière satisfaisante par la voie
     diplomatique avant de lui être soumis. » (C.I.J. Recueil 2003, p. 210-
     211, par. 107.)
   135. Rien, dans l’analyse qui précède, ne permet d’inférer une propen-
sion, que ce soit de la part de la Cour ou de sa devancière, à faire des
négociations préalables une condition excessive à l’exercice de la compé-

                                                                            230

 convention sur la discrimination raciale (op. diss. cançado trindade) 297

tence. Bien au contraire, tant la Cour permanente que la Cour actuelle
ont indiqué très clairement qu’une tentative de négociation suffisait, étant
entendu que la tenue de négociations effectives ne constituait nullement
une « condition préalable » à ce que l’une ou l’autre puisse exercer sa com-
pétence dans l’affaire portée devant elle. La Cour de La Haye s’est en
effet, tout au long de son histoire, gardée d’imposer toute condition exces-
sive quant à la tenue de négociations préalables entre les parties en litige.

  IX. Vers le règlement pacifique des différends et la réalisation
 de la justice sur la base de traités relatifs aux droits de l’homme

    136. Dans la présente affaire de l’Application de la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale, la
majorité de la Cour semble ne faire aucun cas de la jurisprudence
constante de la Cour elle‑même lorsqu’elle établit qu’une « condition
­préalable » stricte de négociation (par. 157‑159), assortie d’un seuil très
 élevé, doit être remplie avant qu’elle ne puisse exercer sa compétence sur
 la base de ce traité consacré aux droits de l’homme, à savoir la CIEDR.
 Tentant d’étayer sa position, la majorité de la Cour rappelle un obiter
 dictum (p. 116) de sa devancière dans l’avis consultatif sur le Trafic fer­
 roviaire entre la Lithuanie et la Pologne (1931). Pourtant, a contrario,
 dans sa jurisprudence constante en la matière, la Cour de La Haye s’est
 bornée à noter que les parties n’étaient pas parvenues à trouver un ter­
 rain d’entente avant le dépôt de la requête devant elle.
    137. Tout au long des dernières décennies, les études réalisées sur la
 position de la Cour de La Haye (la Cour actuelle et sa devancière) quant
 à l’examen des tentatives ou des efforts de négociation préalables à la
 saisine de la Cour elle‑même ont donné lieu à la conclusion que la juris-
 prudence constante de celle‑ci n’étayait nullement le point de vue selon
 lequel ces tentatives ou efforts de négociation constituaient une « condi-
 tion préalable » incontournable pour que la Cour puisse exercer sa com-
 pétence 158. Bien au contraire, les clauses compromissoires se sont révélées
 être une source de compétence importante 159, à fortiori lorsqu’elles s’ins-
 crivaient dans le cadre de certains traités relatifs aux droits de l’homme
 (voir ci-dessous), le but ultime étant la réalisation de la justice.

   158 Voir, par exemple, G. Abi‑Saab, Les exceptions préliminaires dans la procédure de

la Cour internationale, Paris, Pedone, 1967, p. 124‑125 ; J. I. Charney, « Compromissory
Clauses and the Jurisdiction of the International Court of Justice », American Journal
of International Law, vol. 81 (1987), p. 870‑883, et voir p. 859‑864 ; S. Torres Bernárdez,
« Are Prior Negotiations a General Condition for Judicial Settlement by the International
Court of Justice ? », dans Liber Amicorum in Memoriam of Judge J. M. Ruda (dir. publ.,
C. A. Armas Barea, J. A. Barderis et al.), La Haye, Kluwer, 2000, p. 507‑525.
   159 Voir, par exemple, C. J. Tams, « The Continued Relevance of Compromissory

Clauses as a Source of ICJ Jurisdiction », dans A Wiser Century ? Judicial Dispute Settle-
ment, Disarmament and the Laws of War 100 Years after the II Hague Peace Conference
(dir. publ., Th. Giegerich et U. E. Heinz), Berlin, Duncker & Humblot, 2009, p. 471, 476,
480‑481, 487‑489 et 492.

                                                                                      231

 convention sur la discrimination raciale (op. diss. cançado trindade) 298

   138. A rebours de cette jurisprudence constante de la Cour (ci-dessus), la
majorité a malheureusement assorti l’obligation de négociation préalable
d’un seuil très élevé dans la présente affaire. A mon sens, la position adop-
tée par la Cour tout au long de son histoire, sur cette question particulière,
consistait à privilégier l’accès à la justice au sens large (y compris la réalisa-
tion de la justice) ; le revirement effectué par la majorité de la Cour dans la
présente affaire opposant la Géorgie et la Fédération de Russie non seule-
ment va dans le sens contraire, mais risque en outre d’engendrer un senti-
ment d’insécurité judiciaire et de compromettre à l’avenir l’acceptation de
la juridiction obligatoire de la Cour dans les traités internationaux.
   139. Cette situation est encore plus fâcheuse lorsqu’on songe à la nature
du traité en cause, à savoir la CIEDR, qui est l’une des conventions fonda-
mentales des Nations Unies sur les droits de l’homme. Il ne faut pas oublier
les droits et les valeurs qui sont en jeu. Le recours à des formules convention-
nelles, l’attachement aux « intérêts » ou aux intentions de l’Etat, à sa « volonté »,
à d’autres notions du même ordre, ou encore à la stratégie adoptée par l’Etat
à l’égard des négociations, ne doivent pas occulter le fait que ceux qui récla-
ment justice, et ceux qui en bénéficient, sont en définitive des êtres humains 160
— comme en témoigne la présente affaire portée devant la Cour.
   140. Il semble généralement acquis de nos jours que l’expansion de
la juridiction internationale — illustrée entre autres par l’action menée,
aux côtés de la Cour, par les tribunaux internationaux chargés de défen­
dre les droits de l’homme — répond et correspond à un besoin actuel de
la communauté internationale, qui déborde le cadre des méthodes de
règlement pacifique des différends internationaux (utilisées dans les diffé-
rends entre Etats) et qui traduit l’idée d’une prééminence du droit interna-
tional 161. La Cour doit rester attentive à cela, et elle ne peut perdre de
vue la raison d’être des traités relatifs aux droits de l’homme. Une recher­
che mécanique et systématique du consentement de l’Etat, qui passerait
avant les valeurs fondamentales sous‑tendant ces traités, ne la conduira
nulle part.
   141. La Cour a, de temps à autre, reconnu expressément que l’idée
d’un état de droit international avait bel et bien gagné du terrain ces der-
nières années. Il suffit ici d’évoquer, par exemple, la contribution appor-
tée par ses avis consultatifs sur la Namibie (21 juin 1971, voir ci-dessous)
et sur l’Applicabilité de l’obligation d’arbitrage en vertu de la section 21 de
l’accord du 26 juin 1947 relatif au siège de l’Organisation des Nations Unies
(26 avril 1988). Cette idée‑force a favorisé la quête de justice dans le cadre
de l’état de droit au niveau international, et la Cour doit la garder à l’es-
prit dès lors qu’elle est priée de trancher une affaire sur la base d’un traité
relatif aux droits de l’homme.

   160 Voir notamment, à cet effet, Julius Stone, Approaches to the Notion of International

Justice, Princeton University Press, 1970, p. 55.
   161 J.‑Y. Morin, « L’état de droit : émergence d’un principe du droit international »,

Recueil des cours de l’Académie de droit international de La Haye, vol. 254 (1995), p. 199,
451 et 462.

                                                                                      232

 convention sur la discrimination raciale (op. diss. cançado trindade) 299

   142. Qu’il me soit permis de rappeler que, à la fin des années 1980
(1988‑1989), notamment, l’Union soviétique de l’époque (à laquelle la Fédé-
ration de Russie a succédé) et certains autres Etats d’Europe orientale ont
retiré leurs déclarations antérieures par lesquelles ils avaient exclu le règle-
ment obligatoire des différends dans certaines conventions relatives aux droits
de l’homme conclues pendant la guerre froide. Il s’agissait là d’une initiative
rassurante tendant à favoriser la juridiction obligatoire de la Cour à l’égard
de six traités fondamentaux en matière de droits de l’homme (au nombre
desquels figurait la CIEDR). Dans son discours du 7 décembre 1988 devant
l’Assemblée générale des Nations Unies, le président de ce qui était alors le
Présidium du Soviet suprême de l’URSS (M. Mikhaïl Gorbatchev), après
avoir invoqué « la primauté des valeurs humaines universelles », déclara :
         « Nous pensons que la compétence de la Cour internationale de
      Justice de La Haye en ce qui concerne l’interprétation et la mise en
      œuvre des accords sur les droits de l’homme doit être acceptée par
      tous les Etats. » 162
   143. Quelques semaines plus tard, le 10 février 1989, le Présidium du
Soviet suprême prit, sur proposition du Conseil des ministres de l’URSS,
un décret ayant pour effet de retirer les réserves que l’Union soviétique
avait précédemment formulées dans les dispositions pertinentes de six
traités relatifs aux droits de l’homme, à savoir : l’article 22 de la CIEDR
(qui revêt une importance centrale dans la présente affaire), le para-
graphe 1 de l’article 29 de la convention de 1979 sur l’élimination de
toutes les formes de discrimination à l’égard des femmes, le paragraphe 1
de l’article 30 de la convention des Nations Unies contre la torture
de 1984, l’article IX de la convention sur le génocide de 1948, l’article IX
de la convention sur les droits politiques de la femme de 1953, et l’ar-
ticle 22 de la convention de 1950 pour la répression de la traite des êtres
humains et de l’exploitation de la prostitution d’autrui 163.
   144. En outre, justice pourra difficilement être rendue en vertu de trai-
tés relatifs aux droits de l’homme (tels que la CIEDR) si la Cour évalue
les éléments de preuve produits devant elle d’un point de vue strictement
    162 Nations Unies, doc. A/43/PV.72 du 8 décembre 1988, p. 26 ; voir également p. 8. Peu

après, un mémorandum de l’URSS du 29 septembre 1989 sur le « renforcement du rôle du
droit international », distribué à l’Assemblée générale des Nations Unies le 2 octobre 1989
(dans le cadre de la Décennie des Nations Unies pour le droit international), faisait réfé-
rence au renforcement du rôle de la Cour en tant qu’organe judiciaire principal de l’Or-
ganisation ; voir Nations Unies, doc. A/44/585 du 2 octobre 1989, p. 5. S’agissant de cette
nouvelle vision de la primauté de l’état de droit dans les relations internationales, voir
les observations formulées dans, notamment, A. Gorin et P. Mishchenko, « New Political
Thinking as a Philosophy and a Tool of Soviet Foreign Policy », Journal of Legislation,
vol. 17 (1990), p. 17‑18. Quant à la « priorité des valeurs humaines universelles » professée
dans le cadre de cette nouvelle vision, voir les observations formulées dans, notamment,
V. S. Vereshchetin et R. A. Mullerson, « International Law in an Interdependent World »,
Columbia Journal of Transnational Law, vol. 28 (1990), p. 292‑293 et 300.
    163 Voir les observations formulées dans, notamment, T. Schweisfurth, « The Accep-

tance by the Soviet Union of the Compulsory Jurisdiction of the ICJ for Six Human Rights
Conventions », European Journal of International Law, vol. 2 (1990), p. 110‑117.

                                                                                        233

 convention sur la discrimination raciale (op. diss. cançado trindade) 300

interétatique, en identifiant la stratégie choisie par les parties en litige
dans le cadre de leur procédure internationale, sans tenir compte de la
raison d’être fondamentale de ces instruments de défense des droits de la
personne humaine. Au regard de ces instruments, le règlement pacifique
va de pair avec la réalisation de la justice, et cette dernière ne peut guère
être rendue dans une affaire comme celle‑ci si l’attention ne se porte pas
sur les souffrances de la population et son besoin de protection.

        X. Le droit et les souffrances et besoins de protection
           de la population : summum jus, summa injuria

   145. Ce n’est malheureusement pas ce que la Cour a fait en l’espèce.
Elle pouvait, et elle devait, être particulièrement attentive aux souffrances
de la population et à la nécessité de la protéger sur la foi de tous les élé-
ments de preuve présentés par les Parties en présence elles‑mêmes. Ainsi,
lorsqu’elle a examiné les première et deuxième exceptions préliminaires en
la présente affaire, la Cour s’est référée à plusieurs des très nombreux
documents que la Fédération de Russie et la Géorgie avaient portés à sa
connaissance. Et pourtant, son raisonnement s’est situé dans une perspec-
tive essentiellement interétatique et essentiellement bilatérale, centrée sur
les relations (diplomatiques) entre les deux Etats en cause.
   146. Le raisonnement de la majorité des membres de la Cour ne repose
donc pas sur un examen approfondi de la documentation susmentionnée,
qui révèle une réalité à laquelle j’attache la plus grande importance : la
vulnérabilité, pour ne pas dire l’impuissance, des populations opprimées,
qui étaient les victimes directes d’un différend de longue date entre la
Géorgie et la Fédération de Russie 164, lequel a pris les dimensions d’un
conflit armé au début d’août 2008. Le présent arrêt ne mentionne qu’en
passant les souffrances endurées par la population opprimée, par exemple
à propos d’un accord conclu entre la Géorgie et la Fédération de Russie
dès le 24 juin 1992, dans le préambule duquel les parties déclaraient s’effor-
cer de parvenir à « la cessation immédiate de l’effusion de sang » (par. 40).
   147. Il n’entre pas dans mon propos de procéder à une analyse appro-
fondie de ces nombreux documents. Je me contenterai de mentionner
ceux d’entre eux que la Fédération de Russie ou la Géorgie ont portés à
la connaissance de la Cour, et il faut les en féliciter, et qui illustrent clai-
rement la question qui retient mon attention ici, à savoir celle de la dou-
leur et des souffrances des victimes silencieuses du différend et du conflit

   164 Comme le montrent, par exemple, les résolutions du Parlement géorgien du

20 mars 2002 (concernant la situation en Abkhazie) et du 11 octobre 2005 (concernant le
« nettoyage ethnique auquel se livreraient des tierces parties » en Abkhazie et en Ossétie
du Sud), la lettre de la Géorgie adressée le 27 octobre 2005 au Conseil de sécurité des
Nations Unies (Nations Unies, doc. S/2005/678) et celle du 10 novembre 2005 adressée au
Secrétaire général de l’ONU (Nations Unies, doc. A/60/552‑S/2005/718), la déclaration de
la Géorgie devant le Conseil de sécurité des Nations Unies le 26 janvier 2006 et le discours
prononcé devant l’Assemblée générale des Nations Unies le 23 septembre 2006, ainsi que
d’autres déclarations de même nature effectuées entre septembre‑novembre 2006 et août 2008.

                                                                                       234

 convention sur la discrimination raciale (op. diss. cançado trindade) 301

armé entre la Géorgie et la Fédération de Russie, ainsi que de la protec-
tion à leur assurer d’urgence. Ce que je tiens à dire, c’est que cet aspect de
la présente affaire pouvait d’autant moins être passé sous silence que la
Cour avait à connaître d’un différend relatif à un instrument de défense
des droits de l’homme de l’importance de la CIEDR.
   148. La documentation que la Fédération de Russie a présentée à la
Cour, en annexe de ses exceptions préliminaires du 1er décembre 2009 165,
contient les observations finales du Comité pour l’élimination de la discri-
mination raciale au sujet des rapports soumis par la Fédération de Russie
et la Géorgie en application de la CIEDR. Dans ses observations finales
du 22 mars 2001 sur le rapport initial présenté par la Géorgie, le Comité
relevait déjà ce qui suit :
            « La Géorgie a été confrontée, depuis l’indépendance, à des conflits
         ethniques et politiques en Abkhazie et en Ossétie du Sud. … Les
         [conflits] en Ossétie du Sud et en Abkhazie ont entraîné une discrimi-
         nation à l’encontre de personnes d’origines ethniques différentes,
         notamment d’un grand nombre de personnes déplacées à l’intérieur
         de leur propre pays et de réfugiés. » 166
  149. Le Comité est revenu sur la question dans ses observations finales
du 15 août 2005 sur les deuxième et troisième rapports périodiques de la
Géorgie 167 et, dans ses observations finales les plus récentes, le 13 août
2008, concernant les dix‑huitième et dix‑neuvième rapports périodiques
de la Fédération de Russie, il a notamment recommandé :

         « à l’Etat partie d’enquêter de manière approfondie, par l’intermé-
         diaire d’un organe indépendant, sur tous les agissements illicites de
         membres des forces de l’ordre qui auraient visé des ressortissants
         géorgiens et des Géorgiens de souche en 2006, et de prendre des
         mesures pour éviter que de tels actes ne se reproduisent » 168.
   150. La documentation présentée par la Géorgie à la Cour, en annexe
de son mémoire du 2 septembre 2009 et de ses observations écrites sur
les exceptions préliminaires du 1er avril 2010, contient plusieurs rap-
ports d’organisations internationales (Nations Unies, Conseil de l’Eu-
rope, Organisation pour la sécurité et la coopération en Europe (OSCE),
Union européenne) 169, ainsi que d’organisations non gouvernementales
(Human Rights Watch, Amnesty International) 170. Ces dernières relatent
des cas, pendant le conflit armé qui a éclaté le 7 août 2008, d’emploi aveugle

   165 Annexes 50, 63 et 70.
   166 Nations Unies, doc. CERD/C/304/Add.120 du 27 avril 2001, par. 3‑4. Le Comité
ajoutait : « A maintes reprises, l’attention a été appelée sur le fait que les autorités abkhazes
font obstruction au retour librement consenti des populations déplacées. » (Ibid., par. 4.)
   167 Voir Nations Unies, doc. CERD/C/GEO/CO/3 du 27 mars 2007, par. 4‑5.
   168 Nations Unies, doc. CERD/C/RUS/CO/19 du 20 août 2008, par. 13.
   169 Annexes (au mémoire) 56, 59, 60, 62, 71.
   170 Annexes (au mémoire) 150, 152, 156, 158.



                                                                                            235

 convention sur la discrimination raciale (op. diss. cançado trindade) 302

de la force et de la violence contre des civils, d’attaque ethnique, d’incendie
volontaire de maisons et de villages, de déplacement forcé de personnes et
autres violations des droits de l’homme et du droit humanitaire. Mais ce
sont les premières, en particulier la commission de suivi 171 de l’Assemblée
parlementaire du Conseil de l’Europe dans ses rapports successifs, qui
brossent un tableau d’ensemble des violences systématiques à l’origine des
souffrances de la population des régions touchées par le conflit armé et de
la protection à assurer d’urgence aux nombreuses victimes.
   151. Même si cet aspect particulier du cas d’espèce n’entre pas dans le
cadre des relations interétatiques bilatérales (diplomatiques), la Cour ne
pouvait, à mon avis, en faire abstraction au stade de l’examen des exceptions
préliminaires — d’autant qu’elle venait d’ordonner des mesures provisoires
de protection (ordonnance du 15 octobre 2008) en la présente affaire, ayant
jugé qu’elle avait compétence prima facie en l’espèce (C.I.J. Recueil 2008,
p. 388, par. 117). Mais, surtout, elle devait aller au‑delà d’une vision stricte-
ment interétatique (diplomatique) du droit international traditionnel car,
chacun en convient, le jus gentium contemporain est loin d’être indifférent au
sort des populations.
   152. Il ne faut donc pas oublier que, dans les rapports susmentionnés,
la commission de suivi de l’Assemblée parlementaire du Conseil de l’Eu-
rope a pris soin d’appeler l’attention sur les conditions de vie de la popu-
lation victime du conflit. Voici ce qu’elle écrivait dans l’un d’entre eux,
datant de la fin du mois d’avril 2009 :
        « Les principes du droit international coutumier, à savoir que les
     conditions de vie dans les zones occupées doivent constituer une des
     préoccupations premières des parties à un conflit … [L]es conditions
     de vie dans les zones occupées doivent constituer une des préoccupa-
     tions premières des parties à un conflit… » 172
La mission ajoutait que ces principes étaient d’une grande importance à
la lumière des allégations de « violations des droits de l’homme et du droit
international humanitaire » pendant et après le conflit 173.
   153. Dans un rapport précédent publié à la fin janvier 2009, la com-
mission de suivi avait déjà donné l’alarme (par. 1, 46, 49 et 50), le nombre
de personnes déplacées à l’intérieur de la Géorgie initialement enregistrées
par le HCR 174 s’élevant à 133 000 175. Si l’on tient compte aussi du conflit

   171 C’est‑à‑dire la Commission pour le respect des obligations et des engagements des

Etats membres du Conseil de l’Europe (commission de suivi).
   172 Conseil de l’Europe, Assemblée parlementaire, Suites données par la Géorgie et la

Russie à la résolution 1647 (2009), doc. 11.876 du 28 avril 2009, p. 6, par. 29‑30.
   173 Ibid., p. 5, par. 23.
   174 C’est‑à‑dire le Haut Commissariat des Nations Unies pour les réfugiés. Outre le

HCR, le Comité international de la Croix-Rouge (CICR) a reçu des demandes émanant
des familles de personnes déplacées ou portées disparues.
   175 Conseil de l’Europe, Assemblée parlementaire, La mise en œuvre de la résolu-

tion 1633 (2008) sur les conséquences de la guerre entre la Géorgie et la Russie, doc. 11.800
du 26 janvier 2009, p. 15, par. 58, et voir p. 2, 13, 14 et 21, par. 1, 46, 49‑50 et 104.

                                                                                        236

 convention sur la discrimination raciale (op. diss. cançado trindade) 303

de 1992 qui a également entraîné des déplacements forcés, le nombre total
de personnes déplacées dans la région au cours des années 1990 passe à
222 000, comme l’indique un autre rapport de la commission publié au
début du mois d’octobre 2008 ; selon ses auteurs, plus de 30 000 personnes
déplacées à la suite de la guerre d’août 2008, dont 25 000 originaires d’Os-
sétie du Sud et 6000 d’Abkhazie, « seront dans l’impossibilité de regagner
leur lieu de résidence d’origine, et ce, « à titre permanent » » 176.
   154. La commission y déplore « les souffrances humaines » causées par la
guerre entre la Géorgie et la Russie, et qui résultent en particulier de « nettoyages
ethniques systématiques » en Ossétie du Sud 177 et d’autres « violations des droits
de l’homme et du droit humanitaire commises par les deux parties dans le
contexte de la guerre, telles que les meurtres ou blessures intentionnels ou
­évitables de civils, ainsi que la destruction de biens » 178. Pendant l’année 2009,
deux commissions de l’Assemblée parlementaire du Conseil de l’Europe ont
établi des rapports qui portaient aussi sur les souffrances de la population en
raison des conséquences humanitaires de la guerre entre la Russie et la Géorgie.
   155. Dans un nouveau rapport publié à la mi‑septembre 2009, la commis-
sion de suivi a regretté que « peu de progrès tangibles » aient été enregistrés
 pour remédier aux conséquences de cette « guerre tragique » : il n’y avait eu
 aucune enquête sérieuse sur les allégations de « nettoyage ethnique à l’en-
contre de Géorgiens de souche » et les responsables n’avaient pas été traduits
en justice 179. Les tensions ne s’étaient pas apaisées dans la région, ce qui
nuisait à sa stabilité et à « la sécurité de tous les habitants » ; il restait urgent
de protéger « les droits de l’homme et [d’]assurer la sécurité humanitaire » 180.
   156. Pour sa part, la commission des migrations, des réfugiés et de la
population de l’Assemblée parlementaire du Conseil de l’Europe, dans un
rapport publié au début du mois d’avril 2009, s’est également penchée sur
les problèmes qui continuaient de causer des souffrances à la population
« dont la peur persistait quant à une reprise des hostilités » (par. 95), à
savoir : a) les personnes détenues ou disparues (par. 39‑46) ; b) les dépla-
cements forcés (par. 2) ; c) la réunification des familles (par. 25 et 45) ; et
d) la destruction de biens et le pillage (par. 30) 181.

    176 Conseil de l’Europe, Assemblée parlementaire, Les conséquences de la guerre entre la

Géorgie et la Russie, doc. 11.724 du 1er octobre 2008, p. 3, par. 15 ; voir aussi p. 14, par. 36.
    177 Ibid., p. 1 (résumé) et p. 15‑16, par. 42 et 54. A ce propos, le rapport de la commis-

sion de suivi fait état « d’allégations plausibles d’actes de nettoyage ethnique commis dans
des villages géorgiens en Ossétie du Sud et dans la « zone tampon » par des milices irrégu-
lières et des gangs que les troupes russes n’ont pas arrêtés » ; ibid., p. 1 (résumé).
    178 Ibid., p. 3, par. 11 ; voir aussi p. 17, par. 60.
    179 Conseil de l’Europe, Assemblée parlementaire, La guerre entre la Géorgie et la

Russie : un an après, doc. 12.010 du 14 septembre 2009, p. 3 et 7, par. 1 et 9‑10 ; voir aussi
p. 2, par. 6.
    180 Ibid., p. 9 et 12, par. 27 et 49. Les auteurs du rapport ajoutaient « qu’un nouvel

exode de ces populations des districts de Gali et d’Akhalgori [était] malheureusement à
craindre » ; ibid., p. 14, par. 64.
    181 Conseil de l’Europe, Assemblée parlementaire, Conséquences humanitaires de la

guerre entre la Géorgie et la Russie : suites données à la résolution 1648 (2009), doc. 11.859
du 9 avril 2009, p. 2, 8‑11 et 16, par. 2, 25, 30, 39‑46 et 95.

                                                                                            237

 convention sur la discrimination raciale (op. diss. cançado trindade) 304

   157. Ces rapports étaient accompagnés de résolutions (relatives au tra-
vail d’enquête de la commission de suivi) de l’Assemblée parlementaire du
Conseil de l’Europe 182 qui mentionnaient aussi les souffrances de la popu-
lation opprimée. L’une de ces résolutions, à savoir la résolution 1683
(2009) du 29 septembre 2009, après avoir évoqué cette « guerre tragique »
(par. 1), se référait au rapport de la « Mission d’enquête internationale
indépendante sur les origines et le déroulement du conflit » créée par
l’Union européenne (par. 2).

   158. Ce rapport figurait également dans la documentation que la Géor-
gie a présentée à la Cour pendant l’examen des exceptions préliminaires
soulevées par la Fédération de Russie 183. La mission d’enquête commen-
çait par souligner que, à la suite d’une décision prise par le Conseil de
l’Union européenne, c’était la première fois dans son histoire que
l’Union européenne décidait d’intervenir activement dans un conflit armé
grave et de créer une mission d’enquête à la suite du conflit (p. 2). Elle
ajoutait :
        « La plupart des personnes directement impliquées dans le conflit
     se souviennent d’abord et surtout du sort et des souffrances des vic-
     times. Le conflit armé de 2008 a malheureusement été marqué par de
     nombreux crimes commis en violation du droit international huma-
     nitaire et du droit des droits de l’homme…
        Pour ce qui était du conflit en Ossétie du Sud et dans les régions
     adjacentes du territoire de la Géorgie, la Mission a établi que toutes
     les parties au conflit — forces géorgiennes, forces russes et forces
     d’Ossétie du Sud — avaient commis des violations du droit interna-
     tional humanitaire et du droit des droits de l’homme… » (Par. 25‑26.)
  159. La Mission avait constaté des « déplacements forcés systématiques
de Géorgiens de souche qui étaient restés chez eux après le déclenchement
des hostilités » (par. 27). Les violations des droits de la personne prenaient
essentiellement la forme d’attaques menées sans discrimination et de mau-
vais traitements, de déplacements forcés et de destruction de biens :

        « Le nombre de personnes déplacées et de réfugiés était considé-
     rable, ce qui aggravait encore la situation. Quelque 135 000 per-
     sonnes auraient fui leur foyer, la plupart d’entre elles venant de
     régions d’Ossétie du Sud ou des environs. Si la majorité s’est réfugiée
     dans d’autres régions de la Géorgie, un nombre non négligeable a
     cherché refuge en Russie. La plupart fuyaient les dangers et l’insécu-
     rité liés au conflit. Mais on a également constaté de nombreux cas de

   182 Par exemple, résolution 1647 du 28 janvier 2009 ; résolution 1633 du 2 octobre 2008

(déplacements forcés, par. 15 et 24, al. 3) ; résolution 1683 du 29 septembre 2009 (alléga-
tions de « nettoyage ethnique », par. 9).
   183 Voir annexes 120 et 121 aux observations écrites de la Géorgie sur les exceptions

préliminaires du 1er avril 2010.

                                                                                      238

 convention sur la discrimination raciale (op. diss. cançado trindade) 305

      déplacements forcés en violation du droit international humanitaire
      et des droits de l’homme. » (Par. 28.)
   160. Comme nous l’avons vu, dans les rapports d’enquête examinés
ci‑dessus, le conflit armé russo‑géorgien de 2008 a été qualifié de « guerre
tragique », tous ceux qui s’en souviennent étant restés marqués par le « sort
et [l]es souffrances des victimes » (voir ci-dessus). Même des événements
plus anciens, bien antérieurs au conflit armé de 2008, ont été qualifiés de
« tragiques ». Cette qualification des faits par la Géorgie est brièvement évo-
quée dans le présent arrêt, au paragraphe 55 (les « événements tragiques »
de 1993), au paragraphe 61 (les « événements tragiques » de 1998) et au
paragraphe 71 (les « conséquences tragiques » des événements de 2001).
Pourtant, cette dimension — le facteur humain — ne se retrouve pas du
tout dans l’analyse des faits que la Cour a elle‑même réalisée, dans son
arrêt, pour statuer sur les exceptions préliminaires soulevées devant elle.
   161. En ce qui concerne la première de ces exceptions, par exemple, il
a fallu quatre‑vingt‑douze paragraphes à la Cour pour reconnaître que,
selon elle, un différend juridique s’était finalement cristallisé le 10 août
2008 (par. 93), seulement après l’éclatement d’une guerre ouverte et décla-
rée entre la Géorgie et la Russie ! Je trouve cela vraiment extraordinaire :
voici un différend juridique qui ne s’est fait jour qu’après le déclenche-
ment d’une vague de violence et d’une guerre généralisée ! Existe‑t‑il des
différends foncièrement et ontologiquement juridiques coupés de toutes
ramifications ou considérations politiques ? Je ne pense pas. Ce même rai-
sonnement formaliste conduit la Cour, au bout de soixante‑dix para-
graphes, à retenir la deuxième exception préliminaire, sur la base de
prétendues « conditions préalables » (non remplies) de son invention — en
s’écartant à mon sens de sa propre jurisprudence constante et de la doc-
trine juridique internationale, plus éclairée.
   162. Selon les traités relatifs aux droits de l’homme, les personnes
concernées, qui se trouvent en situation de grande vulnérabilité ou de
grande détresse, doivent bénéficier d’un degré de protection plus élevé ; or
la Cour, dans cette affaire portée devant elle sur la base de la CIEDR, a
jugé au contraire qu’un degré de consentement des Etats plus élevé était
requis pour qu’elle puisse exercer sa compétence. Ce faisant, elle a ren-
voyé le présent différend devant les parties en litige. Les cris de souffrance
des victimes (des deux camps) du conflit russo‑géorgien d’août 1998
semblent avoir été entendus au Palais des droits de l’homme à Strasbourg,
dans la décision rendue sur la recevabilité de l’affaire Géorgie c. Russie 184,
mais être restés sans écho au Palais de la Paix, ici à La Haye.
   163. Cela justifie d’autant plus, à mes yeux, de considérer la présente
affaire comme une véritable tragédie, surtout du point de vue des familles
et des personnes qui en ont été les victimes. La tragédie va de pair avec
   184 Voir Cour européenne des droits de l’homme (cinquième section), affaire Géorgie

c. Russie (requête no 13255/07, décision du 30 juin 2009, par. 1‑51) : la Cour, à la majorité,
a déclaré la requête recevable (sans préjuger le fond de l’affaire) et a joint au fond les excep-
tions préliminaires (tout à fait distinctes) soulevées devant elle.

                                                                                            239

 convention sur la discrimination raciale (op. diss. cançado trindade) 306

l’existence humaine ; nul ne peut être certain d’y échapper avant d’avoir
franchi le seuil de sa propre existence sans avoir connu ni la souffrance
ni l’injustice, pour reprendre la mise en garde formulée par Sophocle
(497‑405 av. J.-C.) dans l’une de ses pièces. Il n’est guère surprenant que
les chefs-d’œuvre de cet auteur, comme ceux d’Eschyle (525‑456 av. J.-C.)
peu avant lui et ceux de son contemporain Euripide (484‑406 av. J.-C.),
n’aient pas cessé d’être représentés à travers les siècles, encore et encore,
depuis le Ve siècle avant J.-C. jusqu’à notre époque, dans différentes par-
ties du monde, et dans différentes langues. Leur message est empreint de
modernité — ce qu’ont parfaitement compris les générations successives
du monde entier au fil des siècles — en tant qu’il touche au malheur et
aux souffrances propres à la condition humaine.
   164. Sur ce fond de violence dépeint dans les représentations des tragé-
dies grecques intemporelles du Ve siècle avant J.-C. ressortait une mise en
garde fort à propos quant au destin (comme dans l’Œdipe roi de Sophocle,
ou dans son Ajax) et au caractère aléatoire de l’existence humaine, jusqu’à
son terme. Les tenants du rationalisme et d’un prétendu « réalisme » ont
tenté de mettre un terme à la tragédie, et ont totalement échoué puisque,
depuis des temps immémoriaux, l’existence humaine rime avec irrationa-
lité et brutalité. Il n’est pas étonnant que les tragédies de la Grèce antique
aient aussi fait apparaître une soif et une quête de justice (par exemple
dans l’Hécube d’Euripide, ou dans la trilogie eschyléenne de L’Orestie,
en particulier dans Les Euménides) qui demeurent intactes aujourd’hui.
Depuis cette époque, les impératifs de la conscience humaine ont été pris
en considération, même lorsqu’ils entraient en conflit avec les règles du
droit de la polis (je songe par exemple à l’Antigone de Sophocle) ; ce conflit
a donné lieu, pour reprendre les termes qui se sont progressivement cris-
tallisés au long des siècles suivants, à l’opposition du droit naturel — éma-
nation de la recta ratio — et du droit positif (jus positum), dans le cadre
de cette quête de justice.
   165. Le besoin de justice invoqué découle, entre autres, des rituels
effectués en hommage aux défunts et aux victimes. La tragédie renvoie en
outre au processus d’apprentissage par la souffrance (comme, là encore,
dans la trilogie eschyléenne de L’Orestie, en particulier dans Agamem-
non). La tragédie a survécu au rationalisme, au prétendu « réalisme », et
elle reste manifestement d’actualité, en tant qu’elle condamne les traite-
ments cruels, inhumains et dégradants (inutiles et abominables en toutes
circonstances) — qui n’ont malheureusement toujours pas disparu à notre
époque. Les victimes de la « guerre tragique » de 2008 entre la Géorgie et
la Fédération de Russie, celles qui ont perdu la vie et leurs proches qui
ont survécu, et celles qui ont été déplacées par la force de leurs foyers et
ne sont pas en mesure d’y retourner librement depuis, n’ont pas encore
obtenu justice… En tant que membre de la Cour internationale de Justice
(saisie de l’affaire qui les touche), je ne puis que le regretter vivement.
Summum jus, summa injuria.
   166. A cet égard, qu’il me soit permis de rappeler enfin, toujours dans
une perspective temporelle, que, dans la période tragique de l’entre‑deux‑­

                                                                         240

 convention sur la discrimination raciale (op. diss. cançado trindade) 307

guerres qui a marqué la première moitié du XXe siècle, l’un des pionniers
de la protection internationale des droits de l’homme (presque oublié à
notre époque mouvementée), le juriste russe André Nicolaïevitch Man-
delstam, s’affligeait de ce que l’ordre juridique international de son temps
accordait « une complète impunité à l’Etat violant les droits les plus sacrés
de l’individu », et aspirait à un nouvel ordre juridique qui « obligerait
l’Etat à reconnaître » à chaque être humain un certain « minimum de
droits ». Dans son ouvrage de 1931, qui sonne quelque peu comme une
mise en garde prémonitoire, il ajoutait :
        « L’horrible expérience de notre temps a démontré que les abus
     éventuels, qui pourraient naître de cette imprécision et de l’absence
     de sanctions, sont beaucoup moins à redouter que ceux qui résultent
     de la reconnaissance à l’Etat d’un pouvoir illimité sur la vie et la
     liberté de ses sujets. » 185

              XI. Les traités relatifs aux droits de l’homme
                     en tant qu’instruments vivants

   167. Dans le présent arrêt sur les exceptions préliminaires, la Cour
retient la deuxième exception sur la foi de son propre raisonnement,
strictement fondé sur une analyse textuelle ou grammaticale de la clause
compromissoire (art. 22) de la CIEDR (par. 135). Elle ne dit rien sur le
contexte, pas plus qu’elle ne tente, au minimum, de relier ladite clause
compromissoire à l’objet et au but de la CIEDR, eu égard à la teneur et
à la nature de la Convention dans son ensemble. La Cour passe totalement
sous silence l’importance historique de cette convention en tant que traité
pionnier dans le domaine des droits de l’homme, ainsi que l’actualité de
cet instrument pour répondre aux nouveaux défis — et préoccupations
légitimes — de l’humanité, aux fins d’interpréter la clause compromissoire
contenue dans cet instrument.
   168. De plus, le raisonnement de la Cour me paraît statique, tentant de
transposer à notre époque les intentions qui — dans l’esprit de la majo-
rité — animaient les rédacteurs de la Convention (ou certains d’entre eux)
il y a près d’un demi‑siècle, sur la base d’un argument d’ordre textuel ou
grammatical. La Cour note que, « à l’époque » où la CIEDR « a été rédi-
gée, l’idée de consentir au règlement obligatoire des différends par [elle]
n’était pas facilement acceptable pour nombre d’Etats » (par. 147). La
Cour tâche ensuite d’en tirer les conséquences, au point d’avancer
aujourd’hui, en 2011, un raisonnement qui a pour effet de geler ou de
paralyser le droit international dans le domaine qui nous occupe ici, à
savoir celui de la protection de la personne humaine, d’empêcher son
développement progressif et — chose incompréhensible — de limiter sa
propre compétence !

   185 A. N. Mandelstam, Les droits internationaux de l’homme, Paris, Editions internatio-

nales, 1931, p. 138.

                                                                                     241

 convention sur la discrimination raciale (op. diss. cançado trindade) 308

    169. La Cour ne fait référence nulle part dans son arrêt à la manière
dont la CIEDR a été réellement appliquée dans la pratique, tout au long
des dernières décennies, afin de servir son objet et son but au bénéfice de
millions d’êtres humains. Elle ne reconnaît nulle part que la CIEDR
— comme les autres instruments de défense des droits de l’homme — est
un traité vivant, qui a acquis une existence propre, indépendamment des
« intentions » supposées de ses auteurs il y a près d’un demi‑siècle. Même
si l’on adopte la perspective statique dans laquelle se place la Cour, il
reste que le règlement obligatoire des différends par celle‑ci comptait déjà
des adeptes au moment de l’élaboration de la CIEDR — ainsi qu’exposé
plus haut — et qu’il rallie encore davantage de suffrages aujourd’hui,
en 2011, pour ce qui est des obligations prévues dans cette convention et
dans d’autres traités relatifs aux droits de l’homme.
    170. Je rappellerai ici que, une quinzaine d’années avant l’adoption de
la CIEDR, dans son opinion dissidente en l’affaire de l’Anglo‑Iranian Oil
Co. (Royaume‑Uni c. Iran) portée devant la Cour, le juge Alejandro
Alvarez avait critiqué les méthodes traditionnelles d’interprétation
­consistant à s’en tenir strictement à la lettre des traités (auxquels était
 prêté un « caractère de pérennité et de fixité ») et à faire trop grand cas de
 l’aspect « grammatical » sans envisager « l’ensemble » de la convention
 (exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 125). De son point de
 vue :
     « on ne doit pas s’attacher strictement à la teneur littérale des textes
     légaux ou conventionnels … Ce qui s’impose … est de prendre en
     considération surtout l’esprit de ces textes, la volonté des parties s’il
     s’agit d’une convention, en les dégageant de l’ensemble de l’institu-
     tion ou de la convention, voire même des nouvelles exigences de la
     vie internationale … [U]ne convention, une fois établie, acquiert une
     vie propre et évolue conformément, non pas aux idées ou à la volonté
     de ceux qui ont rédigé ses dispositions, mais aux conditions chan-
     geantes de la vie des peuples. » (Ibid., p. 126.)
  171. Le juge Alvarez rappelait en outre ce qui suit :
     « il faut recourir à l’esprit de la Charte des Nations Unies dont le
     Statut de la Cour fait partie intégrante…, ainsi qu’aux principes géné­
     raux du droit des gens…
        [L]a Cour actuelle est, d’après son Statut, une Cour de Justice et,
     de ce fait, ainsi que du dynamisme de la vie internationale, elle a
     aujourd’hui une double mission : dire le droit et développer le droit. »
     (Ibid., p. 131‑132.)
   172. Ces considérations s’appliquent avec encore plus de force dans le cas
des traités relatifs aux droits de l’homme, qui sont des instruments vivants,
et qui accompagnent l’évolution des temps et du milieu social au sein duquel
sont exercés les droits protégés, afin de répondre aux nouveaux besoins de
protection de la personne humaine. Leur interprétation dynamique ou évo-
lutive se retrouve dans la jurisprudence internationale. Un locus classicus à

                                                                           242

 convention sur la discrimination raciale (op. diss. cançado trindade) 309

ce sujet figure dans l’avis consultatif rendu par la Cour en l’affaire Namibie
(1971), dans lequel celle‑ci a indiqué que le système des mandats (territoires
sous mandat), et en particulier les notions consacrées à l’article 22 du Pacte
de la Société des Nations « n’étaient pas statiques mais par définition évolu-
ti[fs] ». Et la Cour d’ajouter une précision importante :
    « son interprétation ne peut manquer de tenir compte de l’évolution
    que le droit a ultérieurement connue grâce à la Charte des
    Nations Unies et à la coutume. De plus, tout instrument internatio-
    nal doit être interprété et appliqué dans le cadre de l’ensemble du
    système juridique en vigueur au moment où l’interprétation a lieu …
    Dans ce domaine comme dans les autres, le corpus juris gentium s’est
    beaucoup enrichi et, pour pouvoir s’acquitter fidèlement de ses fonc-
    tions, la Cour ne peut l’ignorer. » (Conséquences juridiques pour les
    Etats de la présence continue de l’Afrique du Sud en Namibie (Sud-
    Ouest africain) nonobstant la résolution 276 (1970) du Conseil de
    sécurité, avis consultatif, C.I.J. Recueil 1971, p. 31‑32, par. 53.)
   173. Dans le même ordre d’idées, sur le chapitre de la protection inter-
nationale des droits de l’homme, la Cour européenne des droits de
l’homme a fait valoir dans l’affaire Tyrer c. Royaume‑Uni (arrêt du
25 avril 1978) que la convention européenne des droits de l’homme était
« un instrument vivant » à interpréter à la lumière des conditions d’exis-
tence actuelles (par. 31). Elle est restée fidèle à ce point de vue dans
d’autres arrêts rendus dans des affaires de premier plan, telles que l’affaire
Airey c. Irlande (du 9 octobre 1979), Marckx c. Belgique (du 13 juin 1979)
ou Dudgeon c. Royaume‑Uni (du 22 octobre 1981).
   174. La Cour européenne des droits de l’homme s’en tient toujours à
cette position à l’heure actuelle. Cette interprétation évolutive témoigne
de l’incidence de la dimension temporelle en matière d’interprétation juri-
dique. Dans son arrêt du 28 juillet 1999 en l’affaire Selmouni c. France
— pour citer un autre exemple —, après avoir répété que la Convention
était « un instrument vivant », qui devait être interprété « à la lumière des
conditions de vie actuelles », la Cour européenne a ajouté que :
    « le niveau d’exigence croissant en matière de protection des droits de
    l’homme et des libertés fondamentales implique, parallèlement et iné-
    luctablement, une plus grande fermeté dans l’appréciation des atteintes
    aux valeurs fondamentales des sociétés démocratiques » (par. 101).
   175. Plus récemment, dans le même sens, la Cour européenne des
droits de l’homme a confirmé sa position, ipsis literis, dans son arrêt du
7 janvier 2010 en l’affaire Rantsev c. Chypre et Russie (par. 277). Des
années auparavant déjà, elle avait dûment précisé que son interprétation
évolutive n’était pas limitée aux normes de fond de la Convention, mais
s’appliquait également à des clauses d’exécution comme les clauses facul-
tatives (telles qu’elles existaient avant l’entrée en vigueur du protocole
no 11 de la Convention, le 1er novembre 1998).
   176. Ainsi, dans la célèbre affaire Loizidou c. Turquie (exceptions préli-

                                                                          243

 convention sur la discrimination raciale (op. diss. cançado trindade) 310

minaires, 1995), la Cour européenne des droits de l’homme a une nouvelle
fois indiqué que la convention européenne, en tant « qu’instrument consti-
tutionnel de l’ordre public européen » (par. 75), était « un instrument
vivant » à interpréter à travers le prisme des conditions de vie du moment.
Elle a ajouté que même les clauses facultatives (de l’époque) — sur l’ac-
ceptation du droit de recours individuel (art. 25) et la juridiction obliga-
toire de la Cour (art. 46) — ne pouvaient être interprétées uniquement à
travers le prisme des intentions qui avaient pu animer leurs rédacteurs
plus de quarante ans auparavant 186.
   177. La même conception a également été avancée, de l’autre côté de
l’Atlantique, par la Cour interaméricaine des droits de l’homme, qui, elle
aussi, a adhéré à cette interprétation évolutive pour ce qui est de la conven-
tion américaine relative aux droits de l’homme, notamment dans son arrêt
(du 18 août 2000) en l’affaire Cantoral Benavides c. Pérou (par. 99). Qui
plus est, dans son avis consultatif no 16 précurseur (du 1er octobre 1999)
sur The Right to Information on Consular Assistance in the Framework of
the Guarantees of the Due Process of Law, la Cour interaméricaine, après
avoir renvoyé (par. 113) à l’avis consultatif de la Cour internationale de
Justice sur la Namibie de 1971, ainsi qu’à la jurisprudence de la Cour euro-
péenne des droits de l’homme en la matière, a déclaré que :
     « les traités relatifs aux droits de l’homme sont des instruments dyna-
     miques dont l’interprétation doit suivre l’évolution des temps et les
     conditions de vie du moment.
        Le corpus juris du droit international consacré aux droits de l’homme
     comprend un ensemble d’instruments internationaux au contenu et
     aux effets juridiques variés (traités, conventions, résolutions et déclara-
     tions). Son évolution dynamique a eu une influence positive sur le
     droit international, en ce sens qu’elle a confirmé et développé la capa-
     cité de ce dernier de réglementer les relations entre les Etats et les êtres
     humains dans leurs sphères de compétence respectives. Dès lors, la
     Cour doit suivre une démarche appropriée pour répondre à la ques-
     tion en cours d’examen dans le cadre de l’évolution des droits fonda-
     mentaux de la personne humaine en droit international moderne. »
     (The Right to Information on Consular Assistance in the Framework of
     the Guarantees of the Due Process of Law, par. 114-115.)
   178. Plusieurs années auparavant, dans son avis consultatif no 10 (du
14 juillet 1989), la Cour interaméricaine des droits de l’homme avait indi-
qué qu’elle interpréterait la déclaration américaine des droits et devoirs de
l’homme de 1948 non pas à la lumière de la façon dont elle était perçue
en 1948, à l’époque de son adoption, mais « par rapport au moment pré-
   186 La Cour européenne des droits de l’homme a estimé que, même si les rédacteurs

avaient été favorables à des restrictions (autres que ratione temporis) dans le cadre de ces
clauses facultatives — ce qui n’était pas démontré en l’espèce —, cet élément n’aurait pas
revêtu une importance décisive (par. 71) ; au contraire, la pratique suivie par les Etats
parties au fil des ans milite en faveur d’une acceptation inconditionnelle desdites clauses
facultatives de la Convention.

                                                                                       244

 convention sur la discrimination raciale (op. diss. cançado trindade) 311

sent, face au système interaméricain actuel » de protection, compte tenu
de l’« évolution intervenue depuis son adoption » (par. 37). Partant, les
Cours européenne et interaméricaine des droits de l’homme ont interprété
les traités en question non pas de manière statique, en ne retenant que le
consentement exprimé par l’Etat à l’époque de leur adoption, mais dans
une perspective évolutive, en tenant compte des progrès accomplis au fil
des ans dans le corpus de la société humaine sur le chapitre de la protec-
tion des droits de l’homme.
   179. La présente affaire concerne l’Application de la convention inter­
nationale sur l’élimination de toutes les formes de discrimination raciale. La
CIEDR est, elle aussi, un instrument évolutif. Il s’agit d’un traité réellement
novateur dans le domaine des droits de l’homme, puisqu’elle a été conclue
avant les deux pactes des Nations Unies de 1966 sur les droits de l’homme.
Des études historiques font état de l’« enthousiasme » et des attentes consi-
dérables sur le fond desquels la naissance de la CIEDR « fut accueillie » 187.
Ses rédacteurs avaient à l’esprit, notamment, les dispositions inédites de la
Déclaration universelle des droits de l’homme de 1948, tant et si bien qu’ils
les reprirent au sein même du régime juridique constitué par la CIEDR,
concevant ainsi un traité « maximaliste » en matière de droits de l’homme 188.
La CIEDR, instrument universel s’il en est 189, occupa vite une place de
premier plan dans le droit des Nations Unies lui‑même.
   180. Depuis son adoption, la CIEDR offre un rempart contre une
grave violation d’une norme de jus cogens (l’interdiction absolue de la
discrimination raciale) — norme dont découlent des obligations erga
omnes —, et elle a influé sur les instruments universels adoptés par la suite
au niveau international (Nations Unies) 190. Au fil des ans, l’organe inter-
national chargé de surveiller sa mise en œuvre, le Comité pour l’élimina-
tion de la discrimination raciale, a enrichi le corpus juris gentium moderne
sur l’égalité et la non‑discrimination 191. Le principe fondamental de l’égalité
et de la non‑discrimination fut consacré, dans l’un des rares moments ou
éclairs de lucidité du XXe siècle, par la Déclaration universelle des droits
de l’homme de 1948, et fut repris aux quatre coins du monde :
       « Tous les êtres humains naissent libres et égaux en dignité et en
     droits. Ils sont doués de raison et de conscience et doivent agir les
     uns envers les autres dans un esprit de fraternité. » (Art. premier.)

   187 Egon Schwelb, « The International Convention on the Elimination of All Forms

of Racial Discrimination », International and Comparative Law Quarterly, vol. 15 (1966),
p. 997.
   188 Ibid., p. 1024 et 1057, et voir p. 998, 1003, 1025‑1026 et 1028.
   189 N. Lerner, The UN Convention on the Elimination of All Forms of Racial Discrimina-

tion, Alphen aan den Rijn, Sijthoff & Noordhoff, 1980, p. IX et 11.
   190 Voir N. Lerner, Group Rights and Discrimination in International Law, 2e éd.,

La Haye, Nijhoff, 2003, p. 59, 71 et 177.
   191 Voir notamment W. Vandenhole, Non-Discrimination and Equality in the View of

the UN Human Rights Treaty Bodies, Anvers, Intersentia, 2005, p. 1‑293 ; et, au niveau
normatif, voir par exemple J. Symonides (dir. publ.), The Struggle against Discrimination,
Paris, Unesco, 1996, p. 3‑313.

                                                                                     245

 convention sur la discrimination raciale (op. diss. cançado trindade) 312

Ce principe est à la base — que dis‑je, il constitue l’un des piliers — non
seulement de la CIEDR, mais aussi du droit international relatif aux
droits de l’homme dans son ensemble 192 ; il relève, à mes yeux, du domaine
du jus cogens international 193.
   181. Du fait de son propre arrêt en l’affaire relative à l’Application de
la convention internationale sur l’élimination de toutes les formes de discri-
mination raciale, dans lequel elle a retenu la deuxième exception prélimi-
naire, la Cour s’est privée de la possibilité de déterminer si le présent
différend — qui a fait tant de victimes — relevait ou non de la CIEDR. Je
suis fermement opposé à l’ensemble de son raisonnement, ainsi qu’à ses
conclusions au sujet de la deuxième exception préliminaire et de sa com-
pétence, pour les arguments et motifs exposés dans la présente opinion
dissidente. L’issue fâcheuse de la présente affaire révèle que, en dépit de
tous les progrès accomplis pour la dignité humaine en vertu de la CIEDR,
beaucoup reste encore à faire : la lutte pour imposer le respect des droits
de l’homme est sans fin, comme dans le mythe de Sisyphe.
   182. La CIEDR, instrument évolutif adopté il y a quarante‑cinq ans, se
révèle ainsi être d’une modernité à toute épreuve. Depuis son adoption le
21 décembre 1965, et son ouverture à signature le 7 mars 1966, deux confé-
rences mondiales contre le racisme et la discrimination raciale ont eu lieu
à Genève, en 1978 et 1983. Dix ans plus tard, les documents finaux de la
deuxième conférence mondiale sur les droits de l’homme (1993) — bap­
tisés la déclaration et le programme d’action de Vienne — indiquaient
que :
         « Eliminer rapidement et intégralement toutes les formes de racisme
      et de discrimination raciale, ainsi que de xénophobie, et l’intolérance
      dont elles s’accompagnent, est pour la communauté internationale
      une tâche prioritaire … [La conférence mondiale] souligne la néces-
      sité d’accorder une attention particulière, en faisant notamment
      appel au concours d’organisations intergouvernementales et humani-
      taires, aux problèmes des personnes déplacées à l’intérieur de leur
      propre pays et d’y apporter des solutions durables, notamment en
      favorisant le retour volontaire dans la sécurité et la réinsertion … La
      conférence mondiale sur les droits de l’homme engage tous les Etats
      à prendre sur-le-champ, individuellement et collectivement, des
      mesures pour combattre le nettoyage ethnique afin d’y mettre rapide-
      ment un terme. Les victimes de cette pratique odieuse ont droit à des
      recours appropriés et efficaces. » 194

   192 Voir à cet effet, notamment, T. Opsahl, Law and Equality, Oslo, Ad Notam

Gyldendal, 1996, p. 167‑176.
   193 Cour interaméricaine des droits de l’homme, avis consultatif no 18 (du 17 sep­

tembre 2003), Juridical Condition and Rights of Undocumented Migrants (Sort juridique
et droits des migrants sans papiers), par. 97‑101 ; voir également opinion individuelle de
M. le juge A. A. Cançado Trindade, par. 65‑89.
   194 Par. I.15, I.23 et II.24, respectivement ; voir également par. I.28 (la partie I corres-

pond à la déclaration de Vienne, la partie II au programme d’action).

                                                                                          246

 convention sur la discrimination raciale (op. diss. cançado trindade) 313

   183. La CIEDR semble même gagner du terrain puisqu’elle s’applique
à différentes sortes de relations, c’est‑à‑dire non pas uniquement à celles
des personnes avec l’Etat en tant que puissance publique, mais aussi aux
relations entre individus ou entre groupes. Un autre fait important est
qu’elle porte sur des situations touchant des individus ou des groupes
vivant — ou survivant — dans un état de vulnérabilité ou de détresse
considérable. En tout état de cause, les relations qu’elle vise à réglementer
dépassent largement la dimension strictement interétatique — ce que la
Cour semble avoir beaucoup de peine à saisir. La Cour doit suivre l’évo-
lution du droit international dans ce domaine de la protection lorsqu’elle
est priée, comme ici, de trancher une affaire sur la base d’un traité relatif
aux droits de l’homme.
   184. Huit ans après l’adoption de la Convention et du programme
d’action de Vienne de 1993 par la deuxième conférence mondiale des
Nations Unies sur les droits de l’homme (si présente dans ma mémoire),
la conférence mondiale contre le racisme, la discrimination raciale, la
xénophobie et l’intolérance qui y est associée (Durban, 2001) exhorta à
son tour les Etats, dans la déclaration adoptée à l’issue de la rencontre, à
adhérer à la CIEDR sans attendre « en vue de sa ratification universelle
d’ici à 2005 » (par. 75) 195. Cet appel eut rapidement des répercussions au
sein de l’Assemblée générale des Nations Unies elle‑même 196, et sur les
travaux du Comité pour l’élimination de la discrimination raciale 197.
   185. Dans la déclaration et le programme d’action de Durban, l’accent
était mis sur la nécessité urgente de « s’attaquer aux causes profondes des
déplacements de population » et de trouver des solutions durables à ce
problème (par. 54), et un appel était lancé pour que les « victimes de dis-
crimination » et les « groupes les plus vulnérables » puissent avoir accès à
la justice — égalité oblige (par. 42 et 164, al. f)). Etaient également évo-
quées à plusieurs reprises les « tragédies du passé » qui avaient frappé
l’être humain (par. 98‑101 et 106), et certaines « tragédies effroyables dans
l’histoire de l’humanité » (par. 13), dont les enseignements devaient être
tirés afin « d’éviter à l’avenir de nouvelles tragédies » (par. 57). La confé-
rence mondiale des Nations Unies de 2001 semble avoir mené ses travaux
sous le spectre et dans la crainte de l’éternelle tragédie humaine, qui est
intimement liée à la condition même de l’homme.

  195 Rappelons que la Fédération de Russie (alors l’URSS) est devenue partie à la

CIEDR le 4 février 1969, tandis que la Géorgie l’a fait trente ans plus tard, le 2 juin 1999.
   196 Voir, par exemple, les résolutions de l’Assemblée générale 61/149 (du 19 dé-

cembre 2006) et 62/220 (du 22 décembre 2007), sur la mise en œuvre globale et sur le suivi
de la déclaration et du programme d’action de Durban, dans le cadre de l’action menée
pour l’élimination de toutes les formes (même nouvelles) de discrimination raciale et de l’in­
tolérance qui lui est associée, y compris la ségrégation de facto.
   197 Dans sa « recommandation générale » no XXVIII du 19 mars 2002, par exemple, le

Comité pour l’élimination de la discrimination raciale a souligné que la déclaration et le
programme d’action de Durban confirmaient les « valeurs … fondamentales » sous‑tendant
la CIEDR, et étaient directement liés à la mise en œuvre de celle‑ci.

                                                                                         247

 convention sur la discrimination raciale (op. diss. cançado trindade) 314

         XII. Observations finales, en guise de récapitulatif

    186. De toutes les considérations qui précèdent, il ressort de manière évi-
dente que ma propre position, à l’égard de l’ensemble des points qui font
l’objet du présent arrêt en l’affaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale,
est clairement à l’opposé du point de vue adopté par la majorité de la Cour.
Elle n’entre pas non plus exactement dans le cadre conceptuel de l’opinion
dissidente commune, mais le dépasse. Ma position dissidente est en effet
fondée non seulement sur l’appréciation des éléments de preuve qui ont été
présentés à la Cour — aspect certes important — mais, avant tout, sur des
questions de principe auxquelles j’attache une importance plus grande
encore. Je me suis donc senti tenu, pour servir la justice internationale comme
il se doit, d’exposer dans la présente opinion dissidente les fondements de
mon désaccord en l’instance. Il me semble indiqué, à ce stade, de récapituler
tous les aspects de ma position dissidente que j’ai exposés jusqu’ici, par souci
de clarté et pour bien montrer qu’ils sont liés les uns aux autres.
    187. Primus : L’examen des clauses compromissoires, telles que celle
contenue à l’article 22 de la CIEDR, ne peut être dissocié du cadre plus
général de la juridiction obligatoire de la Cour de La Haye (Cour perma-
nente et Cour actuelle). Secundus : S’agissant de la genèse de la question,
le comité consultatif de juristes de 1920 était clairement favorable à la
juridiction obligatoire, qui se heurta aux vues divergentes des organes
politiques de la Société des Nations, d’où la modification de la clause de
juridiction et la coexistence ultérieure de la clause facultative avec les
­différents types de clause compromissoire — autant de bases fondant la
 Cour de La Haye à exercer sa juridiction obligatoire.
    188. Tertius : La conférence de San Francisco de 1945 maintint cette
 coexistence des clauses compromissoires avec le mécanisme de la clause
 facultative, non sans prendre acte de la préférence de la commission de
 juristes de 1945 pour l’établissement de la juridiction obligatoire de la
 Cour ; la force d’inertie l’emporta alors. Quartus : La pratique ultérieure des
 Etats montre que la doctrine juridique internationale déplorait la propen-
 sion des Etats à n’adhérer à la clause facultative qu’à leurs propres condi-
 tions, et que l’on misait davantage sur les clauses compromissoires pour
 contribuer plus efficacement à la réalisation de la justice internationale.
    189. Quintus : La doctrine juridique internationale des années 1950 aux
 années 1980 révèle une volonté de dépasser les vicissitudes de la « volonté »
 des Etats et de faire accepter davantage la juridiction obligatoire de la
 Cour, par le jeu des clauses compromissoires. Sextus : Par la suite (à par-
 tir de la fin des années 1980) est apparue dans la doctrine juridique inter-
 nationale une tendance plus pragmatique, toujours en quête de cet ancien
 idéal, mais consistant à rattacher les clauses compromissoires en question
 à la nature et au fond des traités correspondants ; ce courant de pensée
 juridique s’est développé à la faveur de l’expérience accumulée au fil des
 ans dans le domaine de l’interprétation et de l’application des traités rela-
 tifs aux droits de l’homme, tels que la CIEDR dans la présente affaire.

                                                                            248

 convention sur la discrimination raciale (op. diss. cançado trindade) 315

   190. Septimus : L’essor des traités relatifs aux droits de l’homme a
contribué à enrichir le jus gentium moderne, dont il a accru la capacité de
réglementer les relations non seulement entre les Etats, mais aussi à l’inté-
rieur de l’Etat, comme les Parties en litige (la Géorgie et la Fédération de
Russie) l’ont elles-mêmes reconnu en l’instance, dans leurs réponses à la
question que j’avais jugé utile de poser à l’une et à l’autre au terme de
l’audience publique du 17 septembre 2010. Octavus : En l’espèce, les Par-
ties en litige elles-mêmes ont ainsi dûment tenu compte de la nature du
traité relatif aux droits de l’homme qui était en cause, à savoir la CIEDR ;
la Cour est la seule à ne pas l’avoir fait.
   191. Nonus : L’herméneutique des traités relatifs aux droits de l’homme,
fidèle à la règle générale de la bonne foi dans l’interprétation des traités
(paragraphe 1 de l’article 31 des deux conventions de Vienne sur le droit
des traités, datées de 1969 et de 1986 respectivement), tient compte des
trois éléments constitutifs du texte, à savoir le sens ordinaire de ses termes,
son contexte, et l’objet et le but du traité en question, auxquels s’ajoute la
nature du traité dans lequel figure la clause (facultative ou compromis-
soire) prévoyant la compétence obligatoire. Decimus : La règle générale
d’interprétation des traités repose sur le principe ut res magis valeat quam
pereat (dit de l’« effet utile »), à savoir que les Etats parties à des traités
relatifs aux droits de l’homme doivent veiller à ce que les dispositions de
ceux‑ci produisent les effets voulus dans leur droit interne ; ce principe
s’applique à l’égard non seulement des normes de fond de ces traités, mais
aussi des normes procédurales, telles que celle qui concerne l’acceptation
de la juridiction obligatoire, en matière contentieuse, des organes judi-
ciaires de protection existant à l’échelle internationale.
   192. Undecimus : Dans la jurisprudence internationale consacrée aux
droits de l’homme, l’accent a toujours été mis sur le fait que les prescrip-
tions des traités conclus en la matière devaient être interprétées de manière
à rendre effective la sauvegarde de ces droits ; à cet égard, l’article 22 de la
CIEDR n’impose aucune « condition préalable » à la saisine de la Cour.
Duodecimus : Le fait de poser de telles « conditions préalables » — alors
qu’elles n’existent pas — revient à faire obstacle, de manière indue et infon-
dée, à l’accès à la justice prévu par un traité relatif aux droits de l’homme.
Tertius decimus : Dans sa propre jurisprudence constante, la Cour (tant
l’actuelle que sa devancière) a précisé que les négociations préalables
n’étaient pas une condition impérative pour qu’elle exerce sa compétence.
   193. Quartus decimus : Dans la présente affaire, la Cour s’est écartée de
sa propre jurisprudence constante en instaurant une telle condition préa-
lable, limitant ainsi indûment sa propre compétence. Quintus decimus : En
outre, dans son ordonnance antérieure du 15 octobre 2008 sur les mesures
conservatoires en l’instance, la Cour avait réaffirmé le point de vue qui
avait été le sien jusque-là, à savoir que les négociations préalables ne
constituaient pas une condition impérative pour qu’elle exerce sa compé-
tence ; elle ne peut donc revenir à présent de cette façon sur l’intégralité de
sa propre res interpretata (étant donné le principe venire contra factum/
dictum proprium non valet).

                                                                            249

 convention sur la discrimination raciale (op. diss. cançado trindade) 316

   194. Sextus decimus : La Cour ne doit pas perdre de vue la raison d’être
fondamentale des traités relatifs aux droits de l’homme, car elle fera fausse
route si elle érige le consentement de l’Etat au-dessus des valeurs cardinales
exprimées par ces traités. Septimus decimus : Dans une affaire comme celle‑ci,
on ne peut rendre la justice sur la base d’un traité relatif aux droits de l’homme
qu’en tenant dûment compte et en prenant la mesure des souffrances de la
population et de ses besoins en matière de protection. Duodevicesimus : Le
consentement de l’Etat joue son rôle quand un Etat devient partie à un traité ;
cependant, ce n’est pas un élément d’interprétation des traités.
   195. Undevicesimus : Les traités relatifs aux droits de l’homme sont des
instruments vivants à interpréter à la lumière des conditions de vie du
moment, afin de répondre aux nouveaux besoins de protection des êtres
humains. Vicesimus : Cela vaut d’autant plus dans le cas d’un traité tel que
la CIEDR, centré sur le principe fondamental de l’égalité et de la non-discri-
mination, qui relève selon moi du domaine du jus cogens international. Vice-
simus primus : Les conditions de vie de la population sont devenues un sujet
de préoccupation légitime pour la communauté internationale tout entière,
ce qui se retrouve dans le jus gentium moderne, lequel n’est pas indifférent
aux souffrances de la population. Vicesimus secundus : Etant donné les pré-
judices réellement irréparables qui ont été infligés à des êtres humains à
cause de ces violations graves des droits de l’homme et du droit internatio-
nal humanitaire, il est impératif, pour que justice soit faite, de reconnaître
ces victimes en tant que telles, afin au moins d’atténuer leurs souffrances.
   196. L’affaire ne s’arrête pas là. Tout cela fait remonter à la surface un
ancien dilemme, qui a une incidence directe sur la justice internationale
actuelle et future. Ce vieux dilemme ne peut être réexaminé ici à l’aune de
dogmes d’un autre âge, qui ont été bâtis en des temps révolus, sur la base des
notions de « volonté », d’« intérêts » ou encore d’intentions des Etats. En s’obs-
tinant à rester fidèle à ces dogmes, on ne poserait aucun dilemme, puisque
cela entraînerait l’immobilisme ou la paralysie du droit international. Or, rien
n’est plus étranger ou contraire à la protection des droits de l’homme que les
dogmes en question. Le dilemme qui se pose toujours à nous aujourd’hui ne
peut être réexaminé, à mes yeux, que dans le cadre du jus gentium moderne.


               XIII. Épilogue : un vieux dilemme revisité,
            dans le cadre du jus gentium des temps modernes

   197. En conséquence de son présent arrêt sur les exceptions prélimi-
naires, la Cour renvoie finalement le différend en cause devant les Parties
en litige, pour que celles‑ci le règlent par tout autre moyen (politique ou
non) de leur choix. La Cour s’est ainsi privée, notamment 198, de la possi-
bilité de se prononcer, lors d’une phase ultérieure au fond, sur la question

   198 La Cour s’est également privée, par sa décision en l’espèce, de toute possibilité

d’examiner la question pertinente, également soulevée devant elle (dans le cadre d’une
autre exception préliminaire), de l’application extraterritoriale des traités relatifs aux droits

                                                                                            250

 convention sur la discrimination raciale (op. diss. cançado trindade) 317

de savoir si les faits mentionnés dans la requête qui lui a été présentée, et
qui ont fait tant de victimes, relèvent ou non des dispositions pertinentes
de la CIEDR. Le présent arrêt empêche la CIEDR de produire les effets
voulus (y compris ceux de sa clause compromissoire énoncée à l’ar-
ticle 22), et la Cour elle‑même d’exercer sa juridiction obligatoire prévue
dans cet instrument.
   198. La Cour ne peut demeurer l’otage du consentement des Etats. Elle
ne peut continuer de rechercher instinctivement ce consentement — comme
elle l’a manifestement fait, par exemple, dans son arrêt du 30 juin 1995 en
l’affaire du Timor oriental (Portugal c. Australie) et dans son arrêt du
3 février 2006 en l’affaire des Activités armées sur le territoire du Congo
(nouvelle requête : 2002) (République démocratique du Congo c. Rwanda) —,
au point de perdre de vue l’impérieuse nécessité de rendre la justice.
Le consentement d’un Etat se manifeste au moment où celui‑ci décide de
devenir partie à un traité — comme l’instrument de défense des droits
de l’homme en question dans la présente affaire, la CIEDR. L’interpré­
tation et la bonne application de cet instrument ne peuvent être systémati-
quement assujetties à une recherche continuelle du consentement de l’Etat.
Cela rendrait injustement le traité lettre morte ; or, les instruments de
défense des droits de l’homme, et a fortiori l’esprit qui les anime, sont cen-
sés être vivants.
   199. Il est de notoriété publique que les « pères fondateurs » du droit
des gens n’ont jamais vu dans le consentement individuel des nouveaux
Etats la source suprême de leurs obligations juridiques. James L. Brierly,
entre autres, cerna fort bien ce point dans son cours thématique de 1928
à l’Académie de droit international de La Haye. Critiquant vivement les
dogmes positivistes, il rappela qu’Hugo Grotius, par exemple, avait
reconnu que le consentement ne pourrait jamais constituer à lui seul la
source suprême d’obligations juridiques ; un contrat ou un traité (à
l’échelle interne ou internationale) lie les parties en vertu de la règle juri-
dique générale de base dite pacta sunt servanda 199.
   200. Trente ans plus tard, son cours fut republié dans le cadre d’un
ouvrage, inspiré des Collected Papers, dans lequel son point de vue appa-
raissait de nouveau. J. L. Brierly revenait tout d’abord sur ce qui, dans les
différentes théories de certains de ses principaux prédécesseurs et contem-
porains, constituait la base des obligations en droit international (voir,
par exemple, la notion de solidarité chez L. Duguit, le sens inné du droit
chez H. Krabbe, la norme fondamentale (hypothétique) chez H. Kelsen et
la notion de justice objective chez A. Verdross), avant d’exposer son
propre point de vue. Pour J. L. Brierly, les divergences entre droit et
éthique n’importent pas tant que leurs points de convergence : d’une manière

de l’homme, sur laquelle il existe déjà une jurisprudence internationale croissante et impor-
tante, propre à notre époque, laissant présager l’essor du nouveau jus gentium, centré sur la
protection de la personne humaine.
   199 J. L. Brierly, « Le fondement du caractère obligatoire du droit international »,

Recueil des cours de l´Académie de droit international de La Haye, vol. 23 (1928), p. 478‑479.

                                                                                         251

 convention sur la discrimination raciale (op. diss. cançado trindade) 318

générale, l’obligation appartient au domaine de l’éthique, elle s’inscrit
dans le cadre d’un ordre juridique objectif, et c’est dans la sphère métaju-
ridique qu’il faut en rechercher les bases. Il conclut en indiquant que,
selon lui, la « résurgence » de la pensée fondée sur le droit naturel « semble
porteuse de grands espoirs pour la science juridique » 200.
   201. James Brierly et ses prédécesseurs et contemporains (tels que
L. Duguit, H. Krabbe, H. Kelsen, A. Verdross, pour ne nommer qu’eux)
vivaient à une époque où une partie non négligeable de la doctrine juridique
internationale traitait toujours de la question des fondements de notre disci-
pline et de la validité des obligations juridiques internationales. Les spécia-
listes du droit international de l’époque avaient davantage de temps pour
étancher leur soif de connaissance ; leur énergie n’était pas encore détournée
ou consumée par les distractions de l’ère de la télévision et de l’Internet. La
modernité et la postmodernité, marquées par le triomphe du pragmatisme,
semblent avoir occulté le besoin d’étancher cette soif et accaparer aujourd’hui
beaucoup trop la majorité des gens en permanence, sans jamais lui laisser le
temps d’aller au fond des choses, et certainement pas de réfléchir.
   202. La décision de la Cour dans la présente affaire, qui concerne
l’Application de la convention internationale sur l’élimination de toutes
les formes de discrimination raciale, découle inéluctablement d’une pro-
pension indue et fautive à faire la part belle au consentement de l’Etat, en
le plaçant même au-dessus des valeurs fondamentales qui sont en jeu et
qui sous‑tendent la CIEDR, le but ultime étant que justice soit faite. En
fait, nombreux sont ceux qui, tout au long de l’histoire de la Cour, ont
réaffirmé leur foi dans la justice internationale. Pour conclure la présente
opinion dissidente, je me permettrai de rappeler à cet égard certaines
déclarations, faites au sein de la Cour de La Haye, à trois occasions his-
toriques. Lors de la séance inaugurale de la Cour permanente de Justice
internationale, le 15 février 1922, le juge B. C. J. Loder, alors président de
la Cour, déclara que l’institution ainsi établie :
     « occup[ait] dans la Société des Nations une place analogue à celle du
     pouvoir judiciaire dans beaucoup d’Etats…
     �����������������������������������������������������������������������������������������������������������������
         La création de la Cour permanente marque, en effet, l’avènement
     d’une ère nouvelle dans la civilisation mondiale. Il est de première
     importance de se rendre parfaitement compte de la valeur de ce fait…
     �����������������������������������������������������������������������������������������������������������������
         L’égalité des Etats devant le droit et la justice est maintenant
     reconnue et franchement enregistrée dans le Pacte de la Société des
     Nations… Le premier acte de cette Société a été de créer une Cour de
     Justice, une Cour appelée à faire droit, droit entre des Etats. » 201
   200 J. L. Brierly, The Basis of Obligation in International Law and Other Papers, Oxford,

Clarendon Press, 1958, p. 67, et voir p. 10, 16, 18 et 64.
   201 Discours prononcé à l’occasion de la séance inaugurale de la Cour perma-

nente de Justice internationale par le président de celle-ci, B. C. J. Loder, à La Haye, le
15 février 1922 p.

                                                                                                                 252

 convention sur la discrimination raciale (op. diss. cançado trindade) 319

   203. Une bonne vingtaine d’années plus tard, à la séance inaugurale de
la Cour actuelle, le 18 avril 1946, le juge J. G. Guerrero, alors président,
rappelant l’époque de la seconde guerre mondiale, déclara :
         « Je n’oublierai jamais ce jour du 16 juillet 1940, quand, au début
     d’une matinée couverte d’un voile de tristesse et de douleur, nous
     quittâmes lentement la gare de cette ville martyre, les larmes aux
     yeux, le cœur rempli d’angoisse.
     �����������������������������������������������������������������������������������������������������������������
         Cette Cour permanente de Justice internationale qui a quitté
     La Haye en l’année 1940, elle est maintenant remplacée par la Cour
     internationale de Justice. Mais, entre l’ancienne et la nouvelle Cour,
     les liens sont demeurés si étroits que l’on aurait de la peine à croire
     qu’il y ait véritablement un remplacement.
     �����������������������������������������������������������������������������������������������������������������
         C’est pourquoi la Cour internationale de Justice, tout en étant l’un
     des principaux organes de l’Organisation des Nations Unies, voit son
     Statut établi sur la base du Statut de la Cour permanente de Justice
     internationale… Nous assurerons sa continuité… L’activité de la
     Cour … se trouvera subordonnée à la volonté des gouvernements de
     déférer à la justice internationale les litiges susceptibles d’une solu-
     tion judiciaire. » 202
  204. A l’occasion du cinquantième anniversaire de l’inauguration du
système judiciaire international, plus de vingt‑cinq ans après, le juge
M. Zafrulla Khan, président de la Cour, fit observer lors d’une séance
spéciale le 27 avril 1972 que la clause facultative portant acceptation de la
juridiction obligatoire avait
     « concili[é] les aspirations de ceux qui cherchaient à établir un sys-
     tème complet de juridiction internationale obligatoire et les scrupules
     et réticences de ceux qui craignaient que la soumission obligatoire à
     la juridiction du tribunal ne portât atteinte à la souveraineté de l’Etat
     ou ne nuisît à ses intérêts vitaux.
     �����������������������������������������������������������������������������������������������������������������
         [L]es conditions mêmes de la vie internationale contemporaine
     rendent indispensable, pour le maintien de la paix, l’existence de ce
     fonctionnement d’un ou plusieurs tribunaux internationaux.
     �����������������������������������������������������������������������������������������������������������������
         Tenue d’appliquer le droit, [la Cour] ne saurait le modifier mais, en
     l’appliquant, elle doit l’interpréter et tenir compte des modifications et
     adjonctions dont il fait l’objet. Il y a là un puissant facteur de progrès.
     �����������������������������������������������������������������������������������������������������������������


   202 Discours prononcé à l’occasion de la séance inaugurale de la Cour internationale

de Justice par le président de celle-ci, J. G. Guerrero, à La Haye, le 18 avril 1946, C.I.J.
Annuaire 1946‑1947, p. 31‑32.

                                                                                                                 253

 convention sur la discrimination raciale (op. diss. cançado trindade) 320

          Cinquante années d’expérience du système judiciaire international
      enseignent que, dans l’état actuel de la communauté internationale, il
      est essentiel de soumettre les différends internationaux à des tribu-
      naux… La Cour internationale de Justice ne prétend à aucun mono-
      pole en matière de règlement judiciaire international. L’article 95 de
      la Charte des Nations Unies réserve expressément le droit des
      Etats Membres de confier à d’autres instances le règlement de leurs
      différends.
      �����������������������������������������������������������������������������������������������������������������
          La Cour n’est le juge des Etats souverains que dans la mesure où
      ils y consentent, mais les Etats qui se dérobent à sa juridiction s’ex-
      posent à un jugement auquel aucun de nous n’échappe, je veux par-
      ler du jugement de l’histoire. » 203
   205. Il est grand temps que la Cour — compte tenu de ces proclama-
tions de sa foi dans la réalisation de la justice internationale — exprime
concrètement sa volonté de remplir sa mission, telle que je la conçois,
lorsque, comme dans cette affaire consacrée à l’Application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale, elle exerce sa compétence sur la base d’instruments de défense des
droits de l’homme, c’est‑à‑dire qu’elle tienne compte de la raison d’être,
de la nature et du fond de ces instruments, avec toutes les conséquences
juridiques qui en découlent. La Cour ne peut continuer de toujours privi-
légier le consentement des Etats par rapport à toute autre considération,
même lorsque ce consentement a déjà été donné par les Etats au moment
de la ratification des instruments en question.
   206. La Cour ne peut continuer de se livrer à une interprétation litté-
rale, ou grammaticale et statique, des termes des clauses compromissoires
comprises dans ces traités, pour en tirer des « conditions préalables » à
l’exercice de sa juridiction, dans un souci de suivre la pratique tradition-
nelle en matière d’arbitrage international. Lorsque des instruments de
défense des droits de l’homme sont en jeu, il faut, à mon avis, vaincre la
force d’inertie pour affirmer et développer la juridiction obligatoire de la
Cour sur la base des clauses compromissoires que ces traités renferment.
   207. Après tout, ce sont des êtres humains que ces instruments pro-
tègent en dernière analyse, et les clauses compromissoires doivent être
rattachées à la nature et au fond des traités en question dans leur intégra-
lité, auxquels elles sont inéluctablement liées. Du point de vue des justi-
ciables, des titulaires des droits protégés, les clauses compromissoires
telles que celle qui figure à l’article 22 de la CIEDR sont directement liées
à leur accès à la justice, même si ce sont les Etats parties à ces instruments
qui saisissent la Cour.

   203 Discours prononcé par le président de la Cour internationale de Justice, le juge

M. Zafrulla Khan, à la séance spéciale tenue le 27 avril 1972 à La Haye pour célébrer le
cinquantenaire de l’institution du système judiciaire international, Revue de droit interna-
tional, de sciences diplomatiques et politiques, no 1, janvier‑mars 1972, p. 74, 75, 78, 80 et 81.

                                                                                                                  254

 convention sur la discrimination raciale (op. diss. cançado trindade) 321

   208. Les justiciables sont, en fin de compte, les êtres humains concer-
nés. Dans cette optique humaniste, en parfaite harmonie avec l’esprit qui
a présidé à la création même de la Cour de La Haye (la Cour actuelle et
sa devancière), subordonner la saisine à une « condition préalable » obli-
gatoire, à savoir des négociations préalables, revient selon moi à élever un
obstacle à la justice injustifié et extrêmement regrettable. J’ai déjà souli-
gné, au sujet des victimes de la « guerre tragique » de 2008 entre la Géor-
gie et la Fédération de Russie — aussi bien celles qui ont péri et leurs
proches que celles qui ont été déplacées par la force de chez elles sans
pouvoir y retourner librement et en toute sécurité —, que la tragédie a
traversé les siècles sans rien perdre de sa modernité (par. 160‑162).
   209. Malgré les progrès extraordinaires de la connaissance scientifique,
aucun remède n’a encore pu être trouvé pour protéger l’homme contre
lui‑même, contre sa capacité sans bornes d’infliger l’injustice et la souf-
france à ses semblables. La Cour ne peut rester indifférente à une telle injus-
tice et au « sort » des êtres humains, ainsi qu’à leurs souffrances. Elle ne
peut continuer de fermer les yeux face à la tragédie. Cette dernière étant
toujours d’actualité, puisque indissolublement liée à la condition humaine,
semble‑t‑il, il demeure également nécessaire d’atténuer les souffrances
humaines, en faisant en sorte que justice soit faite. Il s’agit là d’une exigence
que la Cour ne doit jamais perdre de vue. Cet objectif — la réalisation de
la justice — peut difficilement être atteint si l’on part d’une perspective
volontariste strictement centrée sur les Etats en recherchant constamment
leur consentement. La Cour ne peut, à mon sens, continuer de sacrifier à ce
qu’elle estime être les « intentions » ou la « volonté » des Etats.
   210. La position et la thèse que j’avance dans la présente opinion dissi-
dente sont que, lorsque la Cour est priée de régler un différend entre Etats
sur la base d’un traité relatif aux droits de l’homme, elle est tenue de veiller
à ce que ce traité soit bien interprété et appliqué, compte tenu de sa nature
spéciale et de sa substance, dans son ensemble, et de sa vocation à protéger
les droits de la personne humaine à l’intérieur même de l’Etat. Cette néces-
sité de bien interpréter les traités relatifs aux droits de l’homme (à l’aune des
canons d’interprétation énoncés aux articles 31‑33 des deux conventions de
Vienne sur le droit des traités, datées de 1969 et de 1986) vaut à mon sens
aussi bien pour leurs dispositions de fond que pour leurs dispositions procédu-
rales, et donc pour une disposition telle que la clause compromissoire conte-
nue à l’article 22 de la CIEDR. Elle est dans l’intérêt suprême des êtres
humains que les Etats ont voulu protéger en promouvant et en adoptant ces
traités. La raison d’humanité l’emporte sur la traditionnelle raison d’Etat.
   211. Dans le présent arrêt, la Cour est complètement passée à côté de
l’essentiel. Au lieu de cela, elle a choisi d’exalter comme d’habitude le
consentement des Etats, qualifié (au paragraphe 110) « de principe fonda-
mental du consentement ». Je n’adhère pas du tout à ce point de vue car,
à mes yeux, le consentement n’est pas « fondamental », et n’est même pas
un « principe ». Ce qui est « fondamental », autrement dit ce qui forme le
fondement de la Cour depuis sa création, c’est l’impératif de la réalisation
de la justice au moyen de la juridiction obligatoire. Le consentement des

                                                                             255

 convention sur la discrimination raciale (op. diss. cançado trindade) 322

Etats n’est qu’une règle à respecter dans l’exercice de la juridiction obliga-
toire en vue de la réalisation de la justice. C’est un moyen et non une fin,
c’est une exigence procédurale et non un élément d’interprétation des trai-
tés. Ce n’est en aucun cas l’un des prima principia. Voilà ce que j’ai tâché
de démontrer dans la présente opinion dissidente.
   212. Les principes fondamentaux sont ceux dits pacta sunt servanda, de
l’égalité et de la non‑discrimination (dans le droit matériel), de l’égalité
des armes (dans le droit procédural), de l’humanité (qui imprègne l’en-
semble du corpus juris du droit international des droits de l’homme, du
droit international humanitaire et du droit international des réfugiés) et
de la dignité de la personne humaine (qui est l’un des fondements du droit
international des droits de l’homme). Les règles énoncées à l’article 2 de
la Charte des Nations Unies constituent également des principes fonda-
mentaux du droit international 204.
   213. Voilà quelques‑uns des véritables prima principia qui confèrent à
l’ordre juridique international sa dimension axiologique inévitable. Voilà
quelques‑uns des véritables prima principia qui révèlent les valeurs dont
s’inspire le corpus juris de l’ordre juridique international et qui, en fin de
compte, en sont le fondement. Les prima principia sous‑tendent l’ordre
juridique international en exprimant l’idée d’une justice objective (propre
au droit naturel). Au contraire, le consentement des Etats ne fait pas par-
tie des prima principia ; c’est une concession du jus gentium aux Etats.
C’est une règle à observer (nul ne le nierait) pour rendre possible le règle-
ment judiciaire des différends internationaux.
   214. Cette règle, ou cette exigence procédurale, sera ramenée à ses justes
dimensions le jour où l’on comprendra que la conscience l’emporte sur la
volonté. Voilà qui résume un vieux dilemme (auquel font face la Cour et les
Etats qui la saisissent), revisité dans la présente opinion dissidente, dans le
cadre du jus gentium contemporain. Pour la Cour, conçue comme une
Cour internationale de Justice, la réalisation de la justice demeure un idéal
qui n’a pas encore été atteint dans le règlement des affaires portées à sa
connaissance en matière de droits de l’homme — ce dont le présent arrêt
constitue la triste illustration. Le formalisme et les rituels des procédures
interétatiques (qui, en 2011, semblent toujours fasciner les professionnels
du droit) devraient assurément céder la préséance à l’impérieuse nécessité
de rendre la justice au niveau international. Après tout, rien n’est plus
invincible qu’un idéal — comme la réalisation de la justice — qui n’a pas
encore été atteint : il taraude inlassablement la conscience humaine jusqu’à
ce qu’il parvienne à éclore et à exister au grand jour.

                             (Signé) Antônio Augusto Cançado Trindade.


   204 Principes réitérés dans la résolution 2625 (XXV), du 24 octobre 1970, de l’Assem-

blée générale des Nations Unies, dans laquelle figure la déclaration des Nations Unies rela-
tive aux principes du droit international touchant les relations amicales et la coopération
entre les Etats conformément à la Charte.

                                                                                       256

